Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1175
                                                        PageID.873 Page
                                                                    Page11of
                                                                          of46
                                                                             46




                                      Attachment C
                                 Transcript of Nov. 25, 2019 Hearing re
                                 Defendants’ Motion in Limine re AB5

   People v. Cal Cartage Trans. Express LLC, et al., Case No. BC689320; People v.
      CMI Transportation LLC, et al., Case No. BC689321; and People v. K&R
      Transportation California LLC, et al., Case No. BC689322 (Cal. Sup. Ct.)




  BRIEF OF LA CITY ATTORNEY                   ATTACHMENT C                No. 3:18-cv-2458-BEN
  OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1176
                                                        PageID.874 Page
                                                                    Page22of
                                                                          of46
                                                                             46



  1                    SUPERIOR COURT OF THE STATE OF CALIFORNIA
  2                              FOR THE COUNTY OF LOS ANGELES
  3       DEPARTMENT SSC 10                      HON. WILLIAM HIGHBERGER, JUDGE
  4       ________________________________
  5       THE PEOPLE OF THE STATE OF                       )
  6       CALIFORNIA,                                      )
  7                                     PLAINTIFF,         )
  8                 VS.                                    ) CASE NO. BC689320
  9       CAL CARTAGE TRANSPORTATION                       )
 10       EXPRESS, LLC, ET AL.,                            )
 11                                     DEFENDANTS. )
 12       ________________________________)
 13
 14                        REPORTER'S TRANSCRIPT OF PROCEEDINGS
 15                                    NOVEMBER 25, 2019
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26       REPORTED BY:                      VIENNA NGUYEN, CSR NO. 13137
 27                                         OFFICIAL REPORTER PRO TEMPORE
 28       PAGES 1 - 85



                                        Veritext Legal Solutions
                                             866 299-5127
  BRIEF OF LA CITY ATTORNEY             ATTACHMENT C                  No. 3:18-cv-2458-BEN
  OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1177
                                                        PageID.875 Page
                                                                    Page33of
                                                                          of46
                                                                             46
                                                                                                                    Pages 2 to 3
                                                                                                                                             2
         1    APPEARANCES:                                                    1     MR. MCNATT: YOUR HONOR, GOOD AFTERNOON,
         2    FOR PLAINTIFF:   OFFICE OF THE LOS ANGELES                      2   CHRISTOPHER MCNATT, SCOPELITIS, ON BEHALF OF THE OLD
         3              CITY ATTORNEY                                         3   ENTITY DEFENDANTS.
         4              BY: CHRISTOPHER MUNSEY, ESQ.                          4     THE COURT: OKAY. COUPLE OF THINGS.
         5              BY: DANIELLE GOLDSTEIN, ESQ.                          5         FIRST, COLLATERAL TO YOUR MOTION. LAST
         6              200 NORTH SPRING STREET                               6   FRIDAY, I GOT TO ATTEND MY ONCE-EVERY-THREE-YEAR UPDATE
         7              14TH FLOOR                                            7   CLASS ON JUDICIAL ETHICS REQUIREMENT, TO REMAIN IN
         8              LOS ANGELES, CALIFORNIA 90012                         8   OFFICE AND TO HAVE SOME DEFENSE PROVIDED IF A CLAIM IS
         9                                                                    9   PRESENTED TO THE COMMISSION OF JUDICIAL PERFORMANCE,
        10    FOR DEFENDANTS:    GIBSON, DUNN & CRUTCHER, LLP                10   WHICH, BLESSEDLY, TO MY KNOWLEDGE, HAS NOT HAPPENED IN
        11             BY: JOSHUA S. LIPSHUTZ, ESQ.                          11   MY FIRST 21 YEARS OF JUDGESHIP.
        12             BY: CHRISTOPHER DUSSEAULT, ESQ.                       12         BUT, IN ANY CASE, THEY RUN THROUGH ALL THE
        13             BY: THOMAS COCHRANE, ESQ.                             13   WHAT-IFS AND POSSIBLE HORRIBLES -- NOT TO SCARE YOU --
        14             333 SOUTH GRAND AVENUE                                14   ABOUT ALL SORTS OF THINGS BASED ON REAL LIFE MISFORTUNES
        15             LOS ANGELES, CALIFORNIA 90071                         15   IN FEDERAL AND STATE COURT, AND SOME THINGS IMAGINED BY
        16             SCOPELITIS, GARVIN, LIGHT, HANSON                     16   THE INSTRUCTORS.
        17             & FEARY, P.C.                                         17         SO IT PUTS YOU IN AN OVERLY CAUTIOUS FRAME
        18             BY: CHRISTOPHER C. MCNATT, ESQ.                       18   OF MIND WHEN YOU COME OUT OF THAT. BUT OUT OF AN
        19             2 NORTH LAKE AVENUE                                   19   ABUNDANCE OF CAUTION ON THE THEORY THAT OVER-DISCLOSURE
        20             SUITE 560                                             20   IS BETTER THAN A LACK OF DISCLOSURE, I WANTED TO LET YOU
        21             PASADENA, CALIFORNIA 91101                            21   KNOW THAT I WAS AN ASSOCIATE AND PARTNER AT GIBSON DUNN
        22                                                                   22   FROM SEPTEMBER OF 1976 TO SEPTEMBER OF 1998.
        23                  INDEX                                            23         AND AFTER GOING THROUGH THE ROTATION
        24               (NO WITNESSES CALLED.)                              24   PROGRAM HOPING TO BE A CORPORATE LAWYER, BUT THERE
        25                                                                   25   WASN'T THAT MUCH CORPORATE WORK, I SETTLED INTO THE
        26                 EXHIBITS                                          26   LABOR AND EMPLOYMENT PRACTICES.
        27               (NO EXHIBITS OFFERED.)                              27         IT THEN WAS ABOUT IN -- ABOUT 1978. AND
        28                                                                   28   DID THAT IN L.A. AND D.C., MAKING PARTNER IN D.C. AND


                                                                       1                                                                     3
         1   CASE NUMBER:          BC689320                                   1   THEN COMING BACK TO L.A. AND CONTINUING TO PRACTICE
         2   CASE NAME:          PEOPLE V. CAL CARTAGE                        2   UNTIL GOVERNOR WILSON PUT ME ON THE COURT.
         3   LOS ANGELES, CALIFORNIA NOVEMBER 25, 2019                        3         SO VARIOUS PEOPLE IN THE LABOR PRACTICE
         4   DEPARTMENT SSC 10           HON. WILLIAM HIGHBERGER              4   WERE INSTRUMENTAL IN MY FORMATION, EDUCATION, AND
         5   REPORTER:          VIENNA NGUYEN, CSR NO. 13137                  5   PROFESSIONAL PROMOTION, INCLUDING BILL CARR,
         6   TIME:           2:11 P.M.                                        6   STEVE TALLENT, KEN ANDERSON, BILL KILBERG, SCOTT KRUSE.
         7   APPEARANCES:          (AS HERETOFORE NOTED.)                     7         THEY HAVE ALL, TO THE BEST OF MY KNOWLEDGE,
         8                                                                    8   RETIRED FROM GIBSON DUNN, BUT ONE OF THE MORE SENIOR OF
         9                                                                    9   THEM, BILL CARR, WAS KIND ENOUGH TO HOLD AN ANNUAL
        10     THE COURT: ON THE RECORD IN BC689320, 321, AND                10   HOLIDAY DINNER AT ONE OF THE DOWNTOWN CLUBS WHERE SOME
        11   322, THE PEOPLE VERSUS CAL CARTAGE, ET CETERA.                  11   OF THE TRADITIONAL FESTIVITIES OF THE SEASON ARE HONORED
        12           I'LL TAKE APPEARANCES.                                  12   AND INVITE EVEN THE ALUMNI OF THE DEPARTMENT. I WAS,
        13     MR. MUNSEY: GOOD AFTERNOON, YOUR HONOR.                       13   FROM 1998 ON, AN ALUMNUS, OBVIOUSLY. AND I HAD LEFT THE
        14   CHRISTOPHER MUNSEY, OF THE LOS ANGELES CITY ATTORNEY'S          14   FIRM AT THE TENDER AGE OF 48, SO I DO NOT GET ANY MONEY
        15   OFFICE, ON BEHALF OF THE PLAINTIFF, THE PEOPLE OF THE           15   FROM THE FIRM.
        16   STATE OF CALIFORNIA.                                            16         SO AFTER THE TWO-YEAR OR WHATEVER HOLD-BACK
        17     MS. GOLDSTEIN: GOOD AFTERNOON, YOUR HONOR.                    17   PERIOD IT WAS, I WAS NO LONGER RECUSED AS TO GIBSON DUNN
        18   DANIELLE GOLDSTEIN, ALSO OF THE LOS ANGELES CITY                18   CASES, WHEREAS IF, LIKE SOME OTHER JUDGES WHO LEFT THE
        19   ATTORNEY'S OFFICE, ALSO ON BEHALF OF THE PEOPLE.                19   FIRM AT A LATER AGE, I WAS GETTING A MONTHLY CHECK FROM
        20     MR. LIPSHUTZ: GOOD AFTERNOON, YOUR HONOR. JOSHUA              20   THE FIRM, I WOULD BE RECUSED FOREVER.
        21   LIPSHUTZ, FROM GIBSON DUNN, ON BEHALF OF THE NEW ENTITY         21         BUT, IN ANY CASE, I HAVE ATTENDED THESE
        22   DEFENDANTS.                                                     22   EVENTS ASSIDUOUSLY WHEN THEY WERE SPONSORED BY BILL
        23     MR. DUSSEAULT: GOOD AFTERNOON, YOUR HONOR.                    23   CARR, MADE A POINT OF MAKING AN OFFSETTING GIFT TO BE
        24   CHRIS DUSSEAULT, ALSO OF GIBSON DUNN, AND ALSO ON BEHALF        24   EQUAL TO WHAT I ASSUMED TO BE THE VALUE OF THE DINNER,
        25   OF THE NEW ENTITY DEFENDANTS.                                   25   WHICH WAS OTHERWISE COMPED BY THE NATURE OF THE CLUB AT
        26     MR. COCHRANE: GOOD AFTERNOON, YOUR HONOR.                     26   WHICH IT WAS BEING HELD.
        27   THOMAS COCHRANE, ALSO OF GIBSON DUNN, FOR THE NEW ENTITY        27         MY COLLEAGUE, BILL CARR, HAD HIS 90TH
        28   DEFENDANTS.                                                     28   BIRTHDAY, I BELIEVE, A YEAR AGO. AND IN HIS FRAILTY OF




                                                             Veritext Legal Solutions
                                                                  866 299-5127
  BRIEF OF LA CITY ATTORNEY                                   ATTACHMENT C                                       No. 3:18-cv-2458-BEN
  OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1178
                                                        PageID.876 Page
                                                                    Page44of
                                                                          of46
                                                                             46
                                                                                                                    Pages 4 to 7
                                                                        4                                                                    6
         1   ADVANCED AGE, HAD BASICALLY INDICATED HE NO LONGER, AND           1   FROM JIM CLARK THAN ME NOW.
         2   HIS WIFE, HAD THE STRENGTH TO KEEP THE TRADITION GOING.           2        AND ON THE DEFENSE SIDE, ANYTHING EITHER
         3         AND STARTING LAST DECEMBER, MY WIFE, WHO IS                 3   THAT GIBSON DUNN OR MR. MCNATT'S OFFICE WANTS TO SAY?
         4   JUDGE KUHL, AS YOU PROBABLY KNOW, AND I DECIDED THAT,             4     MR. LIPSHUTZ: NOTHING FROM US.
         5   BECAUSE WE'VE BEEN MEMBERS OF THE SAME FACILITY, WE               5     MR. MCNATT: NO, YOUR HONOR. THANK YOU.
         6   WOULD KEEP THE TRADITION GOING FORWARD.                           6     THE COURT: OKAY. SO THE REASON SUPPLEMENTAL
         7         SO WE'VE HAD THIS GROUP OF BASICALLY                        7   BRIEFS ARE INTERESTING -- AND I'M ACTUALLY A BIT MORE
         8   NO-LONGER-WORKING GIBSON DUNN PEOPLE TOGETHER, AS THE             8   CONFUSED THAN CERTAIN.
         9   ANNUAL REUNION OF THE LABOR DEPARTMENT PEOPLE, IN HONOR           9        IT IS VERY INTERESTING, THE INFORMATION
        10   OF BILL CARR AND HIS WIFE MARGARET, AND WE INTEND TO DO          10   PROVIDED IN THE APPENDIX TO THE DEFENDANTS' RECENT
        11   THE SAME THING NEXT MONTH ON DECEMBER 10.                        11   BRIEF, WHICH IS THE ITEMIZATION OF THE LESS THAN 10 OR
        12         A YEAR AGO, SOME OF THE ATTENDEES WERE KIND                12   LESS THAN 12 JURISDICTIONS, INCLUDING THE DISTRICT OF
        13   ENOUGH TO SEND REIMBURSEMENT OF WHAT THEY GOT. IT                13   COLUMBIA, WHICH HAD CERTAIN KINDS OF LIMITS IN PLACE
        14   INCLUDED LAWYERS WHO STILL WORK AT GIBSON DUNN --                14   WHETHER THE F4A WAS PASSED ON WHAT WAS PERMISSIBLE ON
        15   AMY FORBES AND, IN PARTICULAR -- I'M NOT SURE ANYBODY            15   THE USE OF INDEPENDENT CONTRACTORS.
        16   ELSE WHO WAS THERE STILL WORKS THERE. THIS YEAR, I HOPE          16        BUT AS TO THOSE SEVERAL STATES, INCLUDING
        17   TO SEE SCOTT EDELMAN. I DON'T KNOW ABOUT AMY FORBES.             17   ALASKA, DELAWARE, MAINE, AND NEW JERSEY, IT APPEARED TO
        18         AND, IN ANY CASE, EITHER I WILL BE PAYING                  18   BE A RELATIVELY LOOSE REGULATION, AS LONG AS THE
        19   THE FULL COST OF THE DINNER, ALONG WITH MY WIFE, OR IF           19   DISPUTED WORKER WAS WORKING OUTSIDE OF THE PLACE OF
        20   THESE PEOPLE ARE KIND ENOUGH TO SEND ANY REMITTANCE, IT          20   BUSINESS FOR THE HIRING ENTERPRISE.
        21   WILL ONLY BE TO PARTIALLY REIMBURSE ME FOR THE COST OF           21        NOW THAT IS APPARENTLY SIMILAR, BOTH THEN
        22   THE EVENT.                                                       22   AND NOW, TO THE NEW JERSEY TEST, WHICH WAS FOUND NOT TO
        23         AND I DON'T THINK SPONSORING SOMETHING LIKE                23   BE PREEMPTED BY THE F4A IN ONE OF THE CASES CITED IN
        24   THIS WITH PEOPLE WHO I PRACTICED WITH AND HAVEN'T                24   THESE BRIEFS.
        25   PRACTICED WITH FOR 21 YEARS RECUSES ME. AND TO BE                25        BUT, ARGUABLY, THAT TELLS US SOMETHING
        26   HONEST, MR. LIPSHUTZ AND MR. COCHRANE CAME ALONG SO              26   ABOUT WHAT THE HOUSE REPORT MEANT WHEN IT COUNTED OUT A
        27   LATE, I DON'T THINK I'VE EVER CROSSED THEM IN THE HALLS.         27   SPECIFIC NUMBER OF OFFENDING JURISDICTIONS. I THINK
        28         AND IF I CROSSED PATHS WITH MR. DUSSEAULT                  28   THEIR NUMBER WAS 41. AND, BY IMPLICATION, SAID THAT THE


                                                                        5                                                                    7
         1   BEFORE 1998, I CAN'T SAY I REMEMBER THAT I DID OR I               1   LAWS IN PLACE IN THIS SMALLER NUMBER OF JURISDICTIONS
         2   DIDN'T.                                                           2   DIDN'T NEED TO BE PREEMPTED, BECAUSE JUST LIKE THE
         3         AND I KNOW BY WHO I DON'T KNOW THAT                         3   NEW JERSEY LAW IS DIFFERENT FROM THE MASSACHUSETTS LAW,
         4   MR. LIPSHUTZ AND MR. COCHRANE SEEM TO BE A MORE RECENT            4   AND THE CALIFORNIA LAW IS VERY SIMILAR, IF NOT
         5   VINTAGE.                                                          5   IDENTICAL -- IF NOT IDENTICAL TO THE MASSACHUSETTS LAW,
         6         SO I DON'T THINK ANY OF THIS RECUSES. I'M                   6   THE VERY DISTINCTION BETWEEN THE PHRASEOLOGY CAN BE
         7   NOT SURE THE DISCLOSURE WAS REALLY WARRANTED, BUT I HAVE          7   INFORMATIVE AS TO WHETHER OR NOT CONGRESS INTENDED TO
         8   BENT OVER BACKWARDS TO SHARE TOO MUCH INFORMATION WITH            8   PREEMPT IT.
         9   YOU ON THE THEORY THAT IT'S BETTER SAFE THAN SORRY.               9        AND, AGAIN, HERE WE ONLY HAVE A COMMENT ON
        10         IF YOU FEEL YOU NEED TIME TO CONTEMPLATE                   10   A HOUSE REPORT. BUT A COMMENT ON A HOUSE REPORT ABOUT
        11   WHETHER YOU WANT TO CHALLENGE MY ABILITY TO BE FAIR IN           11   WHAT OUR CONGRESS MEANT IS A WHOLE LOT BETTER THAN JUST
        12   THE CASE GOING FORWARD, I'LL GIVE YOU THE TIME.                  12   ONE SENATOR OR CONGRESSMAN IN A FLOOR DEBATE DROPPING IN
        13         IF YOU HAVE NO PROBLEMS ABOUT THE ISSUE, SO                13   A PREPARED STATEMENT OR MAKING A PASSING COMMENT IN A
        14   BE IT. THE DEFENDANTS, FRANKLY, FOR FEAR THE JUDGE WILL          14   FLOOR DEBATE.
        15   BEND OVER BACKWARDS IN THE WRONG DIRECTION, PROBABLY             15        IT'S PRETTY DARN GOOD, BUT WHAT OFFSETS IT
        16   WILL HAVE THE OPPORTUNITY TO RESPOND TO THE SAME                 16   IN MANY WAYS, PARTICULARLY GIVEN MY OBLIGATIONS TO
        17   DISCLOSURE.                                                      17   FOLLOW APPELLATE AUTHORITY IN STARE DECISIS OF THE STATE
        18     MR. MUNSEY: THAT WON'T BE NECESSARY, YOUR HONOR.               18   APPELLATE COURTS, IS OUR STATE SUPREME COURT'S UNANIMOUS
        19   I APPRECIATE THE DISCLOSURE, BUT WE WERE, OF COURSE,             19   DECISION, CITED WITH VIGOR, UNDERSTANDABLY, BY THE CITY
        20   AWARE OF YOUR, I THINK, LONG AND DISTINGUISHED CAREER AT         20   ATTORNEY AS ADVOCATES FOR THE PEOPLE, TO WIT, THE CASE
        21   GIBSON DUNN, AND HAVE NO OBJECTION.                              21   STYLED AS PEOPLE EX REL. HARRIS V. PAC ANCHOR
        22     THE COURT: AND, INDEED, OF COURSE, I CROSSED                   22   TRANSPORTATION, INC., UNANIMOUS IN 2014, WHERE
        23   PATHS WITH YOUR ESTEEMED COLLEAGUE, JIM CLARK.                   23   JUSTICE MING CHIN, WHO HAS DISSENTED ON OCCASION
        24     MR. MUNSEY: OF COURSE, YOUR HONOR.                             24   RECENTLY AS TO OTHER CASES, SUCH AS LAWSON -- NO, NOT
        25     THE COURT: WHO WENT ON IN HIS SEMI-RETIREMENT TO               25   LAWSON -- COHOE OR COVEY AUTO, LLC -- OR AUTO, LLC,
        26   DO TOUGH WORK AT THE CITY ATTORNEY'S OFFICE.                     26   VERSUS COE.
        27     MR. MUNSEY: YES, YOUR HONOR.                                   27        NEVERTHELESS, HE'S THE AUTHOR OF THIS
        28     THE COURT: YOU PROBABLY LEARNED MORE ABOUT ME                  28   UNANIMOUS DECISION. AND HE IS ALSO A COEDITOR WITH MY




                                                               Veritext Legal Solutions
                                                                    866 299-5127
  BRIEF OF LA CITY ATTORNEY                                    ATTACHMENT C                                      No. 3:18-cv-2458-BEN
  OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1179
                                                        PageID.877 Page
                                                                    Page55of
                                                                          of46
                                                                             46
                                                                                                                Pages 8 to 11
                                                                       8                                                                   10
         1   FORMER AND DECEASED PARTNER, DAVID KAFGUARD [PHONETIC],        1         WELL, NOW, BECAUSE THE DERIVATIVE COSTS OF
         2   OF THE RUTTER GROUP TREATISE ON UNEMPLOYMENT LAW IN            2   TREATING A WORKER AS AN INDEPENDENT CONTRACTOR -- EXCUSE
         3   CALIFORNIA, WHICH IS TO SAY HE IS VERY MUCH A RESPECTED        3   ME -- AS AN EMPLOYEE, RATHER THAN AN INDEPENDENT
         4   SCHOLAR IN THIS FIELD.                                         4   CONTRACTOR, GO FAR BEYOND THE MARGINAL COST ASSOCIATED
         5         AND WHEN IT CAME TO APPLYING THE MEAL AND                5   WITH MEAL AND REST PERIODS, BECAUSE OF THE NECESSITY
         6   REST PORTION OF OUR WAGE ORDERS TO SOMETHING VERY AKIN         6   THAT THE EMPLOYER PROVIDE THE TOOLS SUCH AS THE TRUCK,
         7   TO THE PRESENT WORKFORCE THAT GIVES RISE TO THE CURRENT        7   GAS, INSURANCE, AND MAINTENANCE AT THE EMPLOYER'S
         8   LITIGATION, IN GENERAL TERMS, HE FINDS NO PREEMPTIVE           8   EXPENSE, AND NOT OFFLOAD THAT BACK TO THE INDEPENDENT
         9   EFFECT OF THE F4A.                                             9   CONTRACTOR, NOT TO MENTION REGULATION OF OVERTIME,
        10         IN MANY OF THE PAGES, THOUGH, HE SEEMS TO               10   MINIMUM PAY, AND THE REST, THE ECONOMIC CONSEQUENCES OF
        11   BE DOING IT WITH A STATED ASSUMPTION THAT EVERYBODY IS        11   NOT BEING AN INDEPENDENT CONTRACTOR AS PRESENTED IN THE
        12   ALREADY TREATED AS AN EMPLOYEE. AND THE QUESTION IS HOW       12   CONTEXT OF THIS CASE, ARE HUGELY GREATER THAN THE AMOUNT
        13   MUCH WORSE IS IT THAT IT'S AN EMPLOYEE WHO HAS A              13   THAT SEEM TO BE AT ISSUE IN PAC ANCHOR.
        14   STATE-MANDATED MEAL AND REST PERIOD, WHEREAS THE F4A,         14         AND YET, IT SEEMS LIKE A LOT OF
        15   ARGUABLY, INTENDS TO LIMIT ANY KIND OF PROTECTIVE             15   JUSTICE CHIN'S ANALYSIS IN PAC ANCHOR SEEMS TO WORK
        16   LEGISLATION, WHICH HAS BEEN THE VIEW OF THE EMPLOYER          16   BACKWARDS FROM THE MODEST BURDEN THAT'S CREATED BY THE
        17   ADVOCATES IN THAT CASE.                                       17   WAGE ORDERS IN THAT CONTEXT, SUCH THAT HE DOESN'T FIND
        18         AND IT'S ONLY REALLY AT THE VERY END OF THE             18   OCCASION TO INVEST ANY EFFORT IN THE IMPORTANCE OF THE
        19   OPINION, UNLESS I'M MISSING SOMETHING, ON PAGES 786 AND       19   INDEPENDENT CONTRACTOR STATUS ISSUE.
        20   787, THAT JUSTICE CHIN HAS OCCASION TO REALLY ALLUDE TO       20         AND IF THAT'S A FAIR CHARACTERIZATION OF
        21   WHAT, OTHERWISE, IS THE THRESHOLD ISSUE, BUT HE DOESN'T       21   PAC ANCHOR, THAT LEAVES ME SCRATCHING MY HEAD AS TO HOW
        22   TREAT IT AS A THRESHOLD ISSUE.                                22   FORCEFUL I SHOULD SEE IT AS STARE DECISIS FOR THIS ISSUE
        23         AND THAT IS: ARE THESE PEOPLE EMPLOYEES AT              23   THAT'S DEALT WITH IN A CURSORY AND SOMEWHAT AMBIGUOUS
        24   ALL, SUCH THAT WE WORRY ABOUT MEAL AND REST PERIODS?          24   FASHION IN PAC ANCHOR, WHICH IS WHETHER OR NOT THE F4A
        25         BECAUSE THE WAY THE WAGE ORDERS ARE                     25   SHOULD BE SEEN AS A MATTER OF STARE DECISIS UNDER
        26   STRUCTURED, IF YOU AREN'T AN EMPLOYEE BUT ARE MERELY AN       26   AUTO EQUITY AND OTHERWISE, AS FORCING THIS TRIAL
        27   INDEPENDENT CONTRACTOR, YOU'RE GOING TO HAVE NO RIGHTS,       27   JURIST'S HAND ABOUT THE QUESTION ABOUT WHETHER THE F4A
        28   AND WE KNEW THAT SIMPLY BY CONCLUDING THAT THESE PEOPLE       28   CAN BE SEEN AS PREEMPTING LAWS THAT ARE FUNCTIONALLY


                                                                       9                                                                   11
         1   ARE INDEPENDENT CONTRACTORS.                                   1   PROHIBITORY OF INDEPENDENT CONTRACTOR STATUS.
         2         BUT JUSTICE CHIN TOOK A LOT OF TIME TO TELL              2         SAD, BUT TRUE FOR THE PEOPLE, I THINK THE
         3   US WHY THE BURDEN OF MEAL AND REST PERIODS DOESN'T SEEM        3   DEFENDANTS' REAL-WORLD ARGUMENT, WHICH CAN BE MADE, I
         4   TO BE WHAT CONGRESS IS GOING AFTER, WHICH, IN SOME WAYS,       4   THINK, BY REASON OF REFERENCE TO THINGS OF WHICH
         5   BECAUSE OF THE RELATIVELY SMALL COST OF AFFORDING MEAL         5   JUDICIAL NOTICE CAN BE TAKEN, OR OTHERWISE ARE SO
         6   AND REST PERIODS, AS OPPOSED TO NOT AFFORDING MEAL AND         6   UNDISPUTED BY THE PARTIES THAT I CAN DEAL WITH IT IN THE
         7   REST PERIODS, COULD EASILY BE SAID TO BE TRUE, BUT WHEN        7   CONTEXT OF A MOTION IN LIMINE, IS THAT THE ABC TEST, IF
         8   IT ACTUALLY GETS TO THE QUESTION OF INDEPENDENT                8   YOU DON'T INCLUDE THE NEW JERSEY OFF-PREMISES LOOPHOLE,
         9   CONTRACTOR STATUS, IT BASICALLY JUST SAYS THE                  9   IS FUNCTIONALLY PROHIBITORY OF OWNER-OPERATORS OF
        10   CONGRESSIONAL RECORD -- THIS IS 787.                          10   PARTICULARLY NON-INCORPORATED -- PARTICULARLY
        11         THE CONGRESSIONAL RECORD DOES SHOW THAT                 11   NON-INCORPORATED OWNER-OPERATORS WHO CHOOSE NOT TO GET A
        12   CONGRESS DISAPPROVED OF THE CALIFORNIA LAW THAT DENIED        12   REDUNDANT AND, THEREFORE, EXPENSIVE AND OTHERWISE
        13   ADVANTAGEOUS REGULATORY EXEMPTIONS TO MOTOR CARRIERS          13   UNNEEDED MOTOR CARRIER LICENSE OF THEIR OWN, SINCE,
        14   THAT USED A LARGE PORTION OF INDEPENDENT CONTRACTORS,         14   HISTORICALLY, THE UNLICENSED -- EXCUSE ME -- THE
        15   PERIOD, AND IT CITES THE SAME HOUSE REPORT.                   15   OWNER-OPERATORS HAD BEEN UNABLE TO, AS A MATTER OF
        16         AND AS WE'VE NOTED, HOWEVER, THE                        16   STANDARD INDUSTRY PRACTICE RECOGNIZED BY THE COURTS, BE
        17   DEFENDANTS' CLAIM IS FACTUALLY INACCURATE BECAUSE THE         17   THE DERIVATIVE USERS OF THE MOTOR CARRIER LICENSE, WHICH
        18   PEOPLE'S UCL ACTION DOES NOT ENCOURAGE EMPLOYERS TO USE       18   WAS HELD BY THE EMPLOYER ENTITY.
        19   EMPLOYEE DRIVERS RATHER THAN INDEPENDENT CONTRACTORS.         19         THE MOTOR CARRIER LICENSE, ALONG WITH
        20   DEFENDANTS ARE FREE TO USE INDEPENDENT CONTRACTORS AS         20   CLIENT CONTACTS, SEEMS TO BE THE ONE THING OF VALUE
        21   LONG AS THEY'RE PROPERLY CLASSIFIED.                          21   WHICH THE EMPLOYER PROVIDES, BECAUSE THEY HAVE THE
        22         THE PEOPLE'S SOLE PREMISE FOR INVOKING THE              22   NEEDED LICENSE WHICH THE OWNER-OPERATOR DOESN'T HAVE,
        23   UCL TO ENSURE THAT EMPLOYERS PROPERLY CLASSIFY THEIR          23   THEY'RE BIG ENOUGH TO HAVE A REGULAR ROLODEX OF
        24   EMPLOYEES -- PARDON ME.                                       24   CUSTOMERS TO CREATE A STEADY FLOW OF WORK, UNLIKE AN
        25         THE PEOPLE'S SOLE PREMISE FOR INVOKING THE              25   INDIVIDUAL OWNER-OPERATOR.
        26   UCL IS TO ENSURE THAT EMPLOYERS PROPERLY CLASSIFY THEIR       26         SO THAT'S WHAT THEY ADDED TO THE ECONOMIC
        27   OWN EMPLOYEES AND INDEPENDENT CONTRACTORS IN ORDER TO         27   EQUATION.
        28   CONFORM TO STATE LAW, PERIOD, END QUOTE.                      28         SO I RECOGNIZE, THOUGH, THAT I NEED TO BE




                                                           Veritext Legal Solutions
                                                                866 299-5127
  BRIEF OF LA CITY ATTORNEY                                ATTACHMENT C                                         No. 3:18-cv-2458-BEN
  OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1180
                                                        PageID.878 Page
                                                                    Page66of
                                                                          of46
                                                                             46
                                                                                                              Pages 12 to 15
                                                                      12                                                                   14
         1   DEFERENTIAL OF PAC ANCHOR BECAUSE IT SEEMS TO SPEAK TO          1        AND IN THAT SENSE, IF CONGRESS REALLY MEANT
         2   THE QUESTION AT HAND.                                           2   TO BEAT DOWN BARRIERS TO ENTRY AND, ESSENTIALLY,
         3        AND, BY THE SAME TOKEN, WHEN I SEE THIS                    3   ELIMINATE THE HIGH COST OF UNIONIZABLE LABOR, WHICH IS
         4   VERY NUANCED ANALYSIS OF WHAT CONGRESS WAS AND WAS NOT          4   THE CHARACTERISTIC OF EMPLOYEE LABOR -- DOESN'T
         5   TRYING TO PREEMPT IN REFERENCE TO THE 41 STATES VERSUS          5   GUARANTEE THEY'LL BE UNIONIZED, BUT YOU CAN'T BE
         6   THE HALF A DOZEN WHO HAD THESE NEW JERSEY TYPE LAWS, I'M        6   UNIONIZED IF YOU'RE AN INDEPENDENT CONTRACTOR.
         7   LEFT TO THINK THAT THERE'S SOME FAIR FORCE TO THE               7        BUT IF YOU'RE AN EMPLOYEE, YOU'RE AMENABLE
         8   ARGUMENT THAT IF F4A WAS INTENDED TO ROOT OUT THAT              8   TO EXERCISING SECTION 7 RIGHTS UNDER THE NATIONAL LABOR
         9   ASPECT OF PROTECTIVE LEGISLATION. I'M NOT MUCH TROUBLED         9   RELATIONS ACT. AND INSOFAR AS CONGRESS WAS IN A
        10   BY THE CASE ABOUT PREVAILING WAGE, BECAUSE THERE ARE           10   DEREGULATORY MOOD, TRYING TO BREAK DOWN BARRIERS TO
        11   FEDERAL LAWS FAVORABLE OF PREVAILING WAGE.                     11   ENTRY AND ELIMINATE LEGACY, HIGH-COST STRUCTURES, THAT
        12        SO THE IDEA THAT A 25 PERCENT KICK-UP IN                  12   IS A REASON WHY YOU WOULD RUN TOWARDS INDEPENDENT
        13   THE COST OF USING GARBAGE WORKERS UNDER THE PREVAILING         13   OWNER-OPERATORS AND NOT AWAY FROM THEM.
        14   WAGE VERSUS NOT UNDER THE PREVAILING WAGE, AND THE FACT        14        AND THERE'S MORE THAN A FEW TELL-TALES IN
        15   COULD PERSIST IN THE FACE OF THE F4A, BUT THE TROUBLE          15   THE LEGISLATIVE ISSUE THAT THAT CONSTRUCTIVE DESTRUCTION
        16   HERE IS THERE'S A COUNTERVAILING FEDERAL STATUTE THAT,         16   OF THE THEN-EXISTING CHARACTER OF THE TRUCKING INDUSTRY,
        17   ARGUABLY, FINDS THAT AS A DESIRABLE OUTCOME, WHICH             17   WAS EXACTLY WHAT THEY INTENDED, ALTHOUGH IT WAS DREADFUL
        18   COMPLICATES BUT ALSO HELPS JUSTIFY REACHING THAT               18   FOR EVERY UNIONIZED TEAMSTER DRIVER WHO WORKED IN THE
        19   PREEMPTION RESULT.                                             19   INDUSTRY AS IT EXISTED AT THE TIME OF DEREGULATION,
        20        I HAVE NOT YET THIS AFTERNOON SET ANYTHING                20   UNLESS THEY HAPPENED TO WORK FOR A LESS THAN LOAD CARGO
        21   ON THE NEXT POINT, BUT THE FACT I'M COMING TO IT NOW           21   COMPANY CALLED UNITED PARCEL SERVICE, WHICH HAD A --
        22   DOES NOT MINIMIZE ITS IMPORTANCE.                              22   THEY WERE ABLE TO PROTECT, EVEN IN THE FACE OF
        23        AND THIS FINAL COMPLICATION IS THE                        23   FEDERAL EXPRESS AND THE U.S. POSTAL SERVICE.
        24   DISTINCTION BETWEEN THE AIRLINE DEREGULATION ACT AND THE       24        BUT, OTHERWISE, MOST OF THE UNIONIZED
        25   F4A, WHERE THE F4A INCLUDES SOME LANGUAGE AT THE END,          25   TRUCKING COMPANIES TOOK A BATH AS A RESULT OF THIS
        26   WHICH DOES NOT APPEAR WITHIN THE AIRLINE DEREGULATION          26   DEREGULATION, AND FOR THE VERY FACT THAT INDEPENDENT
        27   ACT, WHICH HAS TO DO WITH SAYING THAT ITS TERMS APPLY TO       27   OWNER-OPERATORS JUST CAME IN AND ATE THEIR LUNCH.
        28   STATUTES, ORDINANCES, AND REGULATIONS, WHICH WOULD             28        SO LET'S SEE, THOUGH. IT IS ACTUALLY



                                                                      13                                                                   15
         1   PURPORT TO AFFECT THINGS LIKE PRICES AND SERVICE AND            1   DEFENDANTS' MOTION, SO I THINK THEY GET TO TALK FIRST,
         2   QUALITY, QUOTE, WITH RESPECT TO THE TRANSPORTATION OF           2   BUT I'LL LET YOU TALK AS MUCH AS YOU WANT BEFORE WE GO.
         3   PROPERTY, OR KNOWN AS FREIGHT.                                  3   AND IF THAT LEAVES YOU CONFUSED, THAT FAIRLY DESCRIBES
         4         OBVIOUSLY, THAT MEANS IT DOESN'T APPLY TO                 4   WHERE I AM.
         5   MOTOR CARRIERS MOVING HUMANS, BUT IT MAY HAVE FURTHER           5      MR. LIPSHUTZ: THANK YOU VERY MUCH, YOUR HONOR. I
         6   LIMITING EFFECT BEYOND THAT.                                    6   APPRECIATE YOUR THOUGHTS. IT IS VERY HELPFUL TO HEAR
         7         AND IF THE CITY THINKS THAT HELPS THEIR                   7   WHERE YOU'RE COMING OUT ON THIS.
         8   ARGUMENT, OR THE PEOPLE REPRESENTED BY THE CITY ATTORNEY        8      THE COURT: AND I DON'T EXPECT A RULING TODAY OR
         9   THINKS THAT HELPS THEIR ARGUMENT, PULL ON THAT STRING AS        9   THIS WEEK, BY THE BY. IT WILL GO UNDER SUBMISSION. I
        10   YOU MAKE YOUR ARGUMENTS TODAY.                                 10   KNOW THE STATE'S SUPREME COURT HAS AGREED TO ANSWER THE
        11         DON'T JUMP UP AND GIVE ME YOUR WHOLE                     11   NINTH CIRCUIT'S QUESTION. I DON'T THINK IT'S FAIR TO
        12   ARGUMENT, YET. I'M GOING TO FINISH MY COMMENTS.                12   WAIT UNTIL THEY RULE ON THAT BECAUSE, CANDIDLY, THE
        13     MR. MUNSEY: I APOLOGIZE, YOUR HONOR.                         13   QUESTION IN FRONT OF ME OF THRESHOLD MAY MOOT THE NEED
        14     THE COURT: BUT I AM TELLING YOU WHERE IT MAY BE              14   TO WORRY ABOUT RETROACTIVITY, BUT, CONCEIVABLY, IF I
        15   FOR YOUR ADVOCACY PURPOSES, YOU WANT TO TRY TO GET A           15   FIND NO PREEMPTION, THEN RETROACTIVITY BECOMES HIGHLY
        16   TOTAL.                                                         16   RELEVANT.
        17         WHEN I LOOK AT THE BIGGEST PICTURE HERE,                 17      MR. LIPSHUTZ: THAT'S CORRECT, YOUR HONOR.
        18   WHAT I WOULD SAY IS I CONCLUDE AS TO THE FIRST CIRCUIT         18   UNDERSTOOD.
        19   UNDER THE MASSACHUSETTS SUPREME JUDICIAL COURT, THAT,          19         SO I THINK -- LET ME START WITH YOUR
        20   EFFECTIVELY, DYNAMEX, IN THE AB5 CONTINUATION OF THE           20   HONOR'S DISCUSSION OF DYNAMEX AND AB5.
        21   THREE-PART TEST AS A PRACTICAL MATTER, DO APPEAR TO            21         AND IT SOUNDS LIKE THE ONE THING -- ONE
        22   PROHIBIT THE USE OF INDEPENDENT CONTRACTORS FOR PORT           22   THING -- I SHOULDN'T SAY THE ONE THING.
        23   DRAYAGE BECAUSE THE BUSINESS-TO-BUSINESS EXCEPTION NOW         23         ONE THING THAT YOU'RE NOT CONFUSED ABOUT,
        24   ALLOWED BY AB5 DOES NOT MATCH THE HISTORICAL PRACTICES         24   WHICH IS -- WOULD SEEM CLEAR FROM YOUR COMMENTS, IS
        25   OF THE INDUSTRY, AND INSTEAD CONTEMPLATES A VERY               25   THAT -- AND WE AGREE -- THAT AB5 AND DYNAMEX
        26   UNECONOMIC WORKAROUND, WHICH DEFEATS THE ECONOMIC              26   PRACTICALLY, EFFECTIVELY PROHIBIT THE USE OF INDEPENDENT
        27   REALITIES OF USING AN UNLICENSED, IN TERMS OF THE MOTOR        27   CONTRACTORS IN THE MOTOR CARRIER INDUSTRY.
        28   CARRIER ACT, INDEPENDENT OWNER-OPERATOR.                       28         AND IT'S, IN OUR VIEW, NOT EVEN EFFECTIVE




                                                             Veritext Legal Solutions
                                                                  866 299-5127
  BRIEF OF LA CITY ATTORNEY                                  ATTACHMENT C                                       No. 3:18-cv-2458-BEN
  OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1181
                                                        PageID.879 Page
                                                                    Page77of
                                                                          of46
                                                                             46
                                                                                                                      Pages 16 to 19
                                                                         16                                                                       18
         1   OR PRACTICAL. IT'S ACTUALLY WHAT THE LAW SAYS.                        1   POINT FOR US, BECAUSE WHAT JUSTICE CHIN SAYS -- AND THIS
         2          AND I THINK ON THAT POINT, IF YOUR HONOR                       2   IS A BIT BEFORE THE QUOTE YOUR HONOR STATED A MOMENT
         3   WOULD TAKE A LOOK AT JUSTICE CHIN'S STATEMENT --                      3   AGO.
         4      THE COURT: BEAR WITH ME. I TAKE DYNAMEX -- THAT                    4           PAGE 785 -- TOWARD THE END OF 785 OF THE
         5   WASN'T A TRUCKING FACT PATTERN, WAS IT?                               5   OPINION, JUSTICE CHIN SAYS, QUOTE, THE DEFENDANTS'
         6      MR. LIPSHUTZ: NO.                                                  6   ASSERTION THAT THE PEOPLE MAY NOT PREVENT THEM FROM
         7      THE COURT: AND AB5 IS A LAW OF GENERAL                             7   USING INDEPENDENT CONTRACTORS IS CORRECT.
         8   APPLICATION. I DON'T SENSE THAT THE AUTHORS OF DYNAMEX                8           AND THEN IT GOES ON TO SAY: BUT ITS
         9   THOUGHT THEY WERE SPEAKING TO THE DRIVING PROFESSION AS               9   CHARACTERIZATION OF THE PEOPLE'S UCL CLAIM IS NOT.
        10   SUCH. AND I DON'T REMEMBER BEING CITED ANYTHING THAT                 10   NOTHING IN THE PEOPLE'S UCL ACTION WOULD PREVENT
        11   SAYS AB5 IS INTENDED TO PROHIBIT INDEPENDENT CONTRACTORS             11   DEFENDANT FROM USING INDEPENDENT CONTRACTORS.
        12   IN PORT DRAYAGE, ALTHOUGH THE LEGISLATURE CAN TALK A LOT             12           AND THAT'S BECAUSE THE UNDERLYING LAW AT
        13   BEFORE THEY PASS A BILL, SO MAYBE THERE IS SOMETHING.                13   ISSUE AT THE TIME OF THIS CASE, PAC ANCHOR, WAS THE
        14      MR. LIPSHUTZ: WELL, YOUR HONOR IS CORRECT THAT                    14   BORELLO STANDARD, WHICH IS A STANDARD THAT MANY
        15   DYNAMEX WAS NOT IN THE TRUCKING CONTEXT, AND THERE WAS               15   JURISDICTIONS HAVE HAD OVER THE YEARS, INCLUDING AT THE
        16   NOTHING SPECIFICALLY TARGETING TRUCKING IN DYNAMEX.                  16   TIME THAT THE F4A PROVISION WAS PASSED.
        17          HOWEVER, IN AB5, THAT'S NOT TRUE. WE HAVE                     17     THE COURT: LET'S STAY WITH THAT SENTENCE. AND I
        18   A LITANY OF STATEMENTS, SOME OF WHICH ARE IN OUR BRIEF,              18   GUESS WE'RE GUESSING WHAT'S IN CHIN'S MIND. I'LL PLAY
        19   SOME OF WHICH WE CAN PROVIDE, IF IT'S HELPFUL.                       19   THIS GAME WITH YOU. IT'S MORE THAN A GAME, FRANKLY.
        20          BUT ASSEMBLYWOMAN LORENA GONZALEZ IS THE                      20           HE SEEMS TO ASSUME WHEN HE TALKS ABOUT X
        21   SPONSOR OF AB5. WE'VE QUOTED A NUMBER OF HER STATEMENTS              21   PAYS Y, QUOTE, TO DRIVE THEIR TRUCKS, THEY MUST CLASSIFY
        22   IN THE BRIEF. I CAN GIVE YOUR HONOR SOME OTHERS, BUT                 22   THESE DRIVERS APPROPRIATELY AND COMPLY. SEEMS TO
        23   IT'S VERY CLEAR FROM HER STATEMENTS THAT IT IS TARGETING             23   INDICATE THAT HE IS EXPECTING THAT IF THE DEFENDANT
        24   NOT JUST THE TRUCKING INDUSTRY, BUT CERTAINLY THE                    24   BEFORE THE COURT IS PAYING INDIVIDUALS TO DRIVE THEIR
        25   TRUCKING INDUSTRY.                                                   25   TRUCKS, THAT THERE ARE SOME APPLICABLE LABOR EMPLOYMENT
        26          ARGUABLY, THE TWO TOP TARGETS OF THE LAW                      26   LAWS THAT THEY'RE GOING TO HAVE TO COMPLY WITH,
        27   WERE THE TRUCKING INDUSTRY AND THE GIG ECONOMY.                      27   SPECIFICALLY THE MEAL AND REST PERIOD.
        28          AND LORENA GONZALEZ, FOR EXAMPLE, SAID,                       28           AND HE'S, ESSENTIALLY, SUB SILENTIO,


                                                                         17                                                                       19
         1   QUOTE, WE ARE GETTING RID OF AN OUTDATED BROKER MODEL                 1   DECIDING THAT THE NEGATIVE CONSEQUENCES OF HAVING TO PAY
         2   THAT ALLOWS COMPANIES TO, BASICALLY, MAKE MONEY AND SETS              2   FOR THE COST OF MEAL AND REST CAN'T BE SO DRASTIC AS TO
         3   RATES FOR PEOPLE THAT THEY CALL INDEPENDENT CONTRACTORS.              3   JUSTIFY PREEMPTION, EVEN THOUGH HE HAS ASSUMED AWAY
         4         THAT IS A DIRECT TARGET AT THE VERY MODEL                       4   INDEPENDENT CONTRACTOR POSSIBILITIES.
         5   THAT'S AT ISSUE HERE. AND THERE'S ALSO A QUOTE FROM                   5     MR. LIPSHUTZ: YEAH. LOOK, THERE IS NO QUESTION
         6   LORENA GONZALEZ THAT SAID, QUOTE, I THINK IN THE END,                 6   THAT THIS WOULD BE A MUCH CLOSER CASE IF WE WERE TRYING
         7   WE'RE GOING TO COME UP WITH AN OPPORTUNITY FOR TRUCKERS               7   TO SAY THAT ALL LABOR LAWS WERE PREEMPTED.
         8   TO EITHER BE EMPLOYEES OR TRULY SMALL BUSINESSES, BUT WE              8           AND IF THAT WAS OUR ARGUMENT -- AND THAT
         9   ARE NOT GOING TO GIVE A CARVE-OUT TO AN INDUSTRY THAT                 9   WAS, FRANKLY -- IN PEOPLE EX REL. HARRIS VERSUS PAC
        10   HAS SYSTEMATICALLY AND CONTINUALLY MISCLASSIFIED                     10   ANCHOR, THE LEAD ARGUMENT WAS THAT THE ENTIRE UCL
        11   WORKERS.                                                             11   STATUTE WAS FACIALLY PREEMPTED BY THE F4A. THAT'S
        12         AND, OF COURSE, IT'S THAT SYSTEMATIC AND                       12   CLEARLY WRONG. THE CALIFORNIA SUPREME COURT HAS SAID
        13   CONTINUAL NATURE OF THE INDEPENDENT CONTRACTOR MODEL FOR             13   THAT'S WRONG. THAT'S NOT OUR CASE.
        14   THE LAST 70 YEARS THAT IS EXACTLY WHAT CONGRESS WAS                  14           THEY THEN WENT ON TO SAY THAT THE UCL
        15   TRYING TO PROTECT AND, IN FACT, SUPPORTED WITH THE LAWS              15   STATUTE, AS APPLIED IN THEIR CASE, WAS PREEMPTED AS TO
        16   LIKE THE TRUTH IN LEASING ACT, WHICH IS DESIGNED TO                  16   THAT CASE.
        17   REGULATE BUT NOT DO AWAY WITH THE INDEPENDENT CONTRACTOR             17           AND, AGAIN, IT WASN'T ABOUT
        18   MODEL.                                                               18   MISCLASSIFICATION AS YOUR HONOR HAS POINTED OUT. IT WAS
        19         SO I THINK WE HAVE -- AND, YOUR HONOR,                         19   ABOUT THE ABILITY TO BRING ANY LAW UNDER ANY CASE UNDER
        20   THERE'S MANY OTHER STATEMENTS AS WELL, BUT IT IS VERY                20   THE UCL TO ACCUSE THE COMPANIES OF VIOLATING WHATEVER
        21   CLEAR FROM THE HISTORY OF AB5 THAT THAT LAW WAS, IN                  21   TYPE OF MEAL AND REST BREAK LAWS OR ANY OTHER EMPLOYMENT
        22   FACT, TARGETED AT THE TRUCKING INDUSTRY -- MAYBE NOT                 22   LAWS.
        23   EXCLUSIVELY, BUT, CERTAINLY, THAT WAS ONE OF THE PRIME               23     THE COURT: WELL, THE HISTORY OF THE CASE, AS
        24   TARGETS OF THE LAW.                                                  24   DESCRIBED BY CHIN, SEEMS TO INDICATE THAT WHAT ANIMATED
        25         AND GIVEN THE FACT THAT THE LAW DOES                           25   OR MOTIVATED THE SUIT WAS PEOPLE JUST LIKE THE WORKERS
        26   EFFECTIVELY OR PRACTICALLY OR ACTUALLY PROHIBIT THE USE              26   NOW BEFORE THE COURT, THROUGH THIS LITIGATION, WHO WERE
        27   OF INDEPENDENT CONTRACTORS BY MOTOR CARRIERS, PAC ANCHOR             27   TREATED AS INDEPENDENT OWNER-OPERATORS, AND, THEREFORE,
        28   ACTUALLY IS -- IF IT'S ON POINT FOR ANYONE, IT'S ON                  28   DIDN'T GET THEIR OWN MEAL AND REST PERIODS. AND THAT




                                                               Veritext Legal Solutions
                                                                    866 299-5127
  BRIEF OF LA CITY ATTORNEY                                        ATTACHMENT C                                         No. 3:18-cv-2458-BEN
  OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1182
                                                        PageID.880 Page
                                                                    Page88of
                                                                          of46
                                                                             46
                                                                                                               Pages 20 to 23
                                                                        20                                                                  22
         1   WAS THE VICTIMIZED PEOPLE OF -- ON WHOSE BEHALF THE UCL          1   REGULATORY-WISE, THEY GOT TREATED AS AN AIRLINE THAT
         2   CASE WAS BEING BROUGHT.                                          2   FOUND THEMSELVES ON THE FREEWAY, RATHER THAN UPS AND
         3     MR. LIPSHUTZ: I BELIEVE THAT IS CORRECT. AND IF                3   OTHER FREIGHT COMPANIES WHICH HAD A LOT OF RUBBER ON
         4   WE WERE HERE TELLING YOUR HONOR THAT THIS ACTION                 4   THEIR ASSETS AND WERE ROLLING DOWN THE ROAD. HEY, YOU
         5   COULDN'T GO FORWARD AT ALL, EVEN UNDER BORELLO, I THINK          5   OWN A TRUCK. YOU'RE A TRUCKING COMPANY.
         6   IT WOULD BE A DIFFICULT QUESTION FOR YOU WHETHER                 6         BUT THE REGULATORY REGIME THEY WERE UNDER,
         7   PAC ANCHOR --                                                    7   IT BECAME VERY DIFFERENT AS A RESULT OF NOT BEING A
         8     THE COURT: IT WOULD HAVE SETTLED.                              8   HIT-THE-GROUND AIRLINE, AS OPPOSED TO A TRUCK COMPANY.
         9     MR. LIPSHUTZ: RIGHT. I THINK PAC ANCHOR MAY HAVE               9      MR. LIPSHUTZ: THAT'S CORRECT, YOUR HONOR, AND
        10   VERY WELL RESOLVED THAT ISSUE AND MAY LEAVE US OUT OF           10   THAT'S WHAT JUSTICE CHIN IS TALKING ABOUT IN HIS
        11   LUCK. THAT'S NOT OUR ARGUMENT.                                  11   DECISION IN PAC ANCHOR.
        12         WE AGREE THAT THE CASE CAN GO FORWARD AS IT               12         SO CONTRARY TO THE PEOPLE'S ASSERTION, IT
        13   DID UNDER PAC ANCHOR UNDER THE BORELLO TEST.                    13   IS NOT TRUE THAT NO LABOR AND EMPLOYMENT LAW CAN BE
        14         THE BORELLO TEST WAS THE TYPE OF TEST THAT                14   PREEMPTED BY THE F4A UNLESS IT OUTRIGHT PROHIBITS THE
        15   CONGRESS CONFRONTED AT THE TIME THE F4A PREEMPTION              15   USE OF INDEPENDENT CONTRACTORS.
        16   PROVISION WAS ENACTED THAT IT SAID WAS NOT PREEMPTED.           16         BECAUSE WE KNOW THAT THE LAW THAT CONGRESS
        17   WE KNOW --                                                      17   MENTIONED IN ITS HOUSE REPORT WAS NOT A LAW THAT
        18     THE COURT: INTERESTINGLY, IT'S NOT IN THE                     18   PROHIBITED THE USE OF INDEPENDENT CONTRACTORS. IT WAS A
        19   APPENDIX, THOUGH.                                               19   LAW THAT DISFAVORED THE USE OF INDEPENDENT CONTRACTORS.
        20     MR. LIPSHUTZ: IT'S FUNNY. WE HAD THOUGHT ABOUT                20         AND THAT'S WHAT JUSTICE CHIN IS SAYING IN
        21   GIVING YOUR HONOR A FULL 50 STATES SURVEY OF THE LAWS AT        21   THE PART OF THE OPINION THAT YOUR HONOR READ, THAT A
        22   THE TIME, AND WE DIDN'T WANT TO UPSET YOUR HONOR WITH           22   LAW -- AND, AGAIN, HE SAYS, I DON'T HAVE TO DECIDE THAT
        23   TOO MANY PAPERS, BECAUSE WE THOUGHT WHAT WOULD BE MORE          23   HERE BECAUSE THIS LAW DOES NOT DISCOURAGE THE USE OF
        24   INTERESTING TO YOUR HONOR WOULD BE THE JURISDICTIONS            24   INDEPENDENT CONTRACTORS.
        25   THAT CONGRESS SPECIFICALLY CALLED OUT AS BEING OKAY, SO         25         IT'S A CLASSIC BORELLO TEST THAT SIMPLY
        26   TO SPEAK.                                                       26   DETERMINES WHETHER SOMEONE IS AN EMPLOYEE OR AN
        27         AND THOSE ARE VERY CLEAR THAT IT IS NOTHING               27   INDEPENDENT CONTRACTOR. WHETHER OR NOT HE WAS RIGHT
        28   LIKE THE AB5 OR DYNAMEX TEST HERE. IT ALLOWS                    28   ABOUT THE NATURE OF THE BORELLO TEST, THERE'S NO


                                                                        21                                                                  23
         1   INDEPENDENT CONTRACTORS, JUST LIKE THE NEW JERSEY TEST.          1   QUESTION THAT HERE, WHERE WE'RE TALKING AB5, AS OPPOSED
         2     THE COURT: DO YOU CLAIM THAT YOU CAN READ THE                  2   TO THE BORELLO TEST, AB5 CERTAINLY DISCOURAGES THE USE
         3   HOUSE REPORT CLOSELY TO SEE THAT IT PUTS CALIFORNIA, AS          3   OF INDEPENDENT CONTRACTORS. IT OUTRIGHT PROHIBITS IT.
         4   IS THE LAW THEN, WAS IN THE OKAY CATEGORY?                       4         AND SO, BECAUSE OF THAT, WE CAN HAVE ALL
         5     MR. LIPSHUTZ: NO, YOUR HONOR. I THINK                          5   KINDS OF ECONOMIC DEBATES ABOUT MEAL AND REST BREAK
         6   CALIFORNIA, AT THE TIME THE PREEMPTION PROVISION WAS             6   PERIODS AND OTHER LABOR LAWS OF GENERAL APPLICABILITY,
         7   ENACTED, WAS CLEARLY IN THE NOT OKAY -- SORRY. IT                7   WHICH IS THE PHRASE THE PEOPLE LIKE TO USE, BUT THE ONE
         8   DEPENDS ON WHAT YOUR HONOR MEANS.                                8   THING WE KNOW FOR SURE IS THAT LAWS THAT PROHIBIT THE
         9         WITH RESPECT TO THE BORELLO TEST, YES, I                   9   USE OF INDEPENDENT CONTRACTORS ARE PREEMPTED.
        10   THINK THAT'S CORRECT WITH --                                    10         EVERYONE IS CLEAR ON THAT. THE CALIFORNIA
        11     THE COURT: HOW DO I KNOW THAT FROM THE HOUSE                  11   SUPREME COURT SAID SO IN PAC ANCHOR. THE NINTH CIRCUIT
        12   REPORT OR ANY OTHER PART OF THE LEGISLATIVE HISTORY?            12   IN THE SU CASE SAID THE SAME THING. IT DISTINGUISHED
        13     MR. LIPSHUTZ: I GUESS THAT WOULD BE MORE OF AN                13   BORELLO FROM THE DYNAMEX TEST AND SAID BORELLO WAS FINE,
        14   IMPLICATION, YOUR HONOR, TO BE SURE. BUT THE ONE THING          14   BUT IF THIS WERE PROCEEDING UNDER THE DYNAMEX TEST OR
        15   WE DO KNOW ABOUT CALIFORNIA LAW THAT WAS NOT OKAY AT THE        15   ANOTHER TEST THAT PROHIBITS INDEPENDENT CONTRACTORS, IT
        16   TIME OF THE F4A PREEMPTION DECISION WAS THE DECISION TO         16   WOULD BE PREEMPTED.
        17   DISFAVOR COMPANIES THAT USED INDEPENDENT CONTRACTORS.           17         THAT'S WHAT THE NINTH CIRCUIT SAID IN THE
        18         THAT WAS FOUND TO BE NOT OKAY --                          18   SU DECISION. THAT'S WHAT THE CALIFORNIA DISTRICT COURT
        19   UNQUESTIONABLY NOT OKAY, BECAUSE IT'S ACTUALLY CALLED           19   SAID. IT'S WHAT THE MASSACHUSETTS SUPREME COURT SAID.
        20   OUT AS ONE OF THE -- MAYBE THE ONLY -- I THINK MAYBE            20   IT'S WHAT THE FIRST CIRCUIT SAID.
        21   THERE'S ONE OTHER EXAMPLE THAT CONGRESS GAVE.                   21         SO THERE'S REALLY NO -- YOU KNOW, THIS IS
        22     THE COURT: AND THAT, I GUESS, HAD BEEN REACTIVE               22   NOT A CLOSED CASE, SO TO SPEAK. THIS IS NOT ONE OF
        23   TO SOME PERHAPS PARTICULAR CIRCUMSTANCES OF THIS OR THAT        23   THESE MARGINAL LAWS OF GENERAL APPLICABILITY, DOES IT
        24   BUSINESS. IT DIDN'T PURPORT TO MODIFY BORELLO                   24   APPLY? HOW MUCH DOES IT BURDEN THE CARRIERS?
        25   GENERALLY, BUT, IN SOME WAY -- I FORGET -- BECAUSE FEDEX        25         THIS IS AN OUTRIGHT PROHIBITION. AND THEY
        26   WAS TAKING ADVANTAGE OF BEING AN AIRLINE THAT WOUND UP          26   LIKE TO PAINT IT AS NOT AN OUTRIGHT PROHIBITION BECAUSE
        27   BUYING A LOT OF TRUCKS AND SAID, HEY, I'M AN AIRLINE,           27   OF THIS BUSINESS-TO-BUSINESS EXCEPTION, BUT I THINK WE
        28   REALLY. I'M JUST PAN AM DRIVING ON THE FREEWAY. AND             28   CAN ALL AGREE THAT THAT IS NOT THE INDEPENDENT




                                                              Veritext Legal Solutions
                                                                   866 299-5127
  BRIEF OF LA CITY ATTORNEY                                   ATTACHMENT C                                        No. 3:18-cv-2458-BEN
  OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1183
                                                        PageID.881 Page
                                                                    Page99of
                                                                          of46
                                                                             46
                                                                                                                 Pages 24 to 27
                                                                      24                                                                      26
         1   CONTRACTOR MODEL THAT CONGRESS HAD IN FRONT OF IT WHEN            1   BUT THEY DIDN'T DO AWAY WITH IT. THEY REGULATED IT.
         2   IT PASSED THE F4A PREEMPTION PROVISION. IN FACT, QUITE            2   THEY CREATED -- THEY PASSED THE TRUTH IN LEASING ACT,
         3   THE CONTRARY.                                                     3   WHICH REGULATED THAT RELATIONSHIP, AND THEN PRACTICALLY
         4         CONGRESS, AT THE SAME TIME IT WAS ENACTING                  4   SIMULTANEOUSLY PASSED THE F4A PREEMPTION PROVISION TO
         5   THE F4A PREEMPTION PROVISION, WAS PASSING OTHER                   5   MAKE SURE THAT STATES COULDN'T DO AWAY WITH THAT MODEL.
         6   LEGISLATION, THE TRUTH IN LEASING ACT, TO PROTECT THE             6         AND THAT'S WHAT THE LAW DID. THAT'S WHAT
         7   INDEPENDENT CONTRACTOR MODEL.                                     7   THE HOUSE REPORT SAYS AND WHY IT TALKS ABOUT THIS
         8         AND THE TRUTH IN LEASING ACT -- THE WHOLE                   8   CALIFORNIA LAW THAT DISCOURAGED THE INDEPENDENT
         9   PREMISE OF THE TRUTH IN LEASING ACT IS THAT IT'S AN               9   CONTRACTOR MODEL.
        10   INDEPENDENT TRUCK DRIVER WHO DOES NOT HAVE A MOTOR               10         AND THIS CASE IS ABOUT WE'RE RIGHT BACK
        11   CARRIER LICENSE, WHO HAS TO LEASE HIS SERVICES AND THE           11   WHERE WE WERE, YOU KNOW, 60, 70 YEARS AGO, TRYING TO BAN
        12   TRUCK THAT HE OWNS TO THE MOTOR CARRIER SO THAT HE CAN           12   MOTOR CARRIERS FROM USING THE LAST AMERICAN COWBOYS, THE
        13   USE THE MOTOR CARRIER'S LICENSE.                                 13   OWNER-OPERATORS WHO OWN A TRUCK AND WANT TO LEASE THEIR
        14         THAT'S WHY IT'S CALLED THE TRUTH IN LEASING                14   SERVICES AND THEIR TRUCK TO A MOTOR CARRIER. AND THEY
        15   ACT, BECAUSE IT REGULATES THAT LEASE BETWEEN THE                 15   DON'T WANT TO GO THROUGH THE HASSLE OF GETTING A MOTOR
        16   UNLICENSED MOTOR -- INDEPENDENT OPERATOR AND THE MOTOR           16   CARRIER LICENSE.
        17   CARRIER WHO HAS THE LICENSE.                                     17         NOT BECAUSE IT JUST COSTS $300, AS COUNSEL
        18         SO CONGRESS WAS --                                         18   SAYS IN THEIR BRIEF, BUT BECAUSE IT COSTS $300 AT LEAST,
        19     THE COURT: THE LICENSE -- IT'S TO SHARE THE MOTOR              19   BECAUSE THEY HAVE TO GET A LAWYER, OBVIOUSLY, SOMETIMES
        20   CARRIER LICENSE. YOU CAN'T JUST GET PAID TO HAUL A               20   TO DRAFT THOSE APPLICATIONS. THEY HAVE TO PAY FOR PORT
        21   LOAD. YOU HAVE TO BE SEEN AS LEASING YOUR RIG TO THE             21   CONCESSIONS, WHICH COSTS THOUSANDS OF DOLLARS. THEY
        22   LICENSED ENTITY FOR THE DURATION THAT YOU'RE CARRYING            22   HAVE TO GET THEIR OWN INSURANCE. THEY HAVE TO GET THEIR
        23   THE LOAD AS PART OF THE JOB OF CARRYING THE LOAD.                23   OWN -- SOMETIMES THEY HAVE TO ESTABLISH AN LLC, AS WHAT
        24     MR. LIPSHUTZ: THAT'S EXACTLY RIGHT. AND THAT'S                 24   AB5 SAYS. THAT COSTS $1,000 PRACTICALLY.
        25   THE ARRANGEMENT, THE SORT OF WORKAROUND THAT INDEPENDENT         25         SO THERE'S A WHOLE SERIES OF COSTS
        26   OWNER-OPERATORS CAME UP WITH WHEN -- REMEMBER, THIS ALL          26   ASSOCIATED WITH FORCING AN INDIVIDUAL GUY WHO OWNS A
        27   STARTED YEARS AGO WHEN IT WAS VERY DIFFICULT TO GET A            27   TRUCK AND WANTS TO DRIVE, GOING THROUGH THE PROCESS OF
        28   MOTOR CARRIER LICENSE.                                           28   CREATING HIS OWN BUSINESS, GETTING ALL THE LICENSES HE



                                                                      25                                                                      27
         1         THE ICC USED TO DOLE THEM OUT IN VERY                       1   NEEDS.
         2   NARROW CIRCUMSTANCES.                                             2         THAT IS REDUNDANT COSTS THAT CONGRESS
         3      THE COURT: WELL, IT'S THE LOGIC OF THE CARTEL                  3   SOUGHT TO ELIMINATE. AND THERE'S REALLY NO QUESTION
         4   AIRLINE INDUSTRY AND, OF COURSE, RAILROADS HAVING TO              4   THAT WHERE A LAW PROHIBITS THAT MODEL, THAT IT'S
         5   CONDEMN RIGHTS AWAY, GENERALLY THROUGH SHARING PUBLIC             5   PREEMPTIVE.
         6   POLICY, PUBLIC CONDEMNATION.                                      6         EVERY COURT AGREES WITH THAT, INCLUDING THE
         7         THERE ARE HUGE BARRIERS OF ENTRY TO                         7   CALIFORNIA SUPREME COURT. THE ONLY COURT THAT DISAGREED
         8   BUILDING NEW RAILROADS. AND IF YOU CAN CREATE CARTELS             8   WAS THE ONE DECISION THAT YOUR HONOR MENTIONED LAST TIME
         9   AND CREATE BARRIERS OF OPENING NEW AIRLINES, AND                  9   WE WERE HERE, THE EASTERN DISTRICT OF CALIFORNIA. THERE
        10   LIKEWISE EVEN THOUGH THERE'S LOTS OF ASPHALT AND                 10   WAS A JUDGE THAT DISAGREED, BUT YOUR HONOR SAID --
        11   CONCRETE PAVING NORTH AMERICA, YOU CAN CREATE A CARTEL           11   INDICATED THAT YOU THOUGHT THAT DECISION WAS WRONG. WE
        12   OF LICENSED MOTOR CARRIERS.                                      12   AGREE. I DIDN'T THINK IT ADEQUATELY TAKE INTO ACCOUNT
        13      MR. LIPSHUTZ: THAT'S CORRECT. AND THAT IS --                  13   THE NATURE OF DYNAMEX AND AB5.
        14   THAT IS THE HISTORY OF THE MOTOR CARRIER INDUSTRY.               14         SO, YOU KNOW, I THINK THE CITY PUTS THE
        15         THE WAY THE MODEL DEVELOPED WAS THAT                       15   CART BEFORE THE HORSE BY SAYING, WELL, ALL YOU HAVE TO
        16   INDEPENDENT OPERATORS -- WHAT THEY CALL THE LAST                 16   DO IS CORRECTLY CLASSIFY YOUR WORKER. IF THEY SHOULD BE
        17   AMERICAN COWBOYS, WHAT CONGRESS REFERRED TO IT. PEOPLE           17   AN EMPLOYEE UNDER THE LAW, THEN YOU SHOULD MAKE THEM AN
        18   OWN TRUCKS. THESE ARE PEOPLE WHO WANTED TO JUST OWN A            18   EMPLOYEE. THAT'S ALL WE'RE ASKING.
        19   TRUCK AND DRIVE FOR A LIVING AND DRIVE LOADS. AND THEY           19         WELL, THAT'S NOT ALL THEY'RE ASKING.
        20   COULDN'T BECAUSE THEY COULDN'T GET A MOTOR CARRIER               20   THEY'RE ASKING TO APPLY A TEST THAT EFFECTIVELY
        21   LICENSE.                                                         21   PROHIBITS MOTOR CARRIERS FROM HAVING INDEPENDENT
        22         SO THE WAY THAT THE WORKAROUND THAT THEY                   22   CONTRACTORS AT ALL, NO MATTER HOW THEY STRUCTURE THEIR
        23   CAME UP WITH MANY YEARS AGO, NEARLY A CENTURY AGO, WAS           23   RELATIONSHIP.
        24   THAT THEY WOULD EFFECTIVELY LEASE THEIR SERVICES AND THE         24         THE TYPE OF MODEL THAT IS ENVISIONED BY THE
        25   TRUCK THAT THEY OWNED TO THE MOTOR CARRIER WHO HAD THE           25   BUSINESS-TO-BUSINESS EXCEPTION IS SIMPLY NOT THE
        26   LICENSE.                                                         26   INDEPENDENT OPERATOR MODEL THAT WE'VE ALL COME TO KNOW
        27         AND THIS BECAME A PROBLEM FOR A VARIETY OF                 27   AND RELY ON OVER THE LAST 70 YEARS.
        28   REASONS. CONGRESS SAW ALL KINDS OF PROBLEMS WITH IT,             28         THE OTHER THING I POINT OUT, YOUR HONOR, IS




                                                             Veritext Legal Solutions
                                                                  866 299-5127
  BRIEF OF LA CITY ATTORNEY                                    ATTACHMENT C                                        No. 3:18-cv-2458-BEN
  OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1184
                                                        PageID.882 Page
                                                                    Page10
                                                                         10of
                                                                            of46
                                                                               46
                                                                                                                       Pages 28 to 31
                                                                         28                                                                     30
          1   THE -- WE FOCUSED A LOT ON THE COST OF HAVING --                   1   OPERATES ONE OR A FEW TRUCKS FOR HIRE WITHOUT HOLDING
          2   SWITCHING TO THE BUSINESS-TO-BUSINESS EXCEPTION, OR                2   ICC OPERATING AUTHORITY.
          3   GETTING RID OF INDEPENDENT CONTRACTORS, AND, TO BE SURE,           3            AND THAT'S -- THAT LEGISLATIVE HISTORY
          4   THE F4A PREEMPTION PROVISION PROHIBITS LAWS THAT HAVE A            4   ACCOMPANIED A WHOLE REPORT THAT CONGRESS PUT OUT ON THE
          5   DIRECT OR INDIRECT EFFECT ON PRICES, BUT THEY ALSO                 5   INDEPENDENT OWNER-OPERATOR MODEL, HOW IT WORKED, AND THE
          6   PROHIBIT LAWS THAT HAVE A DIRECT OR INDIRECT EFFECT ON             6   PROBLEMS THAT WERE INHERENT IN IT, WHICH THEN LED TO THE
          7   MOTOR CARRIERS' SERVICES.                                          7   PASSAGE OF THE TRUTH IN LEASING ACT.
          8         IT'S NOT JUST PRICES. IT'S THE SERVICES                      8            SO IT'S MORE THAN JUST THE -- YES, THE
          9   THAT THEY'RE ABLE TO OFFER. AND WHAT CAN HAVE A MORE               9   HOUSE REPORT, THE PERSON THAT WE POINT YOUR HONOR TO IS
         10   DIRECT AND GREATER IMPACT ON THE SERVICES THAT A MOTOR            10   CLEARLY THE MOST DIRECTLY ON POINT, BECAUSE IT SPEAKS
         11   CARRIER CAN OFFER IF IT PROHIBITS THEM FROM ENGAGING IN           11   LITERALLY DIRECTLY TO THIS ISSUE ABOUT PREEMPTION,
         12   THE VERY KIND OF SERVICES THEY'RE CURRENTLY ENGAGED IN?           12   BUT --
         13         NAMELY, TAKING IN SHIPPERS' ORDERS AND                      13      THE COURT: AND AS TO CALIFORNIA.
         14   FINDING INDEPENDENT OPERATORS TO CARRY OUT THOSE LOADS.           14      MR. LIPSHUTZ: AND TO CALIFORNIA.
         15   THAT IS THE BUSINESS MODEL THAT CONGRESS SOUGHT TO                15            BUT THERE IS A WHOLE SERIES OF OTHER
         16   PROTECT AND SUPPORT AND REGULATE WHEN IT PASSED THE F4A           16   LEGISLATIVE HISTORY THAT WE PUT INTO OUR SUPPLEMENTAL
         17   PREEMPTION PROVISION.                                             17   BRIEF THAT TALKS ABOUT THE HISTORY OF THE INDEPENDENT
         18     THE COURT: WELL, IF THEY HIRED A WORKER WHO COULD               18   OWNER-OPERATOR MORE BROADLY, WHY CONGRESS THOUGHT IT WAS
         19   THEN JOIN A UNION TO DRIVE THE TRUCK AND EMPLOYED THEM            19   SO IMPORTANT, AND THE VARIOUS LAWS THAT THEY PASSED, NOT
         20   UNDER WHATEVER RESULTING COLLECTIVE BARGAINING AGREEMENT          20   ONLY TO PROTECT IT, BUT TO REGULATE IT AND SUPPORT IT.
         21   EMANATED, THEORETICALLY, THEY COULD STILL PROVIDE THE             21            AND SO THAT'S WHY YOUR HONOR ALSO RAISED
         22   SERVICE THEY'RE DOING, PORT DRAYAGE. IT JUST HAPPENS              22   THE ISSUE OF THE LANGUAGE DIFFERENCE BETWEEN THE F4A AND
         23   THAT IT WOULD BE A LOT MORE EXPENSIVE.                            23   THE ADA.
         24     MR. LIPSHUTZ: THEY COULD CERTAINLY PROVIDE A PORT               24            AND THE LANGUAGE IN THE F4A SAYS WITH
         25   DRAYAGE SERVICE. IT WOULD JUST NOT BE THE SAME SERVICE            25   RESPECT TO THE TRANSPORTATION OF PROPERTY, BUT THAT IS
         26   THEY'RE PROVIDING TODAY BECAUSE OF THE NATURE OF THE              26   EASILY SATISFIED HERE BECAUSE THAT'S WHAT WE'RE TALKING
         27   BUSINESS MODEL WOULD HAVE TO BE CHANGED.                          27   ABOUT.
         28         I AGREE WITH YOUR HONOR THAT IT'S MORE                      28            WE'RE NOT TALKING ABOUT SIMPLY REGULATING



                                                                         29                                                                     31
          1   NATURALLY THOUGHT OF AS A PRICE IMPACT, AND I THINK                1   MOTOR CARRIERS IN SOME OTHER WAY, HAVING NOTHING TO
          2   THAT'S THE WAY THE CASES HAVE LOOKED AT IT. AND I'M NOT            2   DO -- HAVING ONLY AN INCIDENTAL EFFECT ON THE PRICES,
          3   SUGGESTING WE SHOULD DISCARD THE PRICE IMPACT.                     3   ROUTES, AND SERVICES FOR THEIR TRANSPORTATION OF
          4         MY POINT IS SIMPLY THAT THERE WAS A                          4   PROPERTY.
          5   BUSINESS MODEL IN MIND WHEN CONGRESS PASSED THESE LAWS.            5             THIS IS -- I WOULDN'T -- I CAN TRY TO COME
          6   AND THAT BUSINESS MODEL, CONGRESS SOUGHT TO PROTECT AND            6   UP WITH A HYPOTHETICAL, BUT IT'S NOT -- I'M NOT VERY
          7   REGULATE AND SUPPORT, AND NOT ALLOW STATES TO BAN OR               7   GOOD AT THAT.
          8   PROHIBIT OR EVEN DISCOURAGE.                                       8             BUT THIS ISN'T SOME PERIPHERAL LAW THAT
          9     THE COURT: SO YOU'VE RUN THE LEGISLATIVE HISTORY                 9   SIMPLY HAS AN INDIRECT OR TANGENTIAL EFFECT ON THE MOTOR
         10   ALL YOU CAN, AND THE HOUSE REPORT IS THE HIGH WATER               10   CARRIER'S BUSINESS MODEL AND THEIR PRICES AND SERVICES.
         11   MARK?                                                             11             THIS IS DIRECTLY REGULATING THEIR ABILITY
         12     MR. LIPSHUTZ: I THINK IT IS, YOUR HONOR, BUT I                  12   TO TRANSPORT PROPERTY AND THE MODEL THAT THEY USE TO DO
         13   WILL SAY -- AND WE CITE THIS. WE HAVE A WHOLE SECTION             13   IT.
         14   OF OUR SUPPLEMENTAL BRIEF THAT GOES THROUGH NOT JUST THE          14             SO THAT SO-CALLED LIMITING LANGUAGE IN THE
         15   LEGISLATIVE HISTORY OF THE F4A PREEMPTION PROVISION, BUT          15   F4A DOESN'T HAVE ANY EFFECT IN THIS CASE, BECAUSE THIS
         16   THE HISTORY LEADING UP TO THE PASSAGE OF THAT PROVISION.          16   IS A CASE WHERE THE TRANSPORTATION OF PROPERTY IS AT
         17         AND WE PUT THAT INTO THE BRIEF, YOUR HONOR,                 17   ISSUE.
         18   BECAUSE WE THINK ALL OF IT SUPPORTS OUR ARGUMENT HERE.            18         THE COURT: ANYTHING ELSE BEFORE I HEAR FROM
         19   AND IT'S REALLY ON PAGES 2, 3, AND, TO SOME EXTENT, 4.            19   MR. MUNSEY?
         20   BASICALLY 2, 3, AND 4 OF OUR SUPPLEMENTAL BRIEF.                  20         MR. LIPSHUTZ: I THINK THAT'S -- I THINK I'LL STOP
         21         AND IT GOES NOT JUST TO THE HOUSE REPORT OR                 21   THERE FOR NOW.
         22   THE F4A PREEMPTION PROVISION, BUT TO THE TRUTH IN                 22         THE COURT: OKAY.
         23   LEASING REGULATION THAT CONGRESS ENACTED AND OTHER                23         MR. LIPSHUTZ: THANK YOU, YOUR HONOR.
         24   LEGISLATIVE HISTORY THROUGHOUT -- DATING BACK QUITE A             24         THE COURT: MR. MUNSEY, YOU'VE GOT THE FLOOR.
         25   WAYS BEYOND THE F4A PREEMPTION PROVISION.                         25         MR. MUNSEY: THANK YOU, YOUR HONOR.
         26         SO THERE'S A 1978 HOUSE REPORT, DESCRIBING                  26             I INTEND TO GO THROUGH QUITE A FEW OF THE
         27   INDEPENDENT OWNER-OPERATORS AS THE LAST AMERICAN COWBOY           27   POINTS THAT YOUR HONOR RAISED THIS MORNING AND SOME OF
         28   AND DEFINING THEM AS, QUOTE, A PERSON WHO OWNS AND                28   THE COUNSEL -- THAT COUNSEL RAISED AS WELL.



                                                                 Veritext Legal Solutions
                                                                      866 299-5127
   BRIEF OF LA CITY ATTORNEY                                     ATTACHMENT C                                            No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1185
                                                        PageID.883 Page
                                                                    Page11
                                                                         11of
                                                                            of46
                                                                               46
                                                                                                                 Pages 32 to 35
                                                                         32                                                                  34
          1         BUT I WOULD LIKE TO START WHERE YOUR HONOR                  1   OF THE EMPLOYER, IS AN EMPLOYEE FOR THE PURPOSES OF THE
          2   STARTED, WHICH IS THE APPENDIX TO DEFENDANTS' BRIEF.              2   STATUTE.
          3         I ALSO FOUND THAT INTERESTING. AND WHAT I                   3        AND WHAT IS THAT? THAT'S THE B PRONG OF
          4   REALLY FOUND INTERESTING ABOUT IT IS IT'S INCOMPLETE,             4   THE ABC TEST.
          5   THAT PAC ANCHOR GAVE A LIST OF STATES THAT HAD, IN                5        THAT'S TRUE UNDER THE CALIFORNIA LAW, UNDER
          6   PAC ANCHOR'S LANGUAGE, GENERALLY APPLICABLE LAWS                  6   DYNAMEX. IT'S TRUE UNDER AB5. NOW, JUST LIKE AB5, WITH
          7   GOVERNING WHEN A WORKER IS AN INDEPENDENT CONTRACTOR OR           7   THE BUSINESS-TO-BUSINESS EXEMPTION, THE STATUTE PROVIDES
          8   THE EQUIVALENT, AND WHEN A WORKER IS AN EMPLOYEE.                 8   AN EXCEPTION FOR INDEPENDENT CONTRACTORS.
          9         THE COURT GAVE A LIST OF STATES. THE COURT                  9        AND SO IF YOU GO TO THE NEXT PAGE, YOUR
         10   GAVE A STRING CITE OF CITATIONS. AND THE DEFENDANTS DID          10   HONOR, AT SUBSECTION 8, IT SAYS THAT EVERY INDEPENDENT
         11   NOT PROVIDE THIS COURT WITH THAT ENTIRE LIST.                    11   CONTRACTOR IS AN EMPLOYEE UNLESS THEY SATISFY SECTION B.
         12         AND ONE OF THE ONES WHICH THEY OMITTED IS                  12   AND SECTION B IS A NINE-FACTOR TEST TO DEMONSTRATE THAT
         13   STRUCTURALLY IDENTICAL TO AB5.                                   13   AN INDEPENDENT CONTRACTOR IS OPERATING A TRUE
         14         THIS IS A WISCONSIN STATUTE. THE CITATION                  14   INDEPENDENT BUSINESS.
         15   IS WISCONSIN'S STATUTES. I BELIEVE IT'S ANNOTATED                15        THEY HAVE COMPLAINED OVER AND OVER THAT AB5
         16   10207. IT'S A 1994 STATUTE. I HAVE A COPY FOR YOUR               16   REQUIRES THE SATISFACTION OF AN 11-FACTOR TEST.
         17   HONOR, ONE FOR OPPOSING COUNSEL, AND I'D LIKE TO HAND IT         17        THIS IS A NINE-FACTOR TEST.
         18   UP, IF I COULD, AND WALK THROUGH IT.                             18        AND THERE'S BROAD OVERLAP IN THE FACTORS.
         19     THE COURT: IN A MOMENT, YOU CAN. IS IT                         19        IT REQUIRES -- JUST LIKE AB5 IN THE
         20   REFERENCED IN THE PAC ANCHOR DECISION?                           20   BUSINESS-TO-BUSINESS EXEMPTION, REQUIRES THE INDEPENDENT
         21     MR. MUNSEY: IT IS, YOUR HONOR. IT'S ON PAGE 786,               21   CONTRACTOR TO MAINTAIN A SEPARATE BUSINESS, TO HAVE
         22   WHICH IS THE KEY PORTION OF THIS OPINION.                        22   THEIR OWN OFFICE, TO PROVIDE THEIR OWN EQUIPMENT, TO
         23         IT SAYS, QUOTE, SIMILARLY, EIGHT OUT OF THE                23   HAVE THEIR OWN FACILITIES.
         24   10 JURISDICTIONS IDENTIFIED IN MENDONCA -- THAT'S THE 10         24        MOREOVER, IT HAS A NUMBER OF FACTORS AIMING
         25   JURISDICTIONS THAT HAD LAWS THAT DON'T VIOLATE WHAT              25   TO ENSURE THAT WHAT YOU'RE DEALING WITH IS A TRUE
         26   BECAME THE F4A -- HAD GENERALLY APPLICABLE LAWS                  26   INDEPENDENT CONTRACTOR, A TRUE INDEPENDENT BUSINESS, AND
         27   GOVERNING WHEN A WORKER IS AN INDEPENDENT CONTRACTOR OR          27   NOT SIMPLY A MISCLASSIFIED EMPLOYEE.
         28   THE EQUIVALENT, AND WHEN A WORKER IS AN EMPLOYEE.                28        THAT'S ALL THE AB5 TEST SEEKS TO DO.


                                                                         33                                                                  35
          1         AND THEN IT GIVES A STRING CITE.                            1         AND THE BUSINESS-TO-BUSINESS EXEMPTION
          2         THAT STRING CITE -- EXCUSE ME. THE                          2   STRIKES A REASONABLE BALANCE IN TRYING TO DO SO.
          3   APPENDIX THAT DEFENDANTS PROVIDED DOES NOT INCLUDE ALL            3         SO I AGREE WITH DEFENSE COUNSEL THAT THIS
          4   THOSE STATUTES.                                                   4   SECTION OF THE PAC ANCHOR OPINION -- WHICH GOES THROUGH
          5         AND IF I COULD HAND UP --                                   5   THE LAWS THAT THE PAC ANCHOR COURT HAS SAID ARE
          6     THE COURT: YEAH, YOU CAN COME TO THE WITNESS                    6   APPROPRIATE.
          7   STAND.                                                            7         THE GENERALLY APPLICABLE LAWS GOVERNING
          8     MR. MUNSEY: AND SO, YOUR HONOR, I'VE TAKEN THE                  8   WHEN A WORKER IS AN INDEPENDENT CONTRACTOR AND WHEN A
          9   LIBERTY OF HIGHLIGHTING WHAT, IN OUR VIEW, ARE THE KEY            9   WORKER IS AN EMPLOYEE IS KEY TO UNDERSTANDING
         10   PORTIONS.                                                        10   PAC ANCHOR, AND IT IS DISPOSITIVE IN THIS CASE.
         11         THIS IS THE DEFINITION OF EMPLOYEE. AND                    11         AND, AGAIN, A SUBSTANTIALLY SIMILAR STATUTE
         12   I'M NOT SURE WHY IT USES A -- WE'LL SAY ALTERNATIVE              12   EXISTED AT THE TIME.
         13   SPELLING OF THE WORD "EMPLOYEE," BUT THIS IS THE                 13         BUT EVEN MORE THAN THAT, YOUR HONOR --
         14   DEFINITION OF EMPLOYEE FOR THE PURPOSES OF THE WISCONSIN         14     THE COURT: ALBEIT ON THE BOOKS OF WISCONSIN, BUT
         15   WORKERS' COMPENSATION STATUTE.                                   15   IT WAS THERE TO BE EXAMINED.
         16         AND SO AT THE VERY TOP THERE, IT SAYS:                     16     MR. MUNSEY: EXACTLY, YOUR HONOR.
         17   "EMPLOYEE," AS USED IN THE CHAPTER MEANS...                      17         MOREOVER, YOUR HONOR, WHILE IT IS TRUE THAT
         18         AND THEN IT GIVES A LIST OF WAYS.                          18   A NUMBER OF THE STATES LISTED IN THAT STRING CITE -- A
         19         AND AT SUBSECTION 4: EVERY PERSON IN THE                   19   NUMBER OF THE STATUTES INCLUDED THE ALTERNATIVE ABC
         20   SERVICE OF ANOTHER, UNDER A CONTRACT OF HIRE, EXPRESS OR         20   TEST, I WOULD NOTE THAT THE --
         21   IMPLIED -- AND THEN GOING TO THE NEXT HIGHLIGHTED                21     THE COURT: IS THAT CALLED THE NEW JERSEY VERSION?
         22   PORTION -- BUT NOT INCLUDING ANY PERSON WHOSE EMPLOYMENT         22     MR. MUNSEY: SURE. THE NEW JERSEY VERSION,
         23   IS NOT IN THE COURSE OF A TRADE BUSINESS, PROFESSION, OR         23   EXACTLY.
         24   OCCUPATION OF THE EMPLOYER, UNLESS THE EMPLOYER ELECTS           24     THE COURT: WORK OFF PREMISES.
         25   TO COVER THEM.                                                   25     MR. MUNSEY: THE C PRONG OF THOSE ABC TESTS ARE
         26         SO, IN OTHER WORDS, WHAT IS IT SAYING?                     26   THE SAME AS THE C PRONG UNDER AB5 OR UNDER DYNAMEX. AND
         27   IT'S SAYING THAT ANY WORKER WHOSE EMPLOYMENT IS IN THE           27   IT REQUIRES THE EMPLOYER TO PROVE THAT THE WORKER,
         28   COURSE OF A TRADE, BUSINESS, PROFESSION, OR OCCUPATION           28   QUOTE, IS CUSTOMARILY ENGAGED IN AN INDEPENDENTLY




                                                              Veritext Legal Solutions
                                                                   866 299-5127
   BRIEF OF LA CITY ATTORNEY                                    ATTACHMENT C                                         No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1186
                                                        PageID.884 Page
                                                                    Page12
                                                                         12of
                                                                            of46
                                                                               46
                                                                                                                Pages 36 to 39
                                                                         36                                                                38
          1   ESTABLISHED TRADE, OCCUPATION, OR BUSINESS.                       1   ADOPTING A TEST FOR INDEPENDENT CONTRACTOR VERSUS
          2         THEY'VE NEVER CONTENDED THAT THE C PRONG IS                 2   EMPLOYEE THAT IS STRICTER THAN THE DEFENDANTS MAY LIKE.
          3   PREEMPTED BY THE F4A. THEY'VE NEVER CITED A CASE                  3         AND THAT'S BECAUSE WHERE YOU LITERALLY
          4   HOLDING THAT THE C PRONG IS PREEMPTED BY THE F4A. AND             4   PROHIBIT THE USE OF INDEPENDENT CONTRACTORS -- DEFENSE
          5   WHAT DOES THAT PRONG DO?                                          5   COUNSEL WAS CORRECT.
          6         LIKE THE BUSINESS-TO-BUSINESS EXEMPTION, IT                 6         WHERE YOU LITERALLY PROHIBIT THE USE OF
          7   SEEKS TO ENSURE THAT THOSE WHO ARE CLASSIFIED AS                  7   INDEPENDENT CONTRACTORS, THE COMPANY IS FACED WITH THE
          8   INDEPENDENT CONTRACTORS ARE INDIVIDUALS WHO HAVE TRULY            8   DECISION OF PROVIDING WHATEVER THAT SERVICE MIGHT BE
          9   MADE THE DECISION TO BECOME SMALL BUSINESSMEN, SMALL              9   DIRECTLY OR NOT PROVIDING IT AT ALL. BUT THAT'S WHAT
         10   BUSINESSPEOPLE, AND ARE NOT SIMPLY MISCLASSIFIED                 10   WAS AT ISSUE. IT'S NOT THE QUANTUM OF COST.
         11   EMPLOYEES.                                                       11         AND WE CITED A LITANY OF CASES ON PAGE 17
         12         I WOULD ALSO NOTE THAT THE OTHER                           12   OF THE OPPOSITION -- THIS IS REFERENCED IN THE
         13   SIGNIFICANT THING ABOUT THIS PORTION OF THE OPINION,             13   SUPPLEMENTAL BRIEF AS WELL -- HOLDING THAT INCREASED
         14   WHICH I WOULD SUBMIT IS THE KEY PORTION OF THE                   14   OPERATING COSTS, OR CHANGES IN OPERATIONS TO ACCOUNT FOR
         15   PAC ANCHOR OPINION FOR OUR PURPOSES, IS THAT IT ACTUALLY         15   GENERALLY APPLICABLE LAWS ARE NOT SUFFICIENT TO MERIT
         16   DOESN'T GO INTO THE CONTENT OF THOSE STATUTES.                   16   PREEMPTION.
         17         WHAT IS IMPORTANT ABOUT THOSE STATUTES TO                  17     THE COURT: HOW DO I CURE DYNAMEX, WHICH DOESN'T
         18   THE PAC ANCHOR COURT IS NOT THE SPECIFIC TEST AT ISSUE.          18   HAVE THE BUSINESS-TO-BUSINESS EXCEPTION?
         19   IT IS SIMPLY THAT THEY ARE, AGAIN, GENERALLY APPLICABLE          19     MR. MUNSEY: WELL, WHAT I WOULD SAY, YOUR HONOR,
         20   LAWS GOVERNING THE -- WHEN A WORKER IS AN INDEPENDENT            20   IS THAT AB5 MAKES ALL OF ITS EXEMPTIONS RETROACTIVE TO
         21   CONTRACTOR.                                                      21   THE SAME EXTENT THAT DYNAMEX IS.
         22         AND THEY PLACE A LOT OF WEIGHT ON THE FACT                 22     THE COURT: SO IT'S CURED OF ANY FLAW IN DYNAMEX?
         23   THAT BORELLO WAS THE PREVAILING STANDARD AT THE TIME,            23     MR. MUNSEY: I THINK THAT'S ONE WAY TO PHRASE IT.
         24   BUT THE COURT DIDN'T EVEN MENTION BORELLO. THE COURT             24         THE WAY I WOULD PUT IT IS THAT THERE'S NO
         25   DOESN'T GET INTO WHAT IS THE STANDARD.                           25   CAUSE FOR COURTS TO ANALYZE DYNAMEX BY ITSELF ANY
         26         IT'S ENOUGH THAT THE STANDARD -- THAT THOSE                26   LONGER.
         27   STANDARDS ARE SIMPLY GENERALLY APPLICABLE LAWS FOR               27         IT HAS TO BE ANALYZED IN THE CONTEXT OF THE
         28   DISTINGUISHING BETWEEN AN INDEPENDENT CONTRACTOR AND AN          28   FULL AB5 STATUTE.


                                                                         37                                                                39
          1   EMPLOYEE.                                                         1         THE ABC TEST FROM DYNAMEX HAS TO BE
          2         AND THIS IS WHAT THE COURT SAYS ABOUT THEM,                 2   ANALYZED IN THE CONTEXT OF THE BUSINESS-TO-BUSINESS
          3   AGAIN, ABOUT THE TEST -- ABOUT THE KIND OF LAW THAT IS            3   EXEMPTION, WHICH THE LEGISLATURE SPECIFICALLY MADE
          4   EXACTLY WHAT IS AT ISSUE IN THIS MOTION.                          4   RETROACTIVE, BECAUSE, AGAIN, AB5 -- IN AB5, THE
          5         THE COURT SAYS, QUOTE, THUS, EVEN THOUGH                    5   LEGISLATURE WAS STRIKING A BALANCE BETWEEN PROTECTING
          6   THE PEOPLE'S UCL ACTION MAY HAVE SOME INDIRECT EFFECT ON          6   WORKERS, BUT THEN ALSO ALLOWING TRUE INDEPENDENT
          7   DEFENDANTS' PRICES OR SERVICES, THAT EFFECT IS TOO                7   BUSINESSES -- PEOPLE WHO HAVE MADE THE DECISION TO GO
          8   TENUOUS, REMOTE, AND PERIPHERAL TO HAVE PREEMPTIVE                8   INTO BUSINESS FOR THEMSELVES -- TO OPERATE, WHICH IS ALL
          9   EFFECT.                                                           9   THAT THE BUSINESS-TO-BUSINESS EXEMPTION GETS AT.
         10     THE COURT: DOES IT THEN MATTER IF IT'S MERELY                  10         AND I WOULD SAY THAT THE ABC TEST -- EXCUSE
         11   25 PERCENT, LIKE PREVAILING WAGE, OR 90 PERCENT OR               11   ME -- THE PAC ANCHOR DECISION ADDRESSED PRECISELY THE
         12   120 PERCENT OR 500 PERCENT? IS THERE SOME POINT WHERE            12   ISSUE THAT'S RAISED BEFORE THE COURT TODAY. AND, IN
         13   THE INDIRECT EFFECT GETS SO MASSIVE THAT, ALL OF A               13   FACT, BEFORE THIS KEY SECTION THAT YOUR HONOR
         14   SUDDEN, THERE CAN BE PREEMPTION?                                 14   IDENTIFIED, IN 786, THE COURT SUMMARIZED THE DEFENDANTS'
         15     MR. MUNSEY: NOT UNDER THE PAC ANCHOR ANALYSIS,                 15   ARGUMENTS. AND THIS IS ON PAGE 785.
         16   YOUR HONOR, BECAUSE WHAT PAC ANCHOR SAYS MATTERS IS --           16         AND THEY CITED, QUOTE, THE DEFENDANTS NEXT
         17   FOR THOSE PURPOSES, IS AT THE BOTTOM OF -- EXCUSE ME.            17   ARGUE THAT THE PEOPLE'S UCL CLAIM WILL SIGNIFICANTLY
         18   IT'S ON PAGE 785, WHERE IT REFERENCES THE U.S. SUPREME           18   AFFECT MOTOR CARRIER PRICES, ROUTES, AND SERVICES,
         19   COURT'S DECISION IN THE DAN'S CITY CASE.                         19   BECAUSE ITS APPLICATION WILL PREVENT THEIR USING
         20         AND IT SAYS THAT THE TARGET AT WHICH THE                   20   INDEPENDENT CONTRACTORS, POTENTIALLY AFFECTING PRICES
         21   F4A WAS AIMED WAS THE STATE'S DIRECT SUBSTITUTION OF ITS         21   AND SERVICES.
         22   OWN GOVERNMENTAL COMMANDS FOR COMPETITIVE MARKET FORCES          22         DEFENDANTS CLAIM THAT IF THE PEOPLE'S UCL
         23   IN DETERMINING, TO A SIGNIFICANT DEGREE, THE SERVICES            23   ACTION IS SUCCESSFUL, THEY WILL HAVE TO RECLASSIFY THEIR
         24   THAT MOTOR CARRIERS WILL PROVIDE.                                24   EMPLOYEES -- DRIVERS AS EMPLOYEES, DRIVING UP THE COST
         25         AND PAC ANCHOR HAS EXPLAINED HOW A STATE                   25   OF DOING BUSINESS, AND THEREBY AFFECTING MARKET FORCES.
         26   DOES SUCH A DIRECT SUBSTITUTION.                                 26         THAT'S EXACTLY DEFENDANTS' ARGUMENT HERE.
         27         IT DOES SO BY PREVENTING THE USE OF                        27         AND THE COURT ANALYZES THAT AND REJECTS IT,
         28   INDEPENDENT CONTRACTORS, BY PROHIBITING IT. IT'S NOT BY          28   BECAUSE IT FINDS THAT WHAT WAS AT ISSUE THERE WAS,



                                                               Veritext Legal Solutions
                                                                    866 299-5127
   BRIEF OF LA CITY ATTORNEY                                    ATTACHMENT C                                      No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1187
                                                        PageID.885 Page
                                                                    Page13
                                                                         13of
                                                                            of46
                                                                               46
                                                                                                                    Pages 40 to 43
                                                                         40                                                                     42
          1   AGAIN, EXACTLY WHAT'S AT ISSUE HERE. GENERALLY                     1   INDEPENDENT CONTRACTORS.
          2   APPLICABLE LAWS GOVERNING WHEN A WORKER IS AN                      2         BUT, ONE, IT'S IMPORTANT TO NOTE EXACTLY
          3   INDEPENDENT CONTRACTOR AND WHEN A WORKER IS AN EMPLOYEE.           3   WHAT IT IS THEY'RE ARGUING, BECAUSE THEY'VE CONCEDED IN
          4           AND I WOULD LOOK AT EXACTLY WHY THE COURT                  4   THE OPPOSITION THAT THEY CAN -- THAT THEY DO -- THEY CAN
          5   SUGGESTED THAT SIMPLY INCREASED OPERATING COSTS ARE NOT            5   AND DO USE INDEPENDENT CONTRACTOR COMPANIES WHO SATISFY
          6   SUFFICIENT.                                                        6   THE BUSINESS-TO-BUSINESS EXEMPTION.
          7           AND, BASICALLY, THE PROBLEM THERE IS TO THE                7         WHAT THEY'RE SAYING IS NOT THAT AB5
          8   EXTENT INCREASED OPERATING COSTS ARE AT ISSUE, THEN ALL            8   PREVENTS THE USE OF INDEPENDENT CONTRACTORS. THEY'RE
          9   REGULATION IS ON THE TABLE. BECAUSE AS THE                         9   SAYING THAT AB5 PREVENTS THE USE OF A PARTICULAR TYPE OF
         10   UNITED STATES SUPREME COURT HAS REPEATEDLY HELD, AS               10   INDEPENDENT CONTRACTOR THAT THEY WANT TO USE.
         11   NUMEROUS CALIFORNIA COURTS HAVE HELD, ALL STATE                   11      THE COURT: THE HISTORIC POOL OF LABOR THAT THEY
         12   REGULATION CARRIES WITH IT POSSIBLY INCREASED OPERATING           12   HAVE USED UNTIL NOW.
         13   COSTS.                                                            13      MR. MUNSEY: THAT CERTAINLY IS THEIR ARGUMENT,
         14           AND, IMPORTANTLY, YOU KNOW, LAST TIME WE                  14   BUT, AGAIN, THERE'S NO DISPUTE THAT AB5 ALLOWS THE USE
         15   WERE BEFORE YOUR HONOR, YOU MENTIONED THE ERISA STATUTE,          15   OF INDEPENDENT CONTRACTORS WHO SATISFY THE
         16   WHICH YOU SAID -- I BELIEVE YOU SAID THAT IT'S AS BROAD           16   BUSINESS-TO-BUSINESS EXEMPTION.
         17   AS IT CAN BE, THE PREEMPTION PROVISION THERE.                     17         MOREOVER, IN THE SUPPLEMENTAL BRIEF, THEY
         18     THE COURT: MUCH LIKE FIELD PREEMPTION.                          18   DISCUSS THREE WAYS IN WHICH THE BUSINESS-TO-BUSINESS
         19     MR. MUNSEY: AND, IMPORTANTLY, IN THIS PORTION OF                19   EXEMPTION IMPEDES THE USE OF INDEPENDENT CONTRACTORS.
         20   THE PAC ANCHOR DECISION, IT CITES A CASE CALLED                   20         AND, INTERESTINGLY, EACH OF THE THREE IS
         21   DILLINGHAM, WHICH IS AN ERISA CASE, AND THE PORTION THAT          21   INCORRECT.
         22   IT CITES, THIS IS WHAT THE UNITED STATES SUPREME COURT            22         SO THE FIRST AND PRIMARY ONE -- WHICH THEY
         23   HELD.                                                             23   ALSO DISCUSSED IN THE LAST ARGUMENT, AND MR. LIPSHUTZ
         24           QUOTE, THE PREVAILING --                                  24   DISCUSSED QUITE A BIT IN THIS ARGUMENT -- WAS THAT THE
         25     THE COURT: PAC ANCHOR?                                          25   BUSINESS-TO-BUSINESS EXEMPTION REQUIRES THE COMPANIES
         26     MR. MUNSEY: IT'S ON PAGE 786 OF PAC ANCHOR.                     26   THAT WOULD SATISFY IT TO HAVE FEDERAL OPERATING
         27     THE COURT: GO AHEAD.                                            27   AUTHORITIES.
         28     MR. MUNSEY: THE DILLINGHAM COURT HELD THAT,                     28         WELL, WHEN THEY SAID THAT AT THE LAST


                                                                         41                                                                     43
          1   QUOTE, THE PREVAILING WAGE STATUTE ALTERS THE INCENTIVES           1   ARGUMENT, I WENT BACK AND LOOKED TO SEE IF THAT WAS
          2   BUT DOES NOT DICTATE THE CHOICES FACING ERISA PLANS. IN            2   TRUE, BECAUSE THAT DIDN'T COME FROM US.
          3   THIS REGARD, IT'S NO DIFFERENT FROM MYRIAD STATE LAWS IN           3         THAT WASN'T AN ALLEGATION THAT WE MADE IN
          4   AREAS TRADITIONALLY SUBJECT TO LOCAL REGULATION, WHICH             4   OUR OPPOSITION.
          5   CONGRESS COULD NOT HAVE POSSIBLY INTENDED TO ELIMINATE.            5         AND IT'S NOT TRUE. THE
          6           AND THEN IT CITES TO THE TRAVELERS CASE,                   6   BUSINESS-TO-BUSINESS EXEMPTION DOES NOT REQUIRE
          7   WHICH IS ANOTHER ERISA DECISION, THAT IS ALSO CITED IN             7   OPERATING AUTHORITIES.
          8   THE PAC ANCHOR CASE.                                               8         WHAT IT SAYS IS IT REQUIRES A COMPANY TO
          9           WE COULD NOT HOLD PREEMPTED A STATE LAW IN                 9   HAVE A, QUOTE, BUSINESS LICENSE OR BUSINESS TAX
         10   AN AREA OF TRADITIONAL STATE REGULATION BASED ON SO               10   REGISTRATION WHERE THE WORK IS PERFORMED IN THE
         11   TENUOUS A RELATIONSHIP WITHOUT DOING GRAVE VIOLENCE TO            11   JURISDICTION THAT REQUIRES IT.
         12   OUR PRESUMPTION THAT CONGRESS INTENDED NOTHING OF THE             12         SO, FIRST, IF YOU LOOK AT THE AB5 STATUTE,
         13   SORT.                                                             13   OTHER -- THE PROVISIONS THAT ADDRESS PROFESSIONAL
         14           AND, AGAIN, THIS IS CITED IN PAC ANCHOR FOR               14   LICENSES DO SO EXPLICITLY AND SEPARATELY FROM BUSINESS
         15   THE PROPOSITION THAT CALIFORNIA LABOR AND INSURANCE LAWS          15   LICENSES.
         16   AND REGULATIONS OF GENERAL APPLICABILITY ARE NOT                  16         SO IN SUBPART 2(F), 2 AND 3, DEALING WITH
         17   PREEMPTED AS APPLIED UNDER THE F4A.                               17   CONSTRUCTION SUBCONTRACTORS, IT SEPARATELY REQUIRES A
         18           SO WHAT WE HAVE HERE IS A PAC ANCHOR COURT                18   STATE CONSTRUCTION LICENSE AND A BUSINESS LICENSE OR
         19   ADDRESSING EXACTLY THE ISSUE THAT'S BEFORE US HERE,               19   BUSINESS TAX REGISTRATION, BECAUSE THOSE ARE TWO
         20   WHICH IS HOW DO YOU TREAT, UNDER THE F4A, GENERALLY               20   DIFFERENT THINGS.
         21   APPLICABLE LAWS GOVERNING WHEN A WORKER IS AN                     21         BUT ASSUME I'M WRONG ABOUT THAT. ASSUME
         22   INDEPENDENT CONTRACTOR, THAT DO NOT DIRECTLY SUBSTITUTE           22   THAT THEY'RE CORRECT AND BUSINESS LICENSE REFERS TO A
         23   THE STATE'S JUDGMENT BY PREVENTING THE USE OF                     23   FEDERAL OPERATING AUTHORITY, EVEN THOUGH THAT'S NOT WHAT
         24   INDEPENDENT CONTRACTORS?                                          24   IT SAYS.
         25           AND IT SAYS THAT THERE'S NO PREEMPTION                    25         WHAT THE PROVISION REQUIRES IS THAT YOU
         26   THERE.                                                            26   HAVE TO HAVE ONE, QUOTE, WHERE THE WORK IS PERFORMED IN
         27           NOW, OBVIOUSLY, DEFENDANTS ARGUE -- WELL,                 27   A JURISDICTION THAT REQUIRES IT.
         28   AT LEAST THEY SAY THAT AB5 PREVENTS THE USE OF                    28         BUT THEY HAVE MADE THE CASE. THEY'VE




                                                               Veritext Legal Solutions
                                                                    866 299-5127
   BRIEF OF LA CITY ATTORNEY                                     ATTACHMENT C                                         No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1188
                                                        PageID.886 Page
                                                                    Page14
                                                                         14of
                                                                            of46
                                                                               46
                                                                                                                     Pages 44 to 47
                                                                         44                                                                     46
          1   DEMONSTRATED THE FEDERAL GOVERNMENT DOESN'T REQUIRE IT.             1   WEBSITE AND LOOKED UP THE REQUIREMENTS FOR SOLE
          2           THE STATE DOESN'T HAVE A DOT OPERATING                      2   PROPRIETORS BECAUSE I WASN'T FAMILIAR WITH THEM. AND
          3   AUTHORITY PURVIEW.                                                  3   THEY'RE DE MINIMIS. THEY'RE ALMOST NOTHING.
          4           THAT'S FROM THE FEDERAL GOVERNMENT. AND IF                  4         YOU SIMPLY HAVE TO CLAIM YOUR BUSINESS
          5   THE FEDERAL GOVERNMENT ALLOWS THESE DRIVERS TO WORK                 5   INCOME AND PRESUMABLY YOUR BUSINESS LOSSES ON YOUR
          6   UNDER A MOTOR CARRIER -- A MOTOR CARRIER'S OPERATING                6   INDIVIDUAL TAX RETURNS. I THINK IF YOU'RE IN A
          7   AUTHORITY, THEN SO DOES AB5.                                        7   JURISDICTION, A COUNTY OR CITY THAT REQUIRES, AGAIN, A
          8           SO THAT'S SIMPLY NOT A REQUIREMENT.                         8   BUSINESS LICENSE, YOU'RE REQUIRED TO PULL ONE, BUT
          9           NOW, MOREOVER, AS WE DEMONSTRATED -- AND                    9   THERE'S NOTHING THERE THAT WOULD PREVENT AN INDIVIDUAL
         10   THIS IS AT FOOTNOTE 9 OF OUR SUPPLEMENTAL BRIEF -- THE             10   DRIVER FROM BECOMING A SOLE PROPRIETOR AND, THEREBY,
         11   COST ASSOCIATED WITH OBTAINING A FEDERAL OPERATING                 11   TAKING ADVANTAGE OF THE BUSINESS-TO-BUSINESS EXEMPTION.
         12   AUTHORITY IS HONESTLY DE MINIMIS. SO IF THAT'S ACTUALLY            12      THE COURT: DO YOU NEED TO GET A FICTITIOUS
         13   THE ISSUE, IT'S HARD TO BELIEVE THAT THAT COULD BE THE             13   BUSINESS NAME TO BE A SOLE PROPRIETOR?
         14   DETERMINING FACTOR.                                                14      MR. MUNSEY: I BELIEVE WHAT IT SAYS IS YOU MAY,
         15           THE COST, WHICH WE LOOKED UP -- AND WE                     15   BUT IT'S NOT REQUIRED. AND THIS MAY SEEM UNUSUAL TO
         16   PROVIDED THE REGULATION CITATIONS THERE. IT'S A                    16   PREVENT INDIVIDUAL WORKERS, ON THE ONE HAND, AND THEN
         17   300-DOLLAR ONE-TIME APPLICATION FEE.                               17   ALLOW SOLE PROPRIETORS ON THE OTHER HAND, UNTIL YOU LOOK
         18           NOW, THERE'S A FEW DIFFERENT KINDS OF                      18   TO THE PURPOSE THAT THE CALIFORNIA LEGISLATURE HAD IN
         19   AUTHORITIES.                                                       19   ENACTING AB5, UNTIL YOU LOOKED TO THE PURPOSE THAT THE
         20           YOU CAN GET THREE DIFFERENT KINDS OF                       20   DYNAMEX COURT DESCRIBED IN ESTABLISHING THE ABC TEST.
         21   AUTHORITIES TO MOVE DIFFERENT KINDS OF GOODS. AND SO IT            21         AND THAT PURPOSE IS TO ENSURE THAT IF
         22   COULD BE A 900-DOLLAR ONE-TIME APPLICATION FEE.                    22   YOU'RE LABELED AS AN INDEPENDENT CONTRACTOR, IT IS
         23           AND FOR 2019 -- I BELIEVE IT WAS 2019. IT                  23   BECAUSE YOU'RE A TRUE INDEPENDENT BUSINESSPERSON WHO
         24   MIGHT HAVE BEEN LAST YEAR. THE ANNUAL FEE WAS $62 IF               24   JUST MADE THAT DECISION FOR THEMSELVES, AND NOT JUST
         25   YOU HAVE ONE OR TWO TRUCKS.                                        25   BECAUSE YOU'RE AN EMPLOYEE THAT IS LABELED AS AN
         26           THIS IS NOT A -- THIS IS NOTHING MORE THAN                 26   INDEPENDENT CONTRACTOR ON PAPER.
         27   A DE MINIMIS COST.                                                 27         SO THAT'S THEIR SECOND ARGUMENT THAT
         28           IT'S CERTAINLY NOT ENOUGH TO EXPLAIN THE                   28   PROHIBITS INDIVIDUAL WORKERS.


                                                                         45                                                                     47
          1   DISTINCTION AND WHAT THEY PAY TRUE INDEPENDENT                      1         AND, LIKE I SAID, THAT'S WRONG BECAUSE OF
          2   BUSINESSES AND WHAT THEY PAY THEIR INDEPENDENT DRIVERS.             2   SOLE PROPRIETORS.
          3           AND SO -- AND COUNSEL WENT THROUGH A LIST                   3         THEN THEY SAY THAT EVEN IF YOU CAN -- EVEN
          4   OF REQUIREMENTS, NONE OF WHICH THEY PROVIDED EVIDENCE               4   IF A MOTOR CARRIER COULD CONTRACT WITH A TRUE
          5   OF, A LIST OF REQUIREMENTS OF OTHER THINGS THAT AN                  5   INDEPENDENT BUSINESS, PURSUANT TO THE
          6   INDEPENDENT OWNER-OPERATOR WOULD HAVE TO GET IN ORDER TO            6   BUSINESS-TO-BUSINESS EXEMPTION, THAT THE DRIVER
          7   SATISFY AB5, INCLUDING A LAWYER, PORT CONCESSIONS,                  7   THEMSELVES WOULD HAVE TO BE AN EMPLOYEE.
          8   INSURANCE.                                                          8         BUT THAT'S ALSO FALSE, BECAUSE THE SOLE
          9           AGAIN, WE HAVE NOTHING SUPPORTING ANY OF                    9   PROPRIETOR CAN BE AN INDEPENDENT BUSINESS THAT'S JUST
         10   THAT.                                                              10   THE ONE PERSON IN THE TRUCK. AND, THEREFORE, THEY WOULD
         11           MOREOVER, THEY ALREADY PASS INSURANCE ON TO                11   BE AN INDEPENDENT CONTRACTOR. MOREOVER, EVEN TO THE
         12   THEIR DRIVERS.                                                     12   EXTENT YOU'RE TALKING ABOUT CONTRACTING WITH ANOTHER
         13           THE DRIVERS ARE ALREADY ABSORBING THOSE                    13   TRUCKING COMPANY, IF YOU'RE TALKING ABOUT, YOU KNOW,
         14   COSTS. THAT'S ONE OF THE BIG ISSUES IN OUR LAWSUIT.                14   CONTRACTING WITH A CORPORATION OR AN LLC, WHAT HAVE YOU,
         15   THEY'RE ALREADY ABSORBING INSURANCE COSTS. THEY'RE                 15   ALL IT -- THE LAW -- ALL IT SAYS IS THAT THAT
         16   ALREADY ABSORBING MAINTENANCE COSTS. THEY'RE ALREADY               16   RELATIONSHIP BETWEEN THE INDEPENDENT CONTRACTOR AND
         17   ABSORBING FUEL COSTS.                                              17   THEIR WORKERS, IF THAT PERSON IS AN INDIVIDUAL, IT WILL
         18           THERE'S NO DIFFERENCE BETWEEN THE AB5                      18   BE DETERMINED ACCORDING TO THE GENERAL LAW, THE ABC
         19   REGIME AND THE CURRENT REGIME WITH RESPECT TO ANY OF               19   TEST, BUT FOR ANY EXEMPTION.
         20   THOSE COSTS, OTHER THAN THE FEDERAL OPERATING AUTHORITY.           20         AND, OF COURSE, AGAIN, THE LAW CLASSIFIES
         21           SO I SAID THERE WERE THREE. THAT ONE IS                    21   SOLE PROPRIETORS AS A BUSINESS ENTITY THAT CAN TAKE
         22   WRONG.                                                             22   ADVANTAGE OF IT.
         23           THE SECOND ONE IS THEY SAY IT PREVENTS                     23         AND SO WHAT THAT DEMONSTRATES IS THAT UNDER
         24   INDIVIDUAL WORKERS FROM TAKING ADVANTAGE OF AB5. AND               24   THE BUSINESS-TO-BUSINESS EXEMPTION, WHICH IS A KEY PART
         25   THERE IS A PROVISION THAT SAYS THAT INDIVIDUAL WORKERS             25   OF THE AB5 TEST, IN WHICH IT HAS TO BE CONSIDERED IN
         26   CAN'T BE SUBJECT TO THE BUSINESS-TO-BUSINESS EXEMPTION.            26   CONNECTION WITH ANY ABC ANALYSIS, BECAUSE THE
         27           BUT IT ALSO ALLOWS SOLE PROPRIETORS TO TAKE                27   LEGISLATURE SPECIFICALLY MAKES THOSE EXEMPTIONS
         28   ADVANTAGE OF IT. AND I WENT TO THE FRANCHISE TAX BOARD             28   RETROACTIVE, DEFENDANTS CAN USE INDEPENDENT CONTRACTORS.




                                                                  Veritext Legal Solutions
                                                                       866 299-5127
   BRIEF OF LA CITY ATTORNEY                                      ATTACHMENT C                                         No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1189
                                                        PageID.887 Page
                                                                    Page15
                                                                         15of
                                                                            of46
                                                                               46
                                                                                                                  Pages 48 to 51
                                                                         48                                                                   50
          1   THEY JUST HAVE TO BE REAL BUSINESSES. THEY CAN'T JUST               1   PAC ANCHOR OPINION, IS FULL OF THE REFERENCES TO GENERAL
          2   BE ON PAPER. THEY HAVE TO HAVE ACTUALLY MADE AN EFFORT              2   APPLICABILITY AND THE IDEA THAT GENERALLY APPLICABLE
          3   TO OPEN UP SHOP AND TRY TO GET BUSINESS.                            3   LAWS ARE -- GENERALLY APPLICABLE EMPLOYMENT LAWS ARE, IN
          4           AND SO, AS A RESULT, WHAT DO WE HAVE? WE                    4   THE MAIN, TOO TENUOUS -- THEIR IMPACT IS TOO TENUOUS,
          5   HAVE A GENERALLY APPLICABLE LAW THAT DISTINGUISHES                  5   REMOTE, AND PERIPHERAL TO JUSTIFY PREEMPTION.
          6   BETWEEN INDEPENDENT CONTRACTORS AND WORKERS -- EXCUSE               6         AND THE ONLY EXCEPTION THAT THE PAC ANCHOR
          7   ME -- INDEPENDENT CONTRACTORS AND EMPLOYEES. IT DOES                7   COURT PROVIDES IS WHERE THEY AMOUNT TO A DIRECT
          8   NOT PREVENT THE USE OF INDEPENDENT CONTRACTORS.                     8   SUBSTITUTION.
          9           THIS CASE IS PAC ANCHOR. PAC ANCHOR IS                      9         AGAIN, WHERE THE STATE IS LITERALLY
         10   DISPOSITIVE HERE. AND THE THING ABOUT THE APPENDIX AND             10   PREVENTING THE USE OF INDEPENDENT CONTRACTORS, AND,
         11   THEIR OMISSION OF THE FULL LIST OF THE STATUTES, IS THAT           11   THEREBY, TELLING A COMPANY IF YOU WANT TO PROVIDE THAT
         12   IT'S INDICATIVE OF THEIR TREATMENT OF PAC ANCHOR                   12   SERVICE, IT HAS TO BE BY THE COMPANY ITSELF.
         13   THROUGHOUT THIS CASE.                                              13         BUT SIMPLY SAYING THIS IS THE TEST FOR AN
         14           THEY JUST IGNORE IT. THEY IGNORED --                       14   INDEPENDENT CONTRACTOR, EVEN IF IT'S A HARDER TEST TO
         15   FIRST, IN THEIR MOTION, THEY IGNORED IT ALTOGETHER. IN             15   MEET THAN THEY MAY LIKE, THAT'S NOT DIRECT SUBSTITUTION.
         16   THEIR REPLY, THEY IGNORED IT, BUT FOR A SINGLE STRING              16   THEY CAN STILL USE INDEPENDENT CONTRACTORS.
         17   CITE.                                                              17         JUST A MOMENT, YOUR HONOR, IF YOU'LL BEAR
         18           AND NOW THEY'RE IGNORING THE LANGUAGE OF IT                18   WITH ME.
         19   THAT DEMONSTRATES THAT THE MOTION MUST BE DENIED.                  19         SO AS YOUR HONOR SAID DURING COUNSEL'S
         20           NOW, IN THAT SECTION OF 786, WHICH IS THE                  20   ARGUMENT, AB5 IS A LAW OF GENERAL APPLICABILITY. AS
         21   KEY SECTION OF PAC ANCHOR, THE COURT DISCUSSES THE                 21   I'VE DEMONSTRATED, IT DOES NOT PREVENT THE USE OF
         22   DISTINCTION BETWEEN THE ADA AND F4A. AND YOUR HONOR PUT            22   INDEPENDENT CONTRACTORS.
         23   YOUR FINGER ON IT, THAT THE F4A HAS THE ADDITIONAL                 23         AS A RESULT, PAC ANCHOR CONTROLS IN THIS
         24   LIMITING PHRASE "WITH RESPECT TO THE TRANSPORTATION OF             24   DECISION -- SQUARELY CONTROLS, AND REQUIRES THAT THE
         25   PROPERTY."                                                         25   MOTION BE DENIED.
         26           AND AS WE EXPLAINED IN OUR PAPERS SEVERAL                  26         NOW, TURNING TO THE DISCUSSION IN THE HOUSE
         27   TIMES, THE UNITED STATES SUPREME COURT HAS HELD THAT               27   REPORT AND IN PAC ANCHOR, REGARDING THE CALIFORNIA LAW
         28   THAT LANGUAGE, QUOTE, MASSIVELY LIMITS THE SCOPE OF                28   THAT CONGRESS WAS CONCERNED ABOUT.


                                                                         49                                                                   51
          1   PREEMPTION.                                                         1        SO WHAT HAPPENED IN THAT CASE WAS, AS YOUR
          2           IN FACT, THE COURT ADOPTED AN OPINION FROM                  2   HONOR SAID, FEDERAL EXPRESS WAS ORGANIZED AS AN AIR
          3   JUSTICE SCALIA IN THE OURS GARAGE CASE. I BELIEVE IT                3   CARRIER. I WAS NOT AWARE OF THE HISTORY OF WHY THAT
          4   WAS A DISSENT IN THE OURS GARAGE CASE. BUT LATER IN                 4   WAS, BUT IT WAS ORGANIZED AS AN AIR CARRIER.
          5   DAN'S CITY, THE U.S. SUPREME COURT SAID THERE'S NOTHING             5        AND SO THE NINTH CIRCUIT FOUND THAT THE
          6   IN THAT DISSENT THAT'S INCOMPATIBLE WITH THE MAJORITY'S             6   CALIFORNIA PUBLIC UTILITIES COMMISSION, WHICH, AT THE
          7   VIEW OF THE F4A PROVISION.                                          7   TIME, REGULATED MOTOR CARRIERS -- IT REGULATED
          8           AND WHAT JUSTICE SCALIA SAID IN OURS GARAGE                 8   TRUCKING -- COULD NOT REGULATE FEDERAL EXPRESS UNDER THE
          9   IS THAT THAT PHRASE, WITH RESPECT TO THE TRANSPORTATION             9   ADA, THE AIRLINE DEREGULATION ACT.
         10   OF PROPERTY, INCLUDES ONLY LAWS, REGULATIONS, AND OTHER            10        AND SO CALIFORNIA DECIDED, AS A RESULT, TO
         11   PROVISIONS THAT SINGLE OUT FOR SPECIAL TREATMENT MOTOR             11   PASS A LAW THAT SIMILARLY DEREGULATED OTHER TRUCKING
         12   CARRIERS OF PROPERTY.                                              12   COMPANIES THAT HAD ASSOCIATED AIR CARRIER OPERATIONS. I
         13           STATES AND POLITICAL SUBDIVISIONS REMAIN                   13   THINK UPS WAS AN EXAMPLE OF THIS.
         14   FREE TO ENACT AND ENFORCE GENERAL TRAFFIC SAFETY LAWS,             14        AND SO IT SAID, FEDEX, IF YOU'RE GOING TO
         15   GENERAL RESTRICTIONS ON WEIGHT OF CARS AND TRUCKS THAT             15   BE DEREGULATED, WE WILL SIMILARLY DEREGULATE THESE OTHER
         16   MAY ENTER HIGHWAYS OR THAT PASS OVER BRIDGES, AND OTHER            16   COMPANIES THAT HAVE AIR OPERATIONS BUT DON'T TECHNICALLY
         17   REGULATIONS THAT DO NOT TARGET MOTOR CARRIERS WITH                 17   QUALIFY UNDER THE ADA BECAUSE THEY'RE ORGANIZED AS MOTOR
         18   RESPECT TO THE TRANSPORTATION OF PROPERTY.                         18   CARRIERS.
         19           AND YOUR HONOR, I BELIEVE, ASKED, WHEN                     19        BUT THEN THEY PUT IN A PROVISION THAT SAID,
         20   COUNSEL WAS ARGUING, HOW SHOULD IT INTERPRET THAT                  20   OKAY, COMPANIES, YOU'RE DEREGULATED UNLESS YOU USE TOO
         21   PHRASE, WITH RESPECT TO THE TRANSPORTATION OF PROPERTY.            21   MANY INDEPENDENT CONTRACTORS.
         22           BUT PAC ANCHOR ANSWERS THAT QUESTION TOO,                  22        THAT'S NOT A GENERALLY APPLICABLE LAW.
         23   ON PAGE 796. AND IT SAYS THAT THAT LANGUAGE STRONGLY               23   THAT'S A LAW TARGETED AT MOTOR CARRIERS THAT USE
         24   SUPPORTS A FINDING THAT CALIFORNIA LABOR AND INSURANCE             24   INDEPENDENT CONTRACTORS.
         25   LAWS AND REGULATIONS OF GENERAL APPLICABILITY ARE NOT              25        THAT'S NOT A GENERALLY APPLICABLE TEST FOR
         26   PREEMPTED AS APPLIED UNDER THE F4A, EVEN IF THEY FORM              26   DISTINGUISHING BETWEEN INDEPENDENT CONTRACTORS AND
         27   THE BASIS OF THE PEOPLE'S UCL ACTION.                              27   WORKERS. AND THAT'S THE CONTRAST THAT THE PAC ANCHOR
         28           THE ENTIRETY OF THE OPINION -- OF THE                      28   COURT SETS UP.




                                                              Veritext Legal Solutions
                                                                   866 299-5127
   BRIEF OF LA CITY ATTORNEY                                      ATTACHMENT C                                       No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1190
                                                        PageID.888 Page
                                                                    Page16
                                                                         16of
                                                                            of46
                                                                               46
                                                                                                                Pages 52 to 55
                                                                         52                                                                  54
          1         IT SAYS, ON THE ONE HAND, YOU HAVE LAWS AND                1   AT THE PROVISION. I'M NOT FAMILIAR WITH ITS CONTENTS.
          2   ACTIONS THAT DON'T TELL YOU WHO CAN BE -- DON'T TELL YOU         2      THE COURT: THE LEGISLATURE HAS OFFERED THE BAR
          3   WHETHER OR NOT YOU CAN USE INDEPENDENT CONTRACTORS.              3   AND THE BENCH THIS TOOL, AND IT HAS BEEN SO RARELY USED
          4   WHAT YOU HAVE IS A TEST -- A GENERALLY APPLICABLE TEST.          4   THAT, FOR WHATEVER REASON, THEY GO BACK AND TRY TO
          5         AND, NOW, ON THE OTHER HAND, WHAT YOU HAVE                 5   REMANUFACTURE THE GOODS, MAYBE TO SEE IF IT WOULD GET
          6   IS LAWS THAT ARE SPECIFICALLY AIMED AT COMPANIES THAT            6   MORE USED IN THE FUTURE, BUT IT DOESN'T GET USED AND SO
          7   USE INDEPENDENT CONTRACTORS AND, AS A RESULT OF THAT,            7   IT'S STILL UNFAMILIAR. AND IT HAS ITS OWN COMPLICATED
          8   DISFAVOR THEM, BECAUSE, AGAIN, GENERALLY, THESE                  8   DANCE THAT PRECEDES IT.
          9   CARRIERS, WHO HAD ASSOCIATED AIR OPERATIONS, GOT A               9         I'M HAPPY TO DEAL WITH THIS AS A MOTION IN
         10   REGULATORY BENEFIT. THEY WEREN'T COVERED BY THE PUC             10   LIMINE, BECAUSE I THINK IT SUITS THE CIRCUMSTANCES,
         11   ANYMORE EXCEPT FOR THE MOST BASIC SAFETY ISSUES.                11   UNLESS YOU HAVE ANY DIFFERENT REACTION.
         12         BUT THE CALIFORNIA LEGISLATURE WAS SAYING                 12      MR. LIPSHUTZ: YOUR HONOR -- I'M SORRY.
         13   NOT EVERYONE GETS THIS BENEFIT. THAT'S NOT WHAT'S AT            13      MR. MUNSEY: PLEASE.
         14   ISSUE HERE.                                                     14      MR. LIPSHUTZ: WE'RE OPEN TO TREATING IT EITHER
         15         AND TO THE EXTENT THERE'S A QUESTION ABOUT                15   WAY. I THINK WE CAN TALK TO THE CITY MAYBE AFTER THE
         16   WHAT KIND OF LAWS FALL INTO THERE, THE PAC ANCHOR COURT         16   HEARING AND SEE IF WE CAN STIPULATE TO USE THE OTHER
         17   ANSWERS IT BECAUSE IT SAYS, GENERALLY APPLICABLE LAWS           17   PROVISION THAT YOUR HONOR --
         18   THAT SET UP THE TESTS ARE NOT WHAT WAS AT ISSUE IN THAT         18      THE COURT: YOU CAN LOOK AT IT AFTERWARDS. JUST
         19   HOUSE REPORT, AND THEY'RE NOT PREEMPTED.                        19   BEAR IT IN MIND. OTHERWISE, I'LL JUST PRESS AHEAD
         20         THAT WAS WHAT WAS AT ISSUE IN PAC ANCHOR,                 20   TREATING IT AS AN IN LIMINE.
         21   AND THAT'S WHAT IS AT ISSUE HERE.                               21      MR. MUNSEY: I'M AFRAID, YOUR HONOR, I DON'T HAVE
         22         AND SO I THINK WITH THAT, YOUR HONOR, IT'S                22   AN INITIAL REACTION WITHOUT REVIEWING THE STATUTE.
         23   CLEAR, FROM AN ANALYSIS -- THE PAC ANCHOR'S COURT               23      THE COURT: WHEN IT COMES TO AN ODDBALL
         24   ANALYSIS OF U.S. SUPREME COURT PRECEDENT, ITS ANALYSIS          24   QUESTION --
         25   OF THE LEGISLATIVE HISTORY, ITS ANALYSIS OF THE F4A             25      MR. MUNSEY: SURE. AND I'M HAPPY TO TAKE A LOOK
         26   LIMITING PHRASE, WHICH DOESN'T APPEAR IN THE ADA, AND SO        26   AT IT AND CONSULT WITH COUNSEL.
         27   IT WAS NOT AT ISSUE IN A CASE LIKE MORALES, THAT                27      THE COURT: FINE. OKAY.
         28   PAC ANCHOR IS SQUARELY CONTROLLING IN THIS CASE.                28      MR. MUNSEY: THANK YOU, YOUR HONOR.


                                                                         53                                                                  55
          1        DEFENDANTS CAN USE INDEPENDENT CONTRACTORS                  1     THE COURT: MR. LIPSHUTZ.
          2   UNDER AB5. THERE'S NOTHING THAT STOPS THEM FROM DOING            2     MR. LIPSHUTZ: THANK YOU, YOUR HONOR.
          3   THAT. THEY JUST HAVE TO BE REAL INDEPENDENT BUSINESSES.          3     THE COURT: MR. MUNSEY'S ARGUMENT WAS VERY
          4   AND BECAUSE PAC ANCHOR IS SQUARELY CONTROLLING HERE, THE         4   POWERFUL, SO I WILL WAIT TO SEE WHAT YOU HAVE TO SAY.
          5   MOTION MUST BE DENIED.                                           5     MR. LIPSHUTZ: YES, YOUR HONOR. SO I'M GOING TO
          6     THE COURT: THANK YOU. ONE QUESTION I'LL ASK OF                 6   TRY TO TICK THROUGH THE ARGUMENTS ONE AT A TIME. LET ME
          7   YOU IN PASSING, MR. MUNSEY, AND THEN MR. LIPSHUTZ.               7   START WITH THIS WISCONSIN STATUTE.
          8        WE SET THIS UP AS AN IN LIMINE. NORMALLY,                   8         FIRST OF ALL, I WANT TO BE EMPHATIC WITH
          9   I RUN INTO AN IN LIMINE IN THE MIDDLE OR EARLY IN THE            9   THE COURT. NOTHING WAS OMITTED FROM OUR PAPERS WITH ANY
         10   LIFE OF A CASE WHEN I CAN'T FIND A WAY TO DO SOMETHING          10   INTENT TO DECEIVE THE COURT IN ANY WAY. IF THAT WAS THE
         11   BY WAY OF SUMMARY ADJUDICATION.                                 11   IMPLICATION, THAT'S SIMPLY NOT THE CASE.
         12        BUT WITH THE BENEFIT OF 20/20 HINDSIGHT,                   12         WE WENT THROUGH THE LEGISLATIVE HISTORY.
         13   SHOULD I VIEW THIS AS A MOTION THAT MIGHT BE IN THE             13   THE LEGISLATIVE HOUSE REPORT DOES NOT CITE THIS LAW. IT
         14   ALTERNATIVE CONSIDERED TO BE DECIDED UNDER CCP 437C,            14   JUST SAYS THE NAMES OF THE JURISDICTIONS THAT IT WAS
         15   LOWER CASE S, WHICH -- EXCUSE ME -- IS NOW CODIFIED?            15   TALKING ABOUT, AND IT INCLUDES WISCONSIN AS ONE OF THE
         16        IT MOVED TO BE A LOWERCASE T, I BELIEVE, IF                16   JURISDICTIONS.
         17   I'VE GOT MY 2019 EDITION, BUT IT'S THE ONE WHERE YOU CAN        17         WE INCLUDED WISCONSIN IN OUR APPENDIX. WE
         18   STIPULATE TO THE ADJUDICATION -- SUMMARY ADJUDICATION OF        18   QUOTED AND CITED THE UNEMPLOYMENT PROVISION IN
         19   A LEGAL ISSUE WHERE CLAIM FOR DAMAGES THAT DOES NOT             19   WISCONSIN, WHICH IS, IN OUR VIEW, THE BETTER MEASURE OF
         20   COMPLETELY DISPOSE OF A CAUSE OF ACTION, AFFIRMATIVE            20   WHETHER SOMEONE IS AN EMPLOYEE OR NOT, THAN A WORKERS'
         21   DEFENSE, OR ISSUE OF DUTY.                                      21   COMP PROVISION, BUT THEY HAVE BOTH PROVISIONS. I'M NOT
         22        IT DOESN'T REQUIRE A STIPULATION, BUT IS                   22   DISPUTING THAT THEY DO.
         23   THERE SOME REASON WHY AT THIS LATE POINT IN TIME I              23         WE INCLUDED THE UNEMPLOYMENT PROVISION,
         24   SHOULD CONSIDER THIS UNDER THAT, IF YOU AGREE, OR THE           24   WHICH DOES NOT HAVE A TEST ANYTHING LIKE THE ABC TEST OR
         25   FACT THAT I DON'T HAVE A STIPULATION IS ITS OWN REASON          25   THE AB5 TEST. SO I THINK THAT -- IN OUR VIEW, THAT WAS
         26   TO KEEP PUSHING AHEAD WHERE WE ARE?                             26   THE RIGHT TEST TO INCLUDE IN THE APPENDIX, AND THAT'S
         27     MR. MUNSEY: I'M AFRAID I'M NOT SURE I CAN ANSWER              27   WHAT WE INCLUDED.
         28   THAT AT THIS MOMENT, YOUR HONOR, WITHOUT TAKING A LOOK          28         IF WE WANT TO LOOK, HOWEVER, AT THE




                                                              Veritext Legal Solutions
                                                                   866 299-5127
   BRIEF OF LA CITY ATTORNEY                                  ATTACHMENT C                                        No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1191
                                                        PageID.889 Page
                                                                    Page17
                                                                         17of
                                                                            of46
                                                                               46
                                                                                                                Pages 56 to 59
                                                                        56                                                                     58
          1   WISCONSIN -- AND YOU CAN SEE THAT IN OUR APPENDIX THAT            1   INDEPENDENT CONTRACTOR, INDEPENDENT OWNER-OPERATOR
          2   WISCONSIN IS THE LAST STATE THAT WE CITE AND QUOTE THE            2   MODEL.
          3   STATUTE.                                                          3         SO THE CRITERIA HERE, I ACTUALLY THINK IF
          4           IF WE WANT TO LOOK, HOWEVER, AT THE                       4   YOU WENT THROUGH THEM AND APPLIED THEM TO THE
          5   WISCONSIN WORKERS' COMP STATUTE THAT WAS JUST HANDED TO           5   TRADITIONAL INDEPENDENT OWNER-OPERATOR MODEL, THEY ARE
          6   US AND HANDED TO YOUR HONOR, ACTUALLY, I THINK IT'S               6   NOT, BY ANY MEANS, HARD TO SATISFY, AND THEY DO NOTHING
          7   QUITE INSTRUCTIVE THAT IT DOES NOT, IN FACT, RESEMBLE             7   TO PREVENT OR PROHIBIT THE DECADES-OLD INDEPENDENT
          8   THE ABC TEST OR THE AB5 TEST, EVEN THOUGH THE ONLY                8   OWNER-OPERATOR MODEL THAT IS AT ISSUE IN THIS CASE.
          9   RESEMBLANCE IS THAT IT HAS A LIST OF CRITERIA.                    9         JUST BECAUSE THERE'S A LIST OF FACTORS
         10           BUT IF YOU ACTUALLY LOOK AT HOW THE STATUTE              10   DOESN'T MAKE IT THE SAME TEST.
         11   IS STRUCTURED AND WHAT THE CRITERIA ACTUALLY SAY, IT             11         AND WHAT WE DO KNOW -- AND WE KEEP HEARING
         12   ACTUALLY LOOKS NOTHING LIKE THE AB5 TEST OR THE ABC              12   THIS SUPPOSED CONCESSION THAT WE'VE MADE WHERE WE
         13   TEST.                                                            13   SUPPOSEDLY SAID THAT AB5 DOES NOT PROHIBIT THE USE OF
         14           IT DOES START -- AND MY COPY WAS                         14   INDEPENDENT CONTRACTORS.
         15   HIGHLIGHTED FOR ME. I DON'T KNOW IF YOUR HONOR'S COPY            15         LET ME BE CLEAR. THAT IS NOT OUR
         16   WAS HIGHLIGHTED FOR YOU AS WELL.                                 16   CONCESSION. WE DO SAY THAT AB5 PROHIBITS THE USE OF THE
         17           THE HIGHLIGHTING, I WOULD POINT OUT, DID                 17   INDEPENDENT CONTRACTORS IN THE MOTOR CARRIER INDUSTRY.
         18   NOT APPEAR IN THE ORIGINAL STATUTORY LANGUAGE. I                 18         IT DOES IT BY ITS OWN TERMS. THE ABC TEST
         19   BELIEVE THAT WAS ADDED BY THE PEOPLE, BUT IT DOES START          19   TELLS YOU YOU CANNOT HAVE INDEPENDENT CONTRACTORS
         20   WITH THIS PROVISION THAT SAYS, EXCEPT AS PROVIDED IN             20   PERFORMING TRUCK -- CARRYING GOODS FOR MOTOR CARRIERS.
         21   PARAGRAPH B, EVERY INDEPENDENT CONTRACTOR IS FOR THE             21         AND THE BUSINESS-TO-BUSINESS EXCEPTION,
         22   PURPOSE OF THIS CHAPTER AN EMPLOYEE OF ANY EMPLOYER FOR          22   EVEN ON ITS OWN TERMS, DOESN'T SAY, THIS IS THE NEW TEST
         23   WHOM HE IS PERFORMING SERVICE IN THE COURSE OF THE               23   WE'RE GOING TO APPLY FOR DETERMINING WHETHER IT'S AN
         24   TRADE, BUSINESS, PROFESSION, OR OCCUPATION.                      24   INDEPENDENT CONTRACTOR. IT'S NOT AN INDEPENDENT
         25           SO THAT SOUNDS SORT OF LIKE PRONG B OF THE               25   CONTRACTOR TEST.
         26   ABC TEST, EXCEPT THAT IT IS CARVED OUT BY PARAGRAPH --           26         IT'S A TEST THAT YOU CAN USE TO CONTRACT
         27   THERE'S A CARVE-OUT TO IT BY PARAGRAPH B.                        27   WITH OTHER BUSINESSES. BUSINESSES WHO HAVE THEIR OWN
         28           SO THE CARVE-OUT TO THE -- WHAT'S BASICALLY              28   LICENSES. BUSINESSES WHO SET THEIR OWN RATES.


                                                                        57                                                                     59
          1   THE EQUIVALENT OF PRONG B, APPEARS IN SUBSECTION (B)              1        TALK ABOUT THAT REQUIREMENT. THE AB5
          2   HERE.                                                             2   BUSINESS-TO-BUSINESS EXCEPTION REQUIRES AN INDEPENDENT
          3           AND SUBSECTION (B) LAYS OUT A DIFFERENT                   3   OWNER-OPERATOR TO BE ABLE TO SET THEIR OWN RATES.
          4   TEST FOR DETERMINING WHETHER AN INDEPENDENT CONTRACTOR            4        THAT'S NOT HOW THE OWNER-OPERATOR MODEL
          5   IS AN EMPLOYEE -- WHETHER A WORKER IS AN INDEPENDENT              5   WORKS EITHER. THE TRUTH IN LEASING REGULATION, THE
          6   CONTRACTOR OR AN EMPLOYEE EVEN IF THEY'RE IN THE SAME             6   TRUTH IN LEASING ACT REQUIRES MOTOR CARRIERS TO PROVIDE
          7   LINE OF BUSINESS AS THE EMPLOYER.                                 7   THE RATES TO THE INDEPENDENT OWNER-OPERATORS. THESE ARE
          8           AND YOU'LL NOTICE IF YOU GO THROUGH THE                   8   THE RATES. THAT'S NOT ALLOWED UNDER THE AB5
          9   CRITERIA HERE, THEY'RE VERY -- THE CRITERIA THAT ARE              9   BUSINESS-TO-BUSINESS EXCEPTION.
         10   LISTED HERE ARE VERY SIMILAR TO THE BORELLO STANDARDS.           10        UNDER THE AB5 BUSINESS-TO-BUSINESS
         11   THERE'S NO REQUIREMENT HERE THAT THE PERSON HAVE THEIR           11   EXCEPTION, THE TRUCK DRIVER HAS TO BE OUT THERE IN THE
         12   OWN BUSINESS LICENSE. THERE'S NO REQUIREMENT THAT THEY           12   WORLD ADVERTISING THEMSELVES TO THE WORLD AND TRYING TO
         13   BE ABLE TO NEGOTIATE THEIR OWN RATES. THERE'S NOTHING            13   GET CUSTOMERS, OTHER CUSTOMERS.
         14   HERE THAT SAYS THAT IT CAN'T BE AN INDIVIDUAL.                   14        THAT'S NOT SOMETHING -- WHY WOULD YOU
         15           THERE'S NONE OF THE -- NONE OF THE THINGS                15   IMPOSE THAT ON AN INDEPENDENT TRUCKER WHO'S VERY HAPPY
         16   THAT WE'VE POINTED OUT AS BEING THE PARTS OF THE                 16   TO LEASE THEIR SERVICES TO A SINGLE TRUCKING COMPANY?
         17   BUSINESS-TO-BUSINESS EXCEPTION THAT MAKE IT IMPOSSIBLE           17        IT DOESN'T MAKE ANY SENSE, AND IT'S NOT
         18   TO CARRY ON THE DECADES-OLD MODEL OF INDEPENDENT                 18   SIMPLY ANOTHER NEW TEST FOR INDEPENDENT CONTRACTOR
         19   CONTRACTORS AS INDEPENDENT OWNER-OPERATORS IN THE                19   RELATIONSHIP. IT'S NOT AN INDEPENDENT CONTRACTOR
         20   TRUCKING INDUSTRY. NONE OF THOSE ARE HERE.                       20   RELATIONSHIP. IT'S A BUSINESS-TO-BUSINESS RELATIONSHIP.
         21           SO THE FACT THAT THE PERSON HAS TO HAVE A                21     THE COURT: WELL, I GUESS SPEAKING AS TO THE
         22   FEDERAL EMPLOYER IDENTIFICATION NUMBER -- WELL, THAT'S           22   LEGISLATURE, I THINK THE ANSWER IS THE LONG-TIME
         23   NOT -- THAT'S NOT A MEANINGFUL LIMITATION.                       23   EXISTENCE OF A CERTAIN BUSINESS PRACTICE DID NOT IN
         24           THE FACT THAT THEY HAVE TO OPERATE UNDER                 24   THEIR VIEW INDICATE IT WAS A LEGALLY OR SOCIALLY HEALTHY
         25   CONTRACT, THAT'S ALREADY REQUIRED BY THE FEDERAL -- BY           25   BUSINESS PRACTICE, AND THAT THEY WERE TRYING TO
         26   THE FEDERAL TRUTH IN LEASING ACT.                                26   ERADICATE A LONG PERSISTING INAPPROPRIATE BUSINESS
         27           THE FACT THAT THEY INCUR THE MAIN EXPENSES               27   PRACTICE, WHERE VULNERABLE PERSONS WHO DIDN'T HAVE
         28   RELATING TO THE SERVICE OR WORK -- THAT'S TYPICAL OF AN          28   ENOUGH ECONOMIC LEVERAGE FOUND THEMSELVES ON THE SHORT




                                                             Veritext Legal Solutions
                                                                  866 299-5127
   BRIEF OF LA CITY ATTORNEY                                    ATTACHMENT C                                      No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1192
                                                        PageID.890 Page
                                                                    Page18
                                                                         18of
                                                                            of46
                                                                               46
                                                                                                                      Pages 60 to 63
                                                                          60                                                                       62
          1   END OF THE BARGAIN IN MANY WAYS, PARTICULARLY INCLUDING               1   WHICH IS A TRUCKING COMPANY CAN CONTRACT WITH ANOTHER
          2   THE FACT THEY DIDN'T HAVE THE BASIC STATUTORY RIGHTS                  2   TRUCKING COMPANY, CAN OUTSOURCE TO ANOTHER TRUCKING
          3   THAT AN EMPLOYEE DOES, EVEN IF THEY'RE MINIMUM WAGE AT                3   COMPANY.
          4   MCDONALD'S, AND THAT THEY WERE TRYING TO ROOT THIS OUT,               4        AND THAT'S WHAT -- UNQUESTIONABLY, THAT'S
          5   EVEN THOUGH IT WAS A PRACTICE OF LONG STANDING.                       5   WHAT AB5 PURPORTS TO ALLOW. TRUCKING COMPANY A
          6      MR. LIPSHUTZ: TO BE SURE, YOUR HONOR. AND THAT'S                   6   CONTRACTS WITH TRUCKING COMPANY B TO PROVIDE THE
          7   ACTUALLY WHAT ASSEMBLYWOMAN LORENA GONZALEZ SAID ON THE               7   SERVICES.
          8   ASSEMBLY FLOOR ON SEPTEMBER 11, 2019, AT 1:08:20 TO                   8        SO YOU DON'T HAVE TO PROVIDE IT YOURSELF OR
          9   1:08:30.                                                              9   NOT PROVIDE IT AT ALL. YOU CAN CONTRACT IT OUT.
         10          SHE SAID, WE ARE GETTING RID OF AN OUTDATED                   10        BUT THAT'S NOT THE SAME THING AS HAVING
         11   BROKER MODEL THAT ALLOWS COMPANIES TO BASICALLY MAKE                 11   INDEPENDENT OWNER-OPERATORS WHO OWN THEIR OWN TRUCKS AND
         12   MONEY AND SET RATES FOR PEOPLE THAT THEY CALL                        12   ARE LEASING THEIR SERVICES TO YOU, AND THAT'S THE METHOD
         13   INDEPENDENT CONTRACTORS.                                             13   THAT CONGRESS PROPOSED TO INCLUDE, TO SUSTAIN.
         14          WELL, THE CALIFORNIA LEGISLATURE MAY HAVE                     14        WE HEARD AN ARGUMENT FROM COUNSEL THAT
         15   DECIDED THAT IT WANTS TO GET RID OF THAT MODEL, BUT THE              15   UNDER THE LANGUAGE OF AB5 -- AND THIS WAS AN INTERESTING
         16   FEDERAL GOVERNMENT HAS SAID THAT IT WANTS TO KEEP THAT               16   ARGUMENT. ACCORDING TO THE PEOPLE, UNDER AB5, THERE IS
         17   MODEL AND THAT IT WANTS TO PROTECT THAT MODEL AND                    17   NO REQUIREMENT AT ALL THAT AN INDEPENDENT OWNER-OPERATOR
         18   REGULATE THAT MODEL ITSELF AND PROHIBIT STATES FROM                  18   HAVE A MOTOR CARRIER LICENSE, AND I'M CURIOUS AS TO HOW
         19   GETTING RID OF THAT MODEL.                                           19   THAT COULD BE THE CASE.
         20          AND THAT IS ABUNDANTLY CLEAR FROM THE                         20        I MEAN, THE LANGUAGE OF THE AB5
         21   LEGISLATIVE HISTORY, AND IT WOULD BE VERY SURPRISING FOR             21   BUSINESS-TO-BUSINESS EXCEPTION SAYS, IF THE WORK IS
         22   ME TO LEARN -- IT IS VERY SURPRISING FOR ME TO LEARN                 22   PERFORMED IN A JURISDICTION THAT REQUIRES THE BUSINESS
         23   FROM COUNSEL'S ARGUMENT TODAY THAT, APPARENTLY, WE DON'T             23   SERVICE PROVIDER TO HAVE A BUSINESS LICENSE, THE
         24   HAVE TO CHANGE ANYTHING AT ALL TO MEET THE NEW AB5                   24   BUSINESS SERVICE PROVIDER HAS THE REQUIRED BUSINESS
         25   BUSINESS-TO-BUSINESS EXCEPTION.                                      25   LICENSE.
         26          IF YOU LISTEN TO THE PEOPLE, YOU'D THINK                      26        WELL, IF YOU DRIVE A TRUCK IN THE
         27   WE'D ALREADY MEET THIS AGREEMENT. WELL, IF THAT'S THE                27   UNITED STATES, YOU HAVE TO HAVE A MOTOR CARRIER LICENSE.
         28   CASE, WHY ARE WE HAVING THIS LAWSUIT?                                28   THE ONLY WAY THAT YOU DON'T HAVE TO HAVE A MOTOR CARRIER



                                                                          61                                                                       63
          1              OF COURSE IT'S A DIFFERENT TEST. IT'S A                    1   LICENSE IS IF YOU ARE -- IT'S COMPLETELY CIRCULAR;
          2   NEW TEST. IT WOULD REQUIRE COMPANIES TO COMPLETELY                    2   RIGHT?
          3   CHANGE THEIR BUSINESS MODEL AND GET RID OF THE OLD MODEL              3         THE ONLY WAY YOU DON'T HAVE TO HAVE THE
          4   THAT CONGRESS HAS SOUGHT TO PROTECT.                                  4   LICENSE IS IF YOU ARE THE TYPE OF INDEPENDENT
          5              NOW, WE HEARD ABOUT -- WE HEARD COUNSEL'S                  5   OWNER-OPERATOR WHO IS LEASING THEIR SERVICES TO A MOTOR
          6   ARGUMENT ABOUT THE C PRONG, THAT WE HAVE NOT CHALLENGED               6   CARRIER THAT HAS A LICENSE, WHICH IS EXACTLY WHAT AB5
          7   THE C PRONG OF THE AB5 TEST -- EXCUSE ME -- OF THE ABC                7   PROHIBITS.
          8   TEST AS BEING PREEMPTED.                                              8         SO IT'S COMPLETELY CIRCULAR TO SAY THAT AB5
          9              YEAH, WE DON'T. THE C PRONG JUST SAYS THAT                 9   DOES NOT REQUIRE YOU TO HAVE A MOTOR CARRIER LICENSE.
         10   THE PERSON IS CUSTOMARILY ENGAGED IN AN INDEPENDENTLY                10         IF YOU ARE A MOTOR CARRIER BUSINESS, WHICH
         11   ESTABLISHED TRADE, OCCUPATION, OR BUSINESS OF THE SAME               11   IS WHAT IS CONTEMPLATED BY THE AB5 BUSINESS-TO-BUSINESS
         12   NATURE.                                                              12   EXCEPTION, THEN YOU WOULD HAVE TO HAVE A MOTOR CARRIER
         13              TRUCK DRIVERS DRIVE TRUCKS. C PRONG                       13   LICENSE. AND IT'S NOT JUST THE MOTOR CARRIER LICENSE.
         14   SATISFIED.                                                           14         THE TRUCK DRIVERS AT ISSUE IN THIS CASE
         15              THERE'S NO PROBLEM WITH THAT PRONG OF THE                 15   DRIVE AT THE PORT OF LOS ANGELES IN LONG BEACH. IN
         16   TEST. AN INDEPENDENT OWNER-OPERATOR WHO DRIVES TRUCKS                16   ORDER TO OPERATE AT THE PORT OF LOS ANGELES IN LONG
         17   FOR A LIVING IS ENGAGED IN AN INDEPENDENTLY ESTABLISHED              17   BEACH, YOU NEED A CONCESSION FROM THE PORT. AND U.S.
         18   TRADE, OCCUPATION, OR BUSINESS OF THE SAME NATURE.                   18   DEPARTMENT OF TRANSPORTATION AUTHORITY TO GET THAT
         19   THAT'S NOT HARD TO MEET, AND THAT'S WHY NOBODY HAS                   19   EXCEPTION IS REQUIRED, AND THAT COSTS $2,500.
         20   FOCUSED ON THAT PRONG.                                               20         SO THERE'S NO QUESTION THAT THE INDEPENDENT
         21              WE HEARD COUNSEL ARGUE -- I WROTE THIS                    21   OWNER-OPERATORS WHO ARE SIMPLY INDIVIDUALS WHO OWN THEIR
         22   QUOTE DOWN, BECAUSE I THOUGHT IT WAS INTERESTING.                    22   TRUCKS OR WHO ARE CURRENTLY OPERATING EN MASSE AT THE
         23              COUNSEL SAID, IF YOU PROHIBIT -- IF AB5                   23   PORT OF LOS ANGELES IN LONG BEACH TODAY, TENS OF
         24   WERE TO HAVE PROHIBITED INDEPENDENT CONTRACTORS, THEN                24   THOUSANDS OF THEM FOR ALL THE COMPANIES THAT WORK
         25   THE TRUCKING COMPANIES WOULD HAVE HAD TO EITHER PROVIDE              25   THERE -- THERE'S NO QUESTION THAT THEY COULD NOT
         26   THE SERVICES ITSELF OR NOT PROVIDE THEM AT ALL.                      26   CONTINUE OPERATING UNDER THE BUSINESS MODEL. THEY WOULD
         27              WHY IS THAT THE CASE? I DON'T THINK THAT                  27   HAVE TO GET THE LICENSES AND THE PORT CONCESSIONS AND
         28   MAKES ANY SENSE. YOU -- THERE'S ANOTHER WAY TO GO,                   28   THEIR OWN INSURANCE.




                                                                   Veritext Legal Solutions
                                                                        866 299-5127
   BRIEF OF LA CITY ATTORNEY                                        ATTACHMENT C                                        No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1193
                                                        PageID.891 Page
                                                                    Page19
                                                                         19of
                                                                            of46
                                                                               46
                                                                                                                Pages 64 to 67
                                                                         64                                                                   66
          1           THE LAST TIME WE WERE HERE, YOUR HONOR                   1   RIGHTS OF EMPLOYEES.
          2   JOKED WITH COUNSEL ON THE OTHER SIDE ABOUT HOW IF HE             2         AND CHIN HAS BASICALLY WORKED ON THE
          3   WERE TO MOONLIGHT AS AN ATTORNEY ON THE OTHER SIDE AND           3   ASSUMPTION THAT THE PEOPLE THEN HAD IT RIGHT THAT
          4   WRITE SOME WILLS AND TRUSTS THAT HE WOULD HAVE TO                4   BECAUSE THEY DROVE THEIR TRUCKS, THAT THEY WERE
          5   ESTABLISH HIMSELF AS A SEPARATE BUSINESS. AND COUNSEL            5   EMPLOYEES, AND HE'S JUST USING THE PHRASE "PAYING
          6   JOKED WITH YOUR HONOR AND SAID, OH, YOUR HONOR, I COULD          6   INDIVIDUALS TO DRIVE THEIR TRUCKS" AS BEING THE SORT OF
          7   NEVER AFFORD THE MALPRACTICE INSURANCE.                          7   SHORTHAND TEST OF WHAT, IN HIS VIEW, MAKES YOU AN
          8           WELL, THAT'S THE POINT. UNDER THE CURRENT                8   EMPLOYEE, AND THEN HE JUST EXPECTS THE CONSEQUENCES WILL
          9   MODEL, THE INDEPENDENT OWNER-OPERATORS DON'T HAVE TO GET         9   FOLLOW, WHICH HE WILL COMPLY WITH LAWS ATTRIBUTABLE ONLY
         10   INSURANCE. THEY CAN RELY ON THE MOTOR CARRIER'S                 10   TO EMPLOYEES.
         11   INSURANCE. THEY CAN RELY ON THE MOTOR CARRIER'S                 11         AND I'LL LET YOU GO ON FURTHER, BUT I THINK
         12   LICENSE. SO THAT'S JUST WRONG.                                  12   WHERE MY ANALYTICAL VIEW OF THIS IS, IF YOU ASK ME AS A
         13           THEN WE COME BACK TO PAC ANCHOR. AND                    13   MATTER OF LEGAL INTERPRETATION, WOULD THE AUTHORS OF THE
         14   PAC ANCHOR -- WE HEARD THAT THE KEY LANGUAGE FROM               14   HOUSE REPORT WANT DYNAMEX AND AB5 PREEMPTED, BASED ON
         15   PAC ANCHOR IS SUPPOSEDLY ON PAGE -- LET ME JUST GRAB MY         15   WHAT THEY THOUGHT THEY WERE DOING, THEY PROBABLY WOULD.
         16   COPY.                                                           16         BUT UNDER AUTO EQUITY SALES, I'M
         17     THE COURT: 786.                                               17   CONSTRAINED TO FOLLOW PUBLISHED AUTHORITY, UNLESS IT IS
         18     MR. LIPSHUTZ: 786.                                            18   JUST INCONTROVERTIBLY CLEAR THAT THE U.S. SUPREME COURT
         19           AND WE ACTUALLY HEARD COUNSEL READ TO YOUR              19   HAS EXPRESSLY OR SUB SILENTIO OVERRULED A DECISION OF
         20   HONOR FROM PAGE 785. AND THIS IS WHAT COUNSEL READ. HE          20   ONE OF THE TWO LEVELS OF STATE APPELLATE COURTS THAT
         21   READ THE PARAGRAPH STARTING WITH DEFENDANTS NEXT ARGUE          21   CONTROL MY WORK.
         22   THAT THE PEOPLE'S UCL CLAIM WILL SIGNIFICANTLY AFFECT           22         SO IF I ASK MYSELF, WOULD THE AUTHORS OF
         23   MOTOR CARRIER PRICES, ROUTES, AND SERVICES BECAUSE ITS          23   THE UNANIMOUS DECISION IN PAC ANCHOR FIND DYNAMEX, WHICH
         24   APPLICATION WILL PREVENT THEM FROM USING INDEPENDENT            24   THEY THEMSELVES, OF COURSE, WROTE, AND AB5, WHICH IS
         25   CONTRACTORS.                                                    25   DERIVATIVE OF SOMETHING THEY WROTE, PREEMPTED?
         26           AND THEN HE SAID THE COURT REJECTED THAT                26         NOW, CONCEDEDLY, THEY WEREN'T BEING ASKED
         27   ARGUMENT, BUT THE COURT DID NOT REJECT THAT ARGUMENT.           27   IN THE MIDDLE OF DYNAMEX TO ADDRESS THE PREEMPTION
         28   JUST READ THE NEXT SENTENCE OF THE PARAGRAPH THAT               28   QUESTION, BUT THEY DEALT WITH THE QUESTION OF HAVING TO



                                                                         65                                                                   67
          1   COUNSEL DIDN'T CONTINUE TO READ.                                 1   DETERMINE YOUR INDEPENDENT CONTRACTOR STATUS STRAIGHT UP
          2           JUSTICE CHIN SAYS THE DEFENDANTS' ASSERTION              2   AS A JURISPRUDENTIAL MATTER OF GENERAL APPLICABILITY
          3   THAT THE PEOPLE MAY NOT PREVENT THEM FROM USING                  3   THAT AROSE OUT OF WHATEVER THE WORK SITUATION WAS IN
          4   INDEPENDENT CONTRACTORS IS CORRECT.                              4   DYNAMEX, BUT THEY WERE DEALING WITH A GENERAL
          5           IT'S CORRECT. HE AGREED WITH THE ARGUMENT.               5   PROPOSITION.
          6   AS A LEGAL MATTER, HE AGREED WITH THE ARGUMENT. HE ONLY          6         AND I WAS ACTUALLY JUST TRYING TO GO HERE
          7   REJECTED THE ARGUMENT IN THIS CASE BECAUSE THE LAW AT            7   AND SEE WHETHER THERE WAS A SENSE IN WHO WAS ON WHICH
          8   ISSUE HERE -- THE MEAL AND REST BREAKS AT ISSUE HERE AND         8   SIDE OF THE CASE, BUT FOUND OUT THAT THE OPINION DOESN'T
          9   THE UCL ACTION THAT WE'RE SEEKING TO ENFORCE THEM, DID           9   LEND ITSELF TO A QUICK ANALYSIS, SO I DON'T HAVE A QUICK
         10   NOT PROHIBIT THEM FROM USING INDEPENDENT CONTRACTORS.           10   ANSWER TO THAT QUESTION.
         11           WELL, IN THIS CASE, DYNAMEX AND AB5 DO                  11         BUT, IN ANY CASE, WHEN I ASK MYSELF, WOULD
         12   PROHIBIT MOTOR CARRIERS FROM USING INDEPENDENT                  12   THE AUTHORS OF DYNAMEX FEEL IT APPLIES TO THIS CASE,
         13   CONTRACTORS.                                                    13   I'VE COME AROUND TO THE VIEW THAT I THINK THEY WOULD
         14           SO IF --                                                14   FIND IT CONTROLLING BECAUSE THEY SKIDDED BY IN THAT CASE
         15     THE COURT: WELL -- BUT WHAT JUSTICE CHIN SAYS --              15   WHAT'S SET FORTH IN THIS CASE, WHICH IS THE
         16   AND IT MAY BE THEY SEE EITHER -- HE MISSED THE ELEPHANT         16   CLASSIFICATION QUESTION, BUT BECAUSE OF THE WAY THEY
         17   IN THE ROOM OR INTENDED, PERHAPS, TO MISS THE ELEPHANT          17   HANDLED IT, THEY'VE TOLD ME THAT A LAW THAT REGULATES
         18   IN THE ROOM, BECAUSE HE SAYS THE PEOPLE MERELY CONTEND          18   DECLASSIFICATION STATUS IS NOT PREEMPTED BY THE FAA,
         19   THAT IF DEFENDANTS PAY INDIVIDUALS TO DRIVE THEIR               19   EVEN IF IT'S CHANGED AND MADE MORE STRICT BECAUSE OF THE
         20   TRUCKS, THEY MUST CLASSIFY THE DRIVERS APPROPRIATELY AND        20   CONCEPTUAL LEVEL.
         21   COMPLY, DOT, DOT, DOT.                                          21         IT'S A LAW OF GENERAL APPLICABILITY AND NOT
         22           AND, ESSENTIALLY, THAT WAS AT LEAST FROM                22   THE KIND OF THING THAT THE F4A IS ABLE TO PREEMPT --
         23   THE POINT OF VIEW OF THE KIND OF THEORETICAL ALLEGATIONS        23     MR. LIPSHUTZ: YOUR HONOR, I HEAR WHAT YOU'RE
         24   I THINK HE WAS DEALING WITH. BECAUSE I BELIEVE HE'S             24   SAYING, BUT LET ME PUT A COUPLE OF POINTS.
         25   DEALING WITH A PRETTY MUCH PURE LEGAL ARGUMENT, NOT SOME        25     THE COURT: THAT, TO ME, THEN IS WHAT CONSTRAINS
         26   KIND OF A JUDGMENT AFTER TRIAL.                                 26   WHAT I DO. I COME FROM THIS DISTANCE AND SAY, BOY, IF I
         27           IT WAS THE FLAVOR OF THE THEORY OF THE CASE             27   WERE TO PREDICT WHAT'S IN THE U.S. SUPREME COURT F4A
         28   THAT THESE ARE MISCLASSIFIED DRIVERS WHO DESERVE THE            28   MIGHT DO WITH WHAT OUR SUPREME COURT DOES, THEY MIGHT




                                                               Veritext Legal Solutions
                                                                    866 299-5127
   BRIEF OF LA CITY ATTORNEY                                   ATTACHMENT C                                        No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1194
                                                        PageID.892 Page
                                                                    Page20
                                                                         20of
                                                                            of46
                                                                               46
                                                                                                                  Pages 68 to 71
                                                                        68                                                                    70
          1   NOT BE ON THE SAME PAGE. BUT THAT'S NOT THE TEST.                1   INDEPENDENT CONTRACTOR MODEL THAT CONGRESS PROTECTED AND
          2        MY TEST IS WHETHER OR NOT I'M CONTROLLED BY                 2   SUPPORTED AND REGULATED THROUGH THE TRUTH IN LEASING
          3   PAC ANCHOR, AND IF I AM, IT MAKES MY WORK VERY EASY.             3   REGULATIONS.
          4     MR. LIPSHUTZ: I CERTAINLY AGREE WITH THAT                      4         SO TO SAY THAT PAC ANCHOR GOVERNS THIS
          5   SENTIMENT, YOUR HONOR, BUT YOU ARE ABSOLUTELY NOT                5   CASE -- LOOK AT THE OPENING LINE TO THE CITY'S -- THE
          6   CONTROLLED BY PAC ANCHOR. PAC ANCHOR DOES NOT DECIDE             6   CITY'S SUPPLEMENTAL BRIEF, THE VERY FIRST LINE THAT THEY
          7   THE QUESTION AT ISSUE IN THIS CASE. PAC ANCHOR PREDATES          7   WRITE IN THEIR SUPPLEMENTAL BRIEF. THIS IS -- THIS IS
          8   THE LAW AT ISSUE IN THIS CASE. PAC ANCHOR IS ABOUT               8   THE BEST CASE THEY HAVE. THEY'VE POINTED US A HUNDRED
          9   WHETHER THE UCL IS PREEMPTED, NOT ABOUT WHETHER THE              9   TIMES TO PAC ANCHOR, AND THIS IS THE WAY THEY SAY IT
         10   MISCLASSIFICATION TEST IS PREEMPTED.                            10   SUPPOSEDLY GOVERNS THIS CASE.
         11        IT IS NOT -- THE GUIDANCE THAT YOUR HONOR                  11         THE CALIFORNIA -- THIS IS THEIR LANGUAGE.
         12   IS SUPPOSED TO FOLLOW IS NOT WHAT YOU THINK THE AUTHORS         12   QUOTE, THE CALIFORNIA SUPREME COURT HAS HELD THAT,
         13   OF PAC ANCHOR MIGHT HAVE DONE IF FACED WITH THIS CASE.          13   QUOTE, THE F4A DOES NOT PREEMPT A GENERALLY APPLICABLE
         14        IT'S WHAT PAC ANCHOR ITSELF DID.                           14   LAW, END QUOTE.
         15        PAC ANCHOR ITSELF DOES NOT DEAL WITH THE                   15         THEN THEY PUT IN THEIR OWN WORDS. DEFINING
         16   SITUATION IN FRONT OF YOUR HONOR TODAY.                         16   THE LINE BETWEEN EMPLOYEES AND INDEPENDENT CONTRACTORS
         17        IT'S NOT -- PAC ANCHOR IS ABOUT --                         17   UNLESS THAT LAW, QUOTE, PREVENTS, QUOTE, END QUOTE,
         18     THE COURT: AS AN ASIDE, DYNAMEX WAS UNANIMOUS, SO             18   MOTOR CARRIERS FROM USING INDEPENDENT CONTRACTOR
         19   THOUGH OUR CHIEF WROTE IT AND JUSTICE CHIN CONCURRED,           19   DRIVERS.
         20   BUT EVERYONE SIGNED, INCLUDING CHIN.                            20         AND LOOK AT THE CITATION. THEY HAVE TO
         21     MR. LIPSHUTZ: YES, YOUR HONOR, DYNAMEX WAS                    21   CITE TWO DIFFERENT PAGES FROM THAT DECISION TO REACH
         22   UNANIMOUS AND PAC ANCHOR WAS UNANIMOUS, AND NEITHER CASE        22   THAT CONCLUSION, AND GUESS WHAT? THE FIRST PART OF THAT
         23   DECIDES THE QUESTION BEFORE THE COURT. IN FACT, THE             23   QUOTE, THE FIRST QUOTE, THE FACT THAT THE F4A DOES NOT
         24   NINTH CIRCUIT IN THE SU CASE, WHICH WAS DECIDED JUST            24   PREEMPT A GENERALLY APPLICABLE LAW, COMES FROM 783, NOT
         25   LAST YEAR, LOOKED AT THESE VERY THINGS.                         25   THE KEY PART OF THE DECISION. IT'S ACTUALLY THE PART OF
         26        IT LOOKED AT PAC ANCHOR, WHICH IT HAD THE                  26   THE DECISION WHERE THE CALIFORNIA SUPREME COURT IS
         27   BENEFIT OF LOOKING AT IN HINDSIGHT, AND IT LOOKED AT            27   CONSIDERING THE FACIAL CHALLENGE TO THE UCL.
         28   DYNAMEX AND AB5 AND ACTUALLY DID LOOK AT THE QUESTION AT        28         THE DEFENDANTS IN THAT CASE TRIED TO STRIKE



                                                                        69                                                                    71
          1   ISSUE IN THIS CASE.                                              1   DOWN THE ENTIRE UCL AS PREEMPTED BY THE F4A, AND THE
          2         NOW, THERE, THE QUESTION WAS WHETHER                       2   CALIFORNIA SUPREME COURT SAID, NO, OF COURSE YOU CAN'T
          3   BORELLO AS PREEMPTED, AND THE COURT SAID, NO, IT'S NOT.          3   STRIKE DOWN THE ENTIRE UCL, BECAUSE THAT LAW DOES A LOT
          4   BUT IT ALSO SAID THAT IF IT WERE DYNAMEX AT ISSUE AND            4   OF THINGS BESIDES REGULATE TRUCKERS. IT DOESN'T JUST
          5   AB5 AT ISSUE -- IN THAT CASE IT WAS DYNAMEX -- IT WOULD          5   REGULATE TRUCKERS.
          6   BE PREEMPTED.                                                    6          AND THAT'S WHERE THAT GENERALLY APPLICABLE
          7         AND THAT WAS THE NINTH CIRCUIT LOOKING AT                  7   LANGUAGE COMES FROM. IT'S NOT FROM THE RELEVANT PART OF
          8   THE SAME AUTHORITY, PAC ANCHOR, AND SAYING, PAC ANCHOR           8   THE DECISION. SO THEY HAVE TO COBBLE TOGETHER QUOTES
          9   DOES NOT GOVERN THE NEW SITUATION. PAC ANCHOR DOESN'T            9   FROM TWO TOTALLY DIFFERENT PARTS OF THE OPINION IN ORDER
         10   SAY WHETHER AB5 IS PREEMPTED.                                   10   TO EXPLAIN TO YOUR HONOR WHY THAT CASE SUPPOSEDLY
         11         WHAT IT DOES SAY IS THAT IF THE STATUTE HAD               11   CONTROLS HERE.
         12   PREVENTED MOTOR CARRIERS FROM USING INDEPENDENT                 12          AND LET ME JUST CLOSE BY QUOTING MORALES.
         13   CONTRACTORS, IT WOULD BE PREEMPTED.                             13   BECAUSE MORALES ACTUALLY IS ALSO CONTROLLING ON THIS
         14         JUSTICE CHIN AGREED WITH THAT PRINCIPLE,                  14   COURT. AND, IN FACT, IT'S CONTROLLING ON THIS COURT
         15   AND YOU'RE RIGHT, YOUR HONOR. YOU READ THE NEXT                 15   FROM A LONG TIME BEFORE THE CALIFORNIA SUPREME COURT'S
         16   SENTENCE, WHICH SAYS THE PEOPLE MERELY CONTEND THAT IF          16   DECISION IN PAC ANCHOR AND BY A HIGHER AUTHORITY.
         17   DEFENDANTS PAY INDIVIDUALS TO DRIVE THEIR TRUCKS, THEY          17          AND WHAT THE MORALES COURT SAID IS, QUOTE,
         18   MUST CLASSIFY THESE DRIVERS APPROPRIATELY, BUT THIS CASE        18   BESIDES CREATING AN UTTERLY IRRATIONAL LOOPHOLE, PARENS,
         19   IS NOT ABOUT CLASSIFYING DRIVERS.                               19   THERE IS LITTLE REASON WHY STATE IMPAIRMENTS OF THE
         20         NOW THAT AB5 IS THE LAW, THIS CASE ISN'T                  20   FEDERAL SCHEME SHOULD BE DEEMED ACCEPTABLE, SO LONG AS
         21   REALLY ABOUT CLASSIFYING DRIVERS APPROPRIATELY ANYMORE,         21   IT IS AFFECTED BY THE PARTICULARIZED APPLICATION OF A
         22   BECAUSE AS EVERYONE SEEMS TO AGREE AND AS YOUR HONOR            22   GENERAL STATUTE, END PAREN, THIS NOTION SIMILARLY
         23   SEEMS TO AGREE, THERE IS NO WAY FOR MOTOR CARRIERS TO           23   IGNORES THE SWEEP OF THE RELATING TO LANGUAGE.
         24   CHARACTERIZE -- TO CLASSIFY INDEPENDENT CONTRACTORS AS          24          THE SUPREME COURT HAS EXPRESSLY AND IN NO
         25   INDEPENDENT CONTRACTORS. THERE'S NO WAY TO DO IT.               25   UNCERTAIN TERMS REJECTED THE NOTION THAT GENERALLY
         26         THE FACT THAT THEY CAN CONTRACT WITH OTHER                26   APPLICABLE LAWS ARE SOMEHOW IMMUNE FROM PREEMPTION.
         27   BUSINESSES IS NEITHER HERE NOR THERE. THAT IS NOT AN            27          AND THE ONE TYPE OF LAW THAT WE KNOW IS
         28   INDEPENDENT CONTRACTOR MODEL, AND IT'S CERTAINLY NOT THE        28   PREEMPTED UNDER THE F4A IS THE LAW THAT PROHIBITS MOTOR



                                                            Veritext Legal Solutions
                                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                                   ATTACHMENT C                                          No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1195
                                                        PageID.893 Page
                                                                    Page21
                                                                         21of
                                                                            of46
                                                                               46
                                                                                                                 Pages 72 to 75
                                                                      72                                                                      74
          1   CARRIERS FROM USING INDEPENDENT CONTRACTORS -- NOT ANY           1   GENERALLY APPLICABLE LAW GOVERNING WHEN A WORKER IS AN
          2   KIND OF INDEPENDENT CONTRACTORS. YOU CAN'T SAY YOU CAN           2   INDEPENDENT CONTRACTOR AND WHEN A WORKER IS AN EMPLOYEE.
          3   HAVE APPLES DRIVE YOUR TRUCKS, AND WE'LL JUST CALL THEM          3   THAT'S ALL WE HAVE HERE.
          4   INDEPENDENT CONTRACTORS.                                         4         AND REFERENCES TO THE DYNAMEX TEST,
          5           THEY HAVE TO BE THE KINDS OF INDEPENDENT                 5   DETACHED FROM AB5, DETACHED FROM THE
          6   CONTRACTORS THAT HAVE GOVERNED AND RULED THE INDUSTRY            6   BUSINESS-TO-BUSINESS EXEMPTION, ARE HONESTLY REALLY TO
          7   FOR THE LAST 70 YEARS, INDEPENDENT TRUCK DRIVERS --              7   THE SIDE.
          8   PEOPLE WHO OWN TRUCKS, WHO DON'T WANT TO GET THEIR OWN           8         SU DID NOT ADDRESS THE BUSINESS-TO-BUSINESS
          9   BUSINESS LICENSE, WHO DON'T WANT TO INCORPORATE                  9   EXEMPTION BECAUSE AB5 DID NOT EXIST AT THE TIME THAT THE
         10   THEMSELVES AS A BUSINESS, WHO DON'T WANT TO GET THEIR           10   CASE WAS DECIDED.
         11   OWN INSURANCE, WHO DON'T WANT TO MAINTAIN THEIR OWN             11         AND THE --
         12   BUSINESS RATIONALE, THEIR OWN CLIENTELE AND ADVERTISE TO        12     THE COURT: DID IT DIRECTLY SAY THAT DYNAMEX WOULD
         13   THE PUBLIC.                                                     13   BE PREEMPTED?
         14           THEY JUST WANT TO DRIVE A TRUCK, AND THEY               14     MR. MUNSEY: IN WHAT IS EXPLICITLY DICTA -- AND,
         15   WANT TO DRIVE A TRUCK BY LEASING THEIR SERVICES TO A            15   YOUR HONOR, I'M NOT SURE I HAVE THOSE NOTES DIRECTLY IN
         16   MOTOR CARRIER. AND THAT IS NOT PERMITTED UNDER AB5, AND         16   FRONT OF ME. IN WHAT IS EXPLICITLY DICTA, THE COURT
         17   THAT'S WHY THE LAW IS PREEMPTED. THANK YOU.                     17   SPECULATES THAT THE ABC TEST MIGHT HAVE PROBLEMS WITH
         18     THE COURT: THANK YOU. MR. MUNSEY, YOU CAN HAVE                18   PREEMPTION.
         19   THREE MINUTES.                                                  19         THIS IS TRUE, BUT, AGAIN, IT WAS NOT
         20     MR. MUNSEY: ABSOLUTELY, YOUR HONOR. THIS                      20   ADDRESSING THE AB5 TEST. IT WAS NOT ADDRESSING THE
         21   AGREEMENT IS BETWEEN TWO INDEPENDENT BUSINESSES THAT ARE        21   BUSINESS-TO-BUSINESS EXEMPTION. THAT'S SIMPLY NOT THE
         22   SEPARATELY OWNED AND OPERATED.                                  22   QUESTION PRESENTED TO THIS COURT.
         23           I'M READING NOW FROM THEIR INDEPENDENT                  23         TO THE EXTENT THE COURT DETERMINED THAT
         24   CONTRACTOR AGREEMENT. THE DEFENDANTS IN THEIR ARGUMENT          24   THERE WAS A PROBLEM WITH THE ABC TEST, THAT WOULDN'T
         25   ARE ASKING THIS COURT TO MAKE VERY FINE DISTINCTIONS            25   ANSWER THE QUESTION, BECAUSE THE COURT STILL MUST
         26   BETWEEN TYPES OF CONTRACTORS IN SUPPORT OF THEIR                26   GRAPPLE WITH THE BUSINESS-TO-BUSINESS EXEMPTION, WHICH,
         27   BUSINESS MODEL.                                                 27   AGAIN, ALLOWS THE USE OF INDEPENDENT CONTRACTORS,
         28           BUT THERE'S NO SUPPORT FOR THAT WHATSOEVER.             28   INCLUDING SOLE PROPRIETORS, AND DOES NOT PREVENT THE USE



                                                                      73                                                                      75
          1   A BUSINESS IS A BUSINESS. AND AS WE -- AS I SHOW --              1   OF ANYTHING.
          2   DEMONSTRATED IN THE EARLIER PORTION OF MY ARGUMENT,              2         LASTLY, THE EVIDENCE THAT THERE IS
          3   THERE'S NOTHING THAT STOPS AN INDIVIDUAL DRIVER FROM             3   ACTUAL -- THAT THE FOCUS WAS ON ONE TYPE OF INDEPENDENT
          4   FORMING A REAL BUSINESS, AND NOT JUST BEING AN EMPLOYEE          4   CONTRACTOR, THAT CONGRESS WAS FOCUSED ON ONE TYPE OF
          5   WHO HAS MISCLASSIFIED.                                           5   INDEPENDENT CONTRACTOR, IS SIMPLY LACKING.
          6           NOW, WITH RESPECT TO PAC ANCHOR, I WOULD                 6         THEY CITE TO A NUMBER OF CONGRESSIONAL
          7   POINT OUT THAT IT WAS NOT -- THE CLAIMS AT ISSUE WERE            7   REPORTS THAT ARE DECADES BEFORE THE F4A WAS PASSED THAT
          8   NOT ONLY MEAL AND REST BREAKS. IN FACT, THE CLAIMS AT            8   RELATE TO DIFFERENT LAWS AND THAT DID NOT -- DON'T EVEN
          9   ISSUE WERE BASICALLY IDENTICAL TO THE CLAIMS AT ISSUE            9   MENTION PREEMPTION.
         10   HERE.                                                           10         SO THE -- THE SUGGESTION THAT THOSE REPORTS
         11           AND AS I MENTIONED IN THE LAST TIME WE                  11   CAN SUPPORT A FINDING OF PREEMPTION IN THIS CASE ARE,
         12   ARGUED, THE REASON WHY I KNOW THAT IS BECAUSE I USED            12   FRANKLY, JUST WRONG.
         13   THAT COMPLAINT AS A MODEL WHEN I DRAFTED THIS COMPLAINT.        13         AND, MOREOVER -- AND I KEEP COMING BACK TO
         14           SO --                                                   14   THIS, I KNOW -- BUT TO THE EXTENT LEGISLATIVE HISTORY IS
         15     THE COURT: DOES THAT INCLUDE EMPLOYEE BUSINESS                15   WHERE YOUR HONOR WANTS TO GO, PAC ANCHOR ADDRESSES IT.
         16   EXPENSE?                                                        16         AGAIN, PAC ANCHOR TELLS YOU WHAT
         17     MR. MUNSEY: DID THAT CASE INCLUDE BUSINESS                    17   LEGISLATIVE HISTORY IS RELEVANT. AND WHAT IT SAYS IS IF
         18   EMPLOYEE EXPENSES? YES, IT DID.                                 18   YOU HAVE A GENERALLY APPLICABLE LAW DISTINGUISHING
         19     THE COURT: PAGE 776.                                          19   BETWEEN INDEPENDENT CONTRACTORS AND EMPLOYEES, THEN THAT
         20     MR. MUNSEY: PAGE 776. THERE ARE EIGHT DIFFERENT               20   IS PERMISSIBLE, AS LONG AS IT DOESN'T PREVENT THE USE OF
         21   CLAIMS. THESE ARE ALL CLAIMS RAISED IN OUR CASE. IT             21   INDEPENDENT CONTRACTORS.
         22   WAS NOT JUST A MEAL AND REST BREAK CLAIM CASE.                  22         AB5 DOES NOT PREVENT THE USE OF INDEPENDENT
         23   MOREOVER, TO THE EXTENT THAT THIS CASE IS A DIRECT              23   CONTRACTORS, AND THEY CANNOT LIMIT THE PHRASE
         24   SUBSTITUTION -- TO THE EXTENT THAT THIS CASE IS                 24   "INDEPENDENT CONTRACTORS" TO BE THE SPECIFIC KIND OF
         25   IMPROPER, AND THERE IS PREEMPTION UNDER THE STANDARDS           25   WORKER THAT THEY WANT IN THEIR BUSINESS MODEL. THE F4A
         26   SET FORTH BY PAC ANCHOR, THEN SO WOULD BORELLO BE               26   DOESN'T PROTECT THEIR SPECIFIC BUSINESS MODEL.
         27   PREEMPTED.                                                      27         PAC ANCHOR ANSWERS THIS QUESTION, AND YOUR
         28           BECAUSE, AGAIN, WHAT IS AT ISSUE IS A                   28   HONOR SHOULD DENY THE MOTION.




                                                              Veritext Legal Solutions
                                                                   866 299-5127
   BRIEF OF LA CITY ATTORNEY                                   ATTACHMENT C                                        No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1196
                                                        PageID.894 Page
                                                                    Page22
                                                                         22of
                                                                            of46
                                                                               46
                                                                                                               Pages 76 to 79
                                                                        76                                                                   78
          1     THE COURT: THANK YOU. I'M GOING TO KEEP THINKING              1   HONOR.
          2   ABOUT THE ISSUE, SO COMMENTS HERE ARE NOT INTENDED TO BE        2     THE COURT: OKAY. JUST SERVE IT ON CASE ANYWHERE
          3   A FINAL AND CERTAIN COMMITMENT.                                 3   WITH A NOTICE OF LODGING FILED WITH THE CLERK. BUT, IF
          4            WHEN I THINK ABOUT THE PARTICULAR THING                4   IT'S NOT, OTHERWISE, YOU'LL GET A FILEABLE DOCUMENT.
          5   THAT THE HOUSE REPORT CRITICIZES THAT HAPPENED IN               5         SO JUST DO A NOTICE OF LODGING THAT YOU'VE
          6   CALIFORNIA, IT WAS NOT A LAW OF GENERAL APPLICATION. IT         6   SERVED YOUR PROPOSED STATEMENT OF DECISION. IF YOU
          7   WAS THIS ODD REACTIVE LEGISLATION SEMI-LEVELING THE             7   CONFER IN THE MEANTIME ABOUT WHETHER OR NOT MY REFERENCE
          8   PLAYING FIELD BECAUSE OF FEDEX'S UNIQUE COMPETITIVENESS         8   TO CCP 437C(T) IS OF INTEREST, YOU CAN CONFER WITH EACH
          9   FROM A REGULATORY POINT OF VIEW, BUT DOING IT WITH A            9   OTHER, PERHAPS PUT UP A POSTING, AND AT THAT POINT MAYBE
         10   HOBBLE ABOUT THE USE OF INDEPENDENT CONTRACTORS. THAT          10   WE WILL OR WILL NOT ALLUDE TO THAT.
         11   WAS SOMETHING THAT WAS VERY MUCH TARGETED TO THE MOTOR         11         I'M HAPPY TO TRY TO GIVE YOU A DECISION
         12   CARRIER INDUSTRY AND QUITE APPROPRIATELY WHEN CONGRESS         12   REGARDLESS OF WHETHER YOU ACCEPT THAT LITTLE WRINKLE.
         13   WAS SPEAKING THAT THEY WOULD INTEND TO PREEMPT THE             13   WE OUGHT TO HAVE A STATUS CONFERENCE IN JANUARY SO THAT
         14   STATUTE.                                                       14   I'M FORCED TO DO SOME WORK AND GET THIS BACK TO YOU.
         15            WITH THAT NARROW FOCUS, I ACCEPTED THEY               15     MR. LIPSHUTZ: YOUR HONOR, COULD I ASK A QUESTION?
         16   MEANT EXACTLY WHAT THEY SAID. I ACCEPTED THEY WOULD            16   AT THE LAST HEARING, YOUR HONOR SUGGESTED THAT YOU WOULD
         17   MEAN TO PREEMPT THAT STATUTE, BUT WE HAVE A MUCH MORE          17   BE INTERESTED IN CERTIFYING THIS DECISION FOR APPEAL.
         18   DIFFICULT QUESTION ABOUT EXPRESS PREEMPTION, WHICH IS          18     THE COURT: I STILL AGREE WITH THAT. MY DITHERING
         19   WHEN TO DETERMINE THAT CONGRESS INTENDS TO PREEMPT STATE       19   WOULD TEND TO INDICATE WHY IT'S A VERY SUITABLE MATTER
         20   LAWS, WHICH APPEAR TO BE LAWS OF GENERAL APPLICATION, TO       20   FOR APPEAL. I ABSOLUTELY THINK IT SHOULD BE CERTIFIED
         21   APPLY TO MULTIPLE INDUSTRIES, MULTIPLE KINDS OF ECONOMIC       21   FOR APPEAL ONCE I ACTUALLY ISSUE A DECISION.
         22   RELATIONS, WHICH ARE NORMALLY CONSIDERED TO BE                 22     MR. LIPSHUTZ: OKAY. SO WE WOULD ASK YOUR HONOR
         23   APPROPRIATE PROVINCE FOR A STATE EXERCISE OF POLICE            23   THAT WHICHEVER WAY THE DECISION COMES OUT, MAYBE YOUR
         24   POWERS AND POLITICAL AND POLICY JUDGMENT.                      24   HONOR COULD ADD SOME LANGUAGE IN THERE THAT EXPLAINS WHY
         25            THE LAW AT ISSUE IN PAC ANCHOR WAS                    25   YOU THINK THAT'S APPROPRIATE.
         26   CONCEPTUALLY THE SAME AS THE LAW AT ISSUE HERE, EXCEPT         26     THE COURT: I WOULD INTEND TO DO THAT, AND MY OWN
         27   THE LAW AT ISSUE IN PAC ANCHOR WASN'T AS RIGOROUS AS THE       27   DITHERING SHOULD BE INDICATIVE OF WHY IT'S APPROPRIATE.
         28   LAW HERE, AS IT WAS BORELLO, EVEN IF THAT'S MORE BY            28   I CAN'T GUARANTEE IT WORKS. I'VE CERTIFIED OTHER



                                                                        77                                                                   79
          1   IMPLICATION THAN EXPRESS, BUT AT A CONCEPTUAL LEVEL,            1   QUESTIONS FOR APPEAL, AND IT DIDN'T WORK, ALTHOUGH I
          2   THEY ARE BOTH LAWS OF GENERAL APPLICATION. AND SO I AM          2   WILL TELL YOU THIS -- AND I DON'T KNOW WHO SHOULD LIKE
          3   TENDING AWAY FROM FINDING PREEMPTION AT THE MOMENT. I           3   OR HATE THIS, BUT THE QUESTION ABOUT THE EXTENT TO WHICH
          4   AM GOING TO INVITE THE CITY TO SUBMIT A PROPOSED                4   DISCOVERY CAN BE ALLOWED IN PAGA LITIGATION, WHICH
          5   STATEMENT OF DECISION AND GIVE YOU THE TIME YOU WANT TO         5   INVOLVED PLAINTIFF WILLIAMS SUING T.J. MAXX -- IT WOUND
          6   DO IT.                                                          6   UP IN THE APPELLATE COURTS AS WILLIAMS V. SUPERIOR
          7            YOU WANT IT TO COME IN BEFORE THE CHRISTMAS            7   COURT/HIGHBERGER.
          8   HOLIDAY OR AFTER, MR. MUNSEY?                                   8         AND WHILE I WAS AFFIRMED, AND I CERTIFIED
          9      MR. MUNSEY: WE WOULD SAY DEFINITELY BEFORE, YOUR             9   THAT QUESTION AND SAID THIS IS A GOOD QUESTION, I OUGHT
         10   HONOR.                                                         10   TO GET AN ANSWER TO IT, AND I WAS AFFIRMED BY THE COURT
         11      THE COURT: AND I AM GOING TO GIVE THE DEFENDANTS            11   OF APPEALS AND GOT A LOT OF SHOUT-OUTS FROM MY JUDGE
         12   THE SAME OPPORTUNITY, ALTHOUGH I'M TRYING TO BE HONEST         12   COLLEAGUES THAT, OH, YOU WERE SO REALISTIC ABOUT HOW TO
         13   TO SAY AT THE MOMENT, I MAY BE MORE INCLINED TO START          13   HANDLE DISCOVERY, THIS IS SO INSIGHTFUL, BUT I HAD GIVEN
         14   WITH THE PLAINTIFF PEOPLE'S VERSION, BUT OUT OF RESPECT        14   THE PLAINTIFF DISCOVERY FROM TWO OF THE 160-SOME STORES
         15   FOR THE QUALITY OF THE ARGUMENT ON BOTH SIDES,                 15   OF CLASS CONTACT INFORMATION OR AGGRIEVED EMPLOYEE
         16   MR. LIPSHUTZ, I'LL GIVE YOU THE SAME OPPORTUNITY.              16   CONTACT INFORMATION, BUT I SAID, BEFORE YOU COME BACK
         17            ARE YOU WILLING TO HAVE THE SAME KIND OF              17   AND ASK FOR THE 160-SOME STORES, YOU AS PLAINTIFF NEED
         18   DEADLINE THAT MR. MUNSEY CONTEMPLATED?                         18   TO SIT FOR FIVE HOURS OF A PRODUCTIVE DEPOSITION.
         19      MR. LIPSHUTZ: OF COURSE, YOUR HONOR.                        19         AND YOU WILL NOT BELIEVE HOW MANY LETTERS
         20      THE COURT: I WOULD ENVISION SOMETHING THAT                  20   WERE WRITTEN TO THE STATE SUPREME COURT ABOUT WHAT AN
         21   DOUBLE-SPACED MIGHT BE SEVEN TO 15 PAGES, BUT IF YOU           21   OUTRAGEOUS PRECONDITION ON THE PLAINTIFF'S RIGHT TO
         22   THINK IT CAN BE SAID IN LESS OR IT MUST TAKE MORE, I'LL        22   DISCOVERY THIS WAS AND THE SHRIEKING AND THE HOWLING
         23   DEFER TO YOU AS TO WHAT YOU THINK IS A REASONABLE              23   ABOUT WHY THIS COULD NOT STAND, AND THE STATE SUPREME
         24   STATEMENT OF WHY YOU SHOULD WIN.                               24   COURT TOOK IT AND REVERSED ME IN THE COURT OF APPEALS.
         25            AND WHAT ABOUT FRIDAY THE 20TH? IS THAT               25         SO ANYWAY...
         26   TOO CLOSE TO THE MAIN PUBLIC HOLIDAY?                          26      MR. LIPSHUTZ: WELL, I CAN SAY, YOUR HONOR, THAT
         27      MR. LIPSHUTZ: NOT FOR US, YOUR HONOR.                       27   IF YOU'D LIKE TO HAVE THE COURT OF APPEAL REVIEW THIS
         28      MR. MUNSEY: THAT'S FINE FOR THE PEOPLE, YOUR                28   QUESTION, I WOULD SUGGEST YOUR HONOR TO RULE ON OUR



                                                            Veritext Legal Solutions
                                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                                 ATTACHMENT C                                         No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1197
                                                        PageID.895 Page
                                                                    Page23
                                                                         23of
                                                                            of46
                                                                               46
                                                                                                              Pages 80 to 83
                                                                      80                                                                   82
          1   SIDE. I CAN PRETTY MUCH ASSURE YOU THAT THE COURT OF          1   THINK THAT WOULD AFFECT THE ENTIRE SCHEDULE, BECAUSE WE
          2   APPEAL WILL TAKE THE CASE, IF YOU FIND THE F4A TO             2   HAVE A TRIAL DATE SCHEDULED FOR MAY 27. AND I THINK
          3   PREEMPT THE --                                                3   THAT THE WHOLE PURPOSE OF SETTING THE TRIAL PLAN HEARING
          4     THE COURT: WELL, NOW, YOU UNDERSTAND WHY UNDER              4   AS EARLY AS IT WAS, WAS TO MAKE SURE WE HAD AN ACTUAL
          5   AUTO EQUITY SALES, I START MY ANALYSIS WITH PAC ANCHOR        5   PLAN FOR A TRIAL.
          6   AND NOT WITH THE F4A.                                         6     THE COURT: I'LL LET THE TRIAL SLIDE, BUT I'LL ASK
          7     MR. LIPSHUTZ: I'D LIKE TO SEE YOU START IT WITH             7   THE PLAINTIFF, WHAT ARE YOUR SENTIMENTS? DO YOU WANT TO
          8   MORALES, BUT THAT'S ANOTHER --                                8   RECESS THE TRIAL? DO YOU WANT TO TALK OFF THE RECORD
          9     THE COURT: I'M SUPPOSED TO FOLLOW THE                       9   WITH EACH OTHER FOR A MOMENT?
         10   STARE DECISIS OF THE COURTS THAT REVIEW ME, EVEN IF I        10     MR. MUNSEY: NO, YOUR HONOR. I WAS GOING TO RAISE
         11   THINK THEY MAY NOT HAVE HIT THE TARGET RIGHT WITH THEIR      11   THE TRIAL PLAN ISSUE. I'M GLAD MR. LIPSHUTZ DID. WE
         12   OWN WORK, BECAUSE WE, AS SUPPORTING THE TRIAL JUDGES,        12   ALSO AGREE THAT IT WOULD PROBABLY BE AN EXERCISE IN
         13   NEED TO TRY TO CREATE A CONSISTENT BODY OF LAW, WHICH IS     13   WASTED WORK AND WASTED MONEY FOR US TO BE PREPARING WHAT
         14   ABSOLUTELY CORRECT, JURISPRUDENTIALLY, AND NOT COME IN       14   I ASSUME WOULD BE TRIAL PLANS THAT DON'T SPEAK TO EACH
         15   WITH OUR OWN EFFORT TO TRY AND SHOVE THE JURISPRUDENCE       15   OTHER IF WE DON'T HAVE AGREEMENT ON WHAT THE STANDARDS
         16   LEFT OR RIGHT JUST BECAUSE WE THINK THE APPELLATE COURT      16   ARE.
         17   GOT IT WRONG. THE TIMES WHEN YOU CAN DEVIATE FROM THAT       17          THAT DATE SHOULD MOVE. I THINK THERE'S
         18   ARE FEW AND FAR BETWEEN.                                     18   GOING TO BE SOME APPELLATE ACTION HERE, SUCH THAT --
         19           I DID, AFTER AT&T MOBILITY VERSUS                    19     THE COURT: I HOPE THERE IS. I WANT CLARITY.
         20   CONCEPCION WAS DECIDED, ISSUE A DECISION IN AN               20     MR. MUNSEY: SO DO WE, YOUR HONOR. SUCH THAT THE
         21   ARBITRATION CASE, WHERE I REFUSED TO FOLLOW GENTRY, EVEN     21   TRIAL DATE WOULD LIKELY HAVE TO MOVE AS WELL.
         22   THOUGH IT HAD NOT BEEN EXPRESSLY OVERRULED, BUT I            22     THE COURT: AND YOU'RE PLAINTIFF, SO WHEN
         23   BELIEVE THAT THE SUPREME COURT HAD IMPLIEDLY OVERRULED       23   PLAINTIFFS WANT TO MOVE OR LET THE TRIAL DATE SLIDE, I
         24   GENTRY, AND I SAID AS MUCH.                                  24   DON'T NORMALLY HEAR DEFENDANTS OBJECT. BUT MAYBE LIFE
         25           I WAS WRITTED BY THE COURT OF APPEALS IN AN          25   HAS CHANGED AT GIBSON DUNN SINCE I LEFT.
         26   UNPUBLISHED DECISION. PETITION FOR REVIEW WAS DENIED BY      26     MR. LIPSHUTZ: I CAN'T SPEAK TO THAT, YOUR HONOR,
         27   OUR STATE SUPREME COURT, BUT THE U.S. SUPREME COURT PAID     27   BUT, NO, WE AGREE. IF THE TRIAL PLAN IS NOT GOING TO
         28   ATTENTION TO THAT FILE, EVEN THOUGH IT WAS AN                28   HAPPEN NOW, THEN WE REALLY DO NEED TO MOVE THE TRIAL,



                                                                      81                                                                   83
          1   UNPUBLISHED OPINION. AND THEY DID ONE OF THOSE GRANT,         1   BECAUSE THAT WAS THE WHOLE WAY THAT THE CASE SCHEDULE
          2   VACATE, AND REMANDS TO THE STATE COURT OF APPEAL THAT         2   WAS.
          3   SAID YOU GOT IT WRONG, WHICH, BY IMPLICATION, MUST MEAN       3     THE COURT: WHY DON'T I MAKE IT, THE TRIAL PLAN,
          4   THAT HIGHBERGER GOT IT RIGHT, BUT THAT WAS SO CLEAR THAT      4   THE FINAL STATUS CONFERENCE, AND THE TRIAL, AND BRING
          5   THE LATTER-IN-TIME U.S. SUPREME COURT DECISION IN AT&T        5   YOU IN FOR TRIAL SETTING CONFERENCE IN JANUARY?
          6   MOBILITY WAS SO INCONSISTENT WITH THE LAW IN GENTRY,          6     MR. MUNSEY: I GUESS MY RECOMMENDATION, YOUR
          7   THAT I FELT AT LIBERTY DECLARING THAT GENTRY WAS NO           7   HONOR, WOULD BE TO KEEP THE LATER DATES ON CALENDAR -- I
          8   LONGER GOOD LAW.                                              8   PERHAPS SHOULD NOT PRESUME WITH YOUR HONOR'S CALENDAR I
          9           YOU POINT TO NOTHING THAT TELLS ME THAT               9   UNDERSTAND HOW IMPORTANT THAT TIME IS -- IN THE
         10   PAC ANCHOR HAS HAD THE RUG PULLED OUT FROM UNDER IT. IF      10   POSSIBILITY THAT WE DO HAVE CLARITY BY THAT POINT. ON
         11   YOU HAD SOMETHING LIKE THAT, YOU MIGHT BE BETTER OFF,        11   THE OTHER HAND, NOW THAT I'M TALKING THROUGH IT, I
         12   BUT PAC ANCHOR, SO FAR STANDS -- THEY'RE ONLY FIVE YEARS     12   UNDERSTAND THAT THAT MAY BE AN EXERCISE MORE IN HOPE
         13   OLD -- BY, ESSENTIALLY, THE SAME SUPREME COURT THAT          13   THAN IN EXPERIENCE.
         14   DECIDED DYNAMEX, AND SO THAT IS WHY I'VE STARTED WITH        14     MR. LIPSHUTZ: WELL -- AND, YOUR HONOR, IT'S
         15   THAT.                                                        15   INCONSISTENT WITH -- I MEAN, IF WE'RE NOT GOING TO GO
         16           YOU SAY TOO MUCH BY ACKNOWLEDGING WHICH              16   FORWARD WITH THE TRIAL PLANNING NOW, THEN, OF COURSE,
         17   WRIT TO BE TAKEN FIRST.                                      17   THE CITY WANTS TO GO FORWARD WITH THE TRIAL IN MAY.
         18     MR. LIPSHUTZ: ATTEMPT AT HUMOR, YOUR HONOR.                18   THEY NEVER WANTED THE TRIAL PLAN IN THE FIRST PLACE, AND
         19     THE COURT: FAIR ENOUGH. TELL YOUR CLIENT THAT.             19   I SEE A NICE LITTLE SMIRK ON MR. MUNSEY'S FACE, BUT
         20     MR. LIPSHUTZ: I WOULD SAY THAT THE LAST TIME WE            20   THAT'S INCONSISTENT --
         21   WERE HERE WE ALSO TALKED ABOUT THE TRIAL PLAN DATE           21     THE COURT: NOW, MR. LIPSHUTZ, BE RESPECTFUL TO
         22   THAT'S ON CALENDAR.                                          22   YOUR ADVERSARY.
         23     THE COURT: REMIND ME, WHAT IS THAT?                        23     MR. LIPSHUTZ: I'M SORRY. I ABSOLUTELY INTEND
         24     MR. LIPSHUTZ: ON DECEMBER 20TH, WE WERE SUPPOSED           24   RESPECT. I JUST KNOW THAT THAT'S WHAT THEY'VE WANTED
         25   TO BE BEFORE YOUR HONOR TO DISCUSS TRIAL PLANS.              25   ALL ALONG. IT DOESN'T MAKE SENSE.
         26     THE COURT: YOU SHOULD LET THAT SLIDE IF YOU DON'T          26     MR. MUNSEY: I APOLOGIZE, YOUR HONOR. I WAS
         27   HAVE AN ANSWER TO THIS QUESTION, I THINK.                    27   UNCLEAR. MY PROPOSAL WAS NOT THAT WE WOULD MOVE FORWARD
         28     MR. LIPSHUTZ: WE CAN DO THAT, YOUR HONOR, BUT I            28   WITH TRIAL WITHOUT DOING TRIAL PLANS.




                                                           Veritext Legal Solutions
                                                                866 299-5127
   BRIEF OF LA CITY ATTORNEY                                ATTACHMENT C                                        No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1198
                                                        PageID.896 Page
                                                                    Page24
                                                                         24of
                                                                            of46
                                                                               46
                                                                                                                      Pages 84 to 86
                                                                       84
          1         FIRST, IT WAS MORE AN EXERCISE IN HOPING                   1     SUPERIOR COURT OF THE STATE OF CALIFORNIA
          2   THAT IF WE KEPT A MAY DATE, WHICH IS STILL SOME MONTHS           2           FOR THE COUNTY OF LOS ANGELES
          3   AWAY, ON CALENDAR, WE MIGHT GET CLARITY AS TO THIS               3   DEPARTMENT SSC 10             HON. WILLIAM HIGHBERGER, JUDGE
          4   ISSUE, IN TIME TO PREPARE TRIAL PLANS, AND MEET THAT             4   ________________________________
          5   TRIAL. MY SUGGESTION WAS NOT THAT WE WOULD NOT HAVE TO           5   THE PEOPLE OF THE STATE OF          )
          6   DO THE TRIAL PLANS.                                              6   CALIFORNIA,               )
          7     THE COURT: I'M GOING TO VACATE THE DECEMBER 20                 7              PLAINTIFF, )
          8   DATE, THE FINAL STATUS CONFERENCE, AND THE JURY TRIAL.           8     VS.              ) CASE NO. BC689320
          9   THOSE ARE MAY 14 AND MAY 27, BUT I WILL GIVE YOU A TRIAL         9   CAL CARTAGE TRANSPORTATION              )
         10   SETTING CONFERENCE IN JANUARY. I'LL KNOW BETTER BY THEN         10   EXPRESS, LLC, ET AL.,          )
         11   WHETHER I HAVE ISSUED A DECISION IN THIS CASE.                  11              DEFENDANTS. ) REPORTER'S CERTIFICATE
         12         TO SOME EXTENT, I'M TRYING TO HOLD MY OWN                 12   ________________________________)
         13   FEET TO THE FIRE BY BRINGING IT BACK SO THAT I HAVE TO          13
         14   LOOK AT YOU AND EXPLAIN WHY I HAVEN'T DECIDED THIS. AND         14
         15   THEN WE'LL SEE WHAT THE COURT OF APPEALS DOES WITH IT,          15
         16   AND WHETHER THEY'RE FAST OR SLOW IS TO BE DETERMINED.           16           I, VIENNA NGUYEN, OFFICIAL REPORTER PRO
         17     MR. LIPSHUTZ: YES, YOUR HONOR.                                17   TEMPORE OF THE SUPERIOR COURT OF THE STATE OF
         18     THE COURT: IF THEY'RE FAST, UNFORTUNATELY, YOU                18   CALIFORNIA, FOR THE COUNTY OF LOS ANGELES, DO HEREBY
         19   WON'T GET ANY INSIGHT. IF THEY'RE SLOW, THAT MEANS              19   CERTIFY THAT THE FOREGOING PAGES, 1 THROUGH 85, COMPRISE
         20   THEY'RE ACTUALLY LOOKING AT IT. BUT WE SHOULD BE HAPPY          20   A FULL, TRUE, AND CORRECT TRANSCRIPT OF THE PROCEEDINGS
         21   IF THEY'RE LOOKING AT IT.                                       21   AND TESTIMONY TAKEN IN THE ABOVE-ENTITLED CAUSE ON
         22         SO I'LL BRING YOU IN FOR A TRIAL SETTING                  22   NOVEMBER 25, 2019.
         23   CONFERENCE ON THURSDAY, JANUARY 9, AT 2:30 P.M., WITH AN        23           DATED THIS 12TH DAY OF DECEMBER, 2019.
         24   UPDATED JOINT REPORT DUE BY FRIDAY, JANUARY 3, OF WHERE         24
         25   THINGS STAND.                                                   25
         26         GOOD NEWS IS I HAVE GOOD TRIAL AVAILABILITY               26           <%11689,Signature%>
         27   IN THE COMING YEAR. YOU'RE WELCOME TO COME FORWARD AND          27           VIENNA NGUYEN, CSR NO. 13137
         28   LOOK AT MY TRIAL SCHEDULE. YOU CAN TAKE A COPY HOME             28           OFFICIAL REPORTER PRO TEMPORE



                                                                       85
          1   WITH YOU IF YOU WANT. I HAVE A HIGH DEGREE OF COMFORT
          2   THAT I CAN FIT YOU IN, IN JULY, AUGUST, OR SEPTEMBER,
          3   WITH A REALISTIC TRIAL DATE.
          4      MR. MUNSEY: THANK YOU, YOUR HONOR.
          5      THE COURT: OFF THE RECORD.
          6
          7          (THERE IS A BREAK IN THE
          8          PROCEEDINGS.)
          9
         10      THE COURT: BACK ON THE RECORD. ANYTHING ELSE?
         11      MR. LIPSHUTZ: THAT'S ALL, YOUR HONOR. THANK YOU.
         12      MR. MUNSEY: I THINK THAT'S ALL WE HAD, YOUR
         13   HONOR.
         14      THE COURT: OKAY. COURT'S IN RECESS.
         15      MR. MUNSEY: I APOLOGIZE, YOUR HONOR. DO YOU WANT
         16   PLAINTIFF TO GIVE NOTICE?
         17      THE COURT: I'M TOLD NOTICE IS NOT NEEDED, SO I
         18   WILL IGNORE IT.
         19      MR. MUNSEY: THANK YOU, YOUR HONOR.
         20
         21          (THE PROCEEDINGS ARE CONCLUDED AT
         22          4:06 P.M.)
         23
         24
         25
         26
         27
         28



                                                               Veritext Legal Solutions
                                                                    866 299-5127
   BRIEF OF LA CITY ATTORNEY                                   ATTACHMENT C                                            No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1199
                                                        PageID.897 Page
                                                                    Page25
                                                                         25of
                                                                            of46
                                                                               46
                                                                                                          1

                 A                ACKNOWLEDGI...          AFFORD 64:7             ALTERNATIVE
        AB5 13:20,24 15:20         81:16                  AFFORDING 9:5,6          33:12 35:19 53:14
         15:25 16:7,11,17,21      ACT 12:24,27 13:28      AFRAID 53:27 54:21      ALTERS 41:1
         17:21 20:28 23:1,2        14:9 17:16 24:6,8,9    AFTERNOON 1:13          ALTOGETHER
         26:24 27:13 32:13         24:15 26:2 30:7 51:9    1:17,20,23,26 2:1       48:15
         34:6,6,15,19,28           57:26 59:6              12:20                  ALUMNI 3:12
         35:26 38:20,28 39:4      ACTION 9:18 18:10       AGE 3:14,19 4:1         ALUMNUS 3:13
         39:4 41:28 42:7,9,14      20:4 37:6 39:23        AGGRIEVED 79:15         AMBIGUOUS 10:23
         43:12 44:7 45:7,18        49:27 53:20 65:9       AGO 3:28 4:12 18:3      AMENABLE 14:7
         45:24 46:19 47:25         82:18                   24:27 25:23,23         AMERICA 25:11
         50:20 53:2 55:25         ACTIONS 52:2             26:11                  AMERICAN 25:17
         56:8,12 58:13,16         ACTUAL 75:3 82:4        AGREE 15:25 20:12        26:12 29:27
         59:1,8,10 60:24 61:7     ADA 30:23 48:22          23:28 27:12 28:28      AMOUNT 10:12 50:7
         61:23 62:5,15,16,20       51:9,17 52:26           35:3 53:24 68:4        AMY 4:15,17
         63:6,8,11 65:11          ADD 78:24                69:22,23 78:18         ANALYSIS 10:15
         66:14,24 68:28 69:5      ADDED 11:26 56:19        82:12,27                12:4 37:15 47:26
         69:10,20 72:16 74:5      ADDITIONAL 48:23        AGREED 15:10 65:5        52:23,24,24,25 67:9
         74:9,20 75:22            ADDRESS 43:13            65:6 69:14              80:5
        ABC 11:7 34:4 35:19        66:27 74:8             AGREEMENT 28:20         ANALYTICAL 66:12
         35:25 39:1,10 46:20      ADDRESSED 39:11          60:27 72:21,24         ANALYZE 38:25
         47:18,26 55:24 56:8      ADDRESSES 75:15          82:15                  ANALYZED 38:27
         56:12,26 58:18 61:7      ADDRESSING 41:19        AGREES 27:6              39:2
         74:17,24                  74:20,20               AHEAD 40:27 53:26       ANALYZES 39:27
        ABILITY 5:11 19:19        ADEQUATELY               54:19                  ANCHOR 7:21 10:13
         31:11                     27:12                  AIMED 37:21 52:6         10:15,21,24 12:1
        ABLE 14:22 28:9           ADJUDICATION            AIMING 34:24             17:27 18:13 19:10
         57:13 59:3 67:22          53:11,18,18            AIR 51:2,4,12,16 52:9    20:7,9,13 22:11
        ABOVE-ENTITLED            ADOPTED 49:2            AIRLINE 12:24,26         23:11 32:5,20 35:4,5
         86:21                    ADOPTING 38:1            21:26,27 22:1,8 25:4    35:10 36:15,18
        ABSOLUTELY 68:5           ADVANCED 4:1             51:9                    37:15,16,25 39:11
         72:20 78:20 80:14        ADVANTAGE 21:26         AIRLINES 25:9            40:20,25,26 41:8,14
         83:23                     45:24,28 46:11         AKIN 8:6                 41:18 48:9,9,12,21
        ABSORBING 45:13            47:22                  AL 1:10 86:10            49:22 50:1,6,23,27
         45:15,16,17              ADVANTAGEOUS            ALASKA 6:17              51:27 52:16,20,28
        ABUNDANCE 2:19             9:13                   ALBEIT 35:14             53:4 64:13,14,15
        ABUNDANTLY                ADVERSARY 83:22         ALLEGATION 43:3          66:23 68:3,6,6,7,8
         60:20                    ADVERTISE 72:12         ALLEGATIONS              68:13,14,15,17,22
        ACCEPT 78:12              ADVERTISING              65:23                   68:26 69:8,8,9 70:4
        ACCEPTABLE                 59:12                  ALLOW 29:7 46:17         70:9 71:16 73:6,26
         71:20                    ADVOCACY 13:15           62:5                    75:15,16,27 76:25
        ACCEPTED 76:15            ADVOCATES 7:20          ALLOWED 13:24            76:27 80:5 81:10,12
         76:16                     8:17                    59:8 79:4              ANCHOR'S 32:6
        ACCOMPANIED               AFFECT 13:1 39:18       ALLOWING 39:6            52:23
         30:4                      64:22 82:1             ALLOWS 17:2 20:28       ANDERSON 3:6
        ACCOUNT 27:12             AFFIRMATIVE              42:14 44:5 45:27       ANGELES 1:2 2:2,8
         38:14                     53:20                   60:11 74:27             2:15 1:3,14,18 63:15
        ACCUSE 19:20              AFFIRMED 79:8,10        ALLUDE 8:20 78:10        63:16,23 86:2,18


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                          No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1200
                                                        PageID.898 Page
                                                                    Page26
                                                                         26of
                                                                            of46
                                                                               46
                                                                                                         2

        ANIMATED 19:24             77:2                  ASPHALT 25:10           AWARE 5:20 51:3
        ANNOTATED 32:15           APPLICATIONS           ASSEMBLY 60:8
        ANNUAL 3:9 4:9             26:20                 ASSEMBLYWOM...                    B
         44:24                    APPLIED 19:15           16:20 60:7             B 2:26 34:3,11,12
        ANSWER 15:10               41:17 49:26 58:4      ASSERTION 18:6           56:21,25,27 57:1,1,3
         53:27 59:22 67:10        APPLIES 67:12           22:12 65:2              62:6
         74:25 79:10 81:27        APPLY 12:27 13:4       ASSETS 22:4             BACK 3:1 10:8 26:10
        ANSWERS 49:22              23:24 27:20 58:23     ASSIDUOUSLY 3:22         29:24 43:1 54:4
         52:17 75:27               76:21                 ASSOCIATE 2:21           64:13 75:13 78:14
        ANYBODY 4:15              APPLYING 8:5           ASSOCIATED 10:4          79:16 84:13 85:10
        ANYMORE 52:11             APPRECIATE 5:19         26:26 44:11 51:12      BACKWARDS 5:8
         69:21                     15:6                   52:9                    5:15 10:16
        ANYWAY 79:25              APPROPRIATE 35:6       ASSUME 18:20 43:21      BALANCE 35:2 39:5
        APOLOGIZE 13:13            76:23 78:25,27         43:21 82:14            BAN 26:11 29:7
         83:26 85:15              APPROPRIATELY          ASSUMED 3:24 19:3       BAR 54:2
        APPARENTLY 6:21            18:22 65:20 69:18     ASSUMPTION 8:11         BARGAIN 60:1
         60:23                     69:21 76:12            66:3                   BARGAINING 28:20
        APPEAL 78:17,20,21        ARBITRATION            ASSURE 80:1             BARRIERS 14:2,10
         79:1,27 80:2 81:2         80:21                 AT&T 80:19 81:5          25:7,9
        APPEALS 79:11,24          AREA 41:10             ATE 14:27               BASED 2:14 41:10
         80:25 84:15              AREAS 41:4             ATTEMPT 81:18            66:14
        APPEAR 12:26 13:21        ARGUABLY 6:25          ATTEND 2:6              BASIC 52:11 60:2
         52:26 56:18 76:20         8:15 12:17 16:26      ATTENDED 3:21           BASICALLY 4:1,7
        APPEARANCES 2:1           ARGUE 39:17 41:27      ATTENDEES 4:12           9:9 17:2 29:20 40:7
         1:7,12                    61:21 64:21           ATTENTION 80:28          56:28 60:11 66:2
        APPEARED 6:17             ARGUED 73:12           ATTORNEY 2:3 7:20        73:9
        APPEARS 57:1              ARGUING 42:3            13:8 64:3              BASIS 49:27
        APPELLATE 7:17             49:20                 ATTORNEY'S 1:14         BATH 14:25
         7:18 66:20 79:6          ARGUMENT 11:3           1:19 5:26              BC689320 1:8,1,10
         80:16 82:18               12:8 13:8,9,12 19:8   ATTRIBUTABLE             86:8
        APPENDIX 6:10              19:10 20:11 29:18      66:9                   BEACH 63:15,17,23
         20:19 32:2 33:3           39:26 42:13,23,24     AUGUST 85:2             BEAR 16:4 50:17
         48:10 55:17,26 56:1       43:1 46:27 50:20      AUTHOR 7:27              54:19
        APPLES 72:3                55:3 60:23 61:6       AUTHORITIES             BEAT 14:2
        APPLICABILITY              62:14,16 64:27,27      42:27 43:7 44:19,21    BECOMING 46:10
         23:6,23 41:16 49:25       65:5,6,7,25 72:24     AUTHORITY 7:17          BEHALF 1:15,19,21
         50:2,20 67:2,21           73:2 77:15             30:2 43:23 44:3,7,12    1:24 2:2 20:1
        APPLICABLE 18:25          ARGUMENTS 13:10         45:20 63:18 66:17      BELIEVE 3:28 20:3
         32:6,26 35:7 36:19        39:15 55:6             69:8 71:16              32:15 40:16 44:13
         36:27 38:15 40:2         AROSE 67:3             AUTHORS 16:8             44:23 46:14 49:3,19
         41:21 48:5 50:2,3        ARRANGEMENT             66:13,22 67:12          53:16 56:19 65:24
         51:22,25 52:4,17          24:25                  68:12                   79:19 80:23
         70:13,24 71:6,26         ASIDE 68:18            AUTO 7:25,25 10:26      BENCH 54:3
         74:1 75:18               ASKED 49:19 66:26       66:16 80:5             BEND 5:15
        APPLICATION 16:8          ASKING 27:18,19,20     AVAILABILITY            BENEFIT 52:10,13
         39:19 44:17,22            72:25                  84:26                   53:12 68:27
         64:24 71:21 76:6,20      ASPECT 12:9            AVENUE 2:14,19          BENT 5:8


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                ATTACHMENT C                          No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1201
                                                        PageID.899 Page
                                                                    Page27
                                                                         27of
                                                                            of46
                                                                               46
                                                                                                       3

        BEST 3:7 70:8              43:9,9,14,18,19,22    60:12 72:3             31:15,16 35:10 36:3
        BETTER 2:20 5:9            46:4,5,8,13 47:5,9   CALLED 2:24 14:21       37:19 40:20,21 41:6
         7:11 55:19 81:11          47:21 48:3 56:24      20:25 21:19 24:14      41:8 43:28 48:9,13
         84:10                     57:7,12 59:23,25,26   35:21 40:20            49:3,4 51:1 52:27,28
        BEYOND 10:4 13:6           61:3,11,18 62:22,23  CANDIDLY 15:12          53:10,15 55:11 58:8
         29:25                     62:24,24 63:10,26    CAREER 5:20             60:28 61:27 62:19
        BIG 11:23 45:14            64:5 72:9,10,12,27   CARGO 14:20             63:14 65:7,11,27
        BIGGEST 13:17              73:1,1,4,15,17 75:25 CARR 3:5,9,23,27        67:8,11,12,14,15
        BILL 3:5,6,9,22,27         75:26                 4:10                   68:7,8,13,22,24 69:1
         4:10 16:13               BUSINESS-TO-BU...     CARRIER 11:13,17        69:5,18,20 70:5,8,10
        BIRTHDAY 3:28              13:23 23:27 27:25     11:19 13:28 15:27      70:28 71:10 73:17
        BIT 6:7 18:2 42:24         28:2 34:7,20 35:1     24:11,12,17,20,28      73:21,22,23,24
        BLESSEDLY 2:10             36:6 38:18 39:2,9     25:14,20,25 26:14      74:10 75:11 78:2
        BOARD 45:28                42:6,16,18,25 43:6    26:16 28:11 39:18      80:2,21 83:1 84:11
        BODY 80:13                 45:26 46:11 47:6,24   44:6 47:4 51:3,4,12    86:8
        BOOKS 35:14                57:17 58:21 59:2,9    58:17 62:18,27,28     CASES 3:18 6:23
        BORELLO 18:14              59:10,20 60:25        63:6,9,10,12,13        7:24 29:2 38:11
         20:5,13,14 21:9,24        62:21 63:11 74:6,8    64:23 72:16 76:12     CATEGORY 21:4
         22:25,28 23:2,13,13       74:21,26             CARRIER'S 24:13        CAUSE 38:25 53:20
         36:23,24 57:10 69:3      BUSINESSES 17:8        31:10 44:6 64:10,11    86:21
         73:26 76:28               39:7 45:2 48:1 53:3  CARRIERS 9:13          CAUTION 2:19
        BOTTOM 37:17               58:27,27,28 69:27     13:5 17:27 23:24      CAUTIOUS 2:17
        BOY 67:26                  72:21                 25:12 26:12 27:21     CCP 53:14 78:8
        BREAK 14:10 19:21         BUSINESSMEN 36:9       31:1 37:24 49:12,17   CENTURY 25:23
         23:5 73:22 85:7          BUSINESSPEOPLE         51:7,18,23 52:9       CERTAIN 6:8,13
        BREAKS 65:8 73:8           36:10                 58:20 59:6 65:12       59:23 76:3
        BRIDGES 49:16             BUSINESSPERSON         69:12,23 70:18 72:1   CERTAINLY 16:24
        BRIEF 6:11 16:18,22        46:23                CARRIERS' 28:7          17:23 23:2 28:24
         26:18 29:14,17,20        BUYING 21:27          CARRIES 40:12           42:13 44:28 68:4
         30:17 32:2 38:13                               CARRY 28:14 57:18       69:28
         42:17 44:10 70:6,7                 C           CARRYING 24:22         CERTIFICATE
        BRIEFS 6:7,24             C 2:18 35:25,26 36:2   24:23 58:20            86:11
        BRING 19:19 83:4           36:4 61:6,7,9,13     CARS 49:15             CERTIFIED 78:20
         84:22                    CAL 1:9,2,11 86:9     CART 27:15              78:28 79:8
        BRINGING 84:13            CALENDAR 81:22        CARTAGE 1:9,2,11       CERTIFY 86:19
        BROAD 34:18 40:16          83:7,8 84:3           86:9                  CERTIFYING 78:17
        BROADLY 30:18             CALIFORNIA 1:1,6 CARTEL 25:3,11              CETERA 1:11
        BROKER 17:1 60:11          2:8,15,21 1:3,16 7:4 CARTELS 25:8           CHALLENGE 5:11
        BROUGHT 20:2               8:3 9:12 19:12 21:3 CARVE-OUT 17:9           70:27
        BUILDING 25:8              21:6,15 23:10,18      56:27,28              CHALLENGED 61:6
        BURDEN 9:3 10:16           26:8 27:7,9 30:13,14 CARVED 56:26           CHANGE 60:24 61:3
         23:24                     34:5 40:11 41:15     CASE 1:8,1,2 2:12      CHANGED 28:27
        BUSINESS 6:20              46:18 49:24 50:27     3:21 4:18 5:12 7:20    67:19 82:25
         21:24 26:28 28:15         51:6,10 52:12 60:14   8:17 10:12 12:10      CHANGES 38:14
         28:27 29:5,6 31:10        70:11,12,26 71:2,15   18:13 19:6,13,15,16   CHAPTER 33:17
         33:23,28 34:14,21         76:6 86:1,6,18        19:19,23 20:2,12       56:22
         34:26 36:1 39:8,25       CALL 17:3 25:16        23:12,22 26:10        CHARACTER 14:16


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                       No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1202
                                                        PageID.900 Page
                                                                    Page28
                                                                         28of
                                                                            of46
                                                                               46
                                                                                                        4

        CHARACTERISTIC             21:2 39:17,22 46:4   COLUMBIA 6:13            12:23
         14:4                      53:19 64:22 73:22    COME 2:18 17:7          COMPLY 18:22,26
        CHARACTERIZA...           CLAIMS 73:7,8,9,21     27:26 31:5 33:6 43:2    65:21 66:9
         10:20 18:9                73:21                 64:13 67:13,26 77:7    COMPRISE 86:19
        CHARACTERIZE              CLARITY 82:19          79:16 80:14 84:27      CONCEDED 42:3
         69:24                     83:10 84:3           COMES 54:23 70:24       CONCEDEDLY
        CHECK 3:19                CLARK 5:23 6:1         71:7 78:23              66:26
        CHIEF 68:19               CLASS 2:7 79:15       COMFORT 85:1            CONCEIVABLY
        CHIN 7:23 8:20 9:2        CLASSIC 22:25         COMING 3:1 12:21         15:14
         18:1,5 19:24 22:10       CLASSIFICATION         15:7 75:13 84:27       CONCEPCION
         22:20 65:2,15 66:2        67:16                COMMANDS 37:22           80:20
         68:19,20 69:14           CLASSIFIED 9:21       COMMENT 7:9,10          CONCEPTUAL
        CHIN'S 10:15 16:3          36:7                  7:13                    67:20 77:1
         18:18                    CLASSIFIES 47:20      COMMENTS 13:12          CONCEPTUALLY
        CHOICES 41:2              CLASSIFY 9:23,26       15:24 76:2              76:26
        CHOOSE 11:11               18:21 27:16 65:20    COMMISSION 2:9          CONCERNED 50:28
        CHRIS 1:24                 69:18,24              51:6                   CONCESSION 58:12
        CHRISTMAS 77:7            CLASSIFYING           COMMITMENT               58:16 63:17
        CHRISTOPHER 2:4            69:19,21              76:3                   CONCESSIONS
         2:12,18 1:14 2:2         CLEAR 15:24 16:23     COMP 55:21 56:5          26:21 45:7 63:27
        CIRCUIT 13:18              17:21 20:27 23:10    COMPANIES 14:25         CONCLUDE 13:18
         23:11,17,20 51:5          52:23 58:15 60:20     17:2 19:20 21:17       CONCLUDED 85:21
         68:24 69:7                66:18 81:4            22:3 42:5,25 51:12     CONCLUDING 8:28
        CIRCUIT'S 15:11           CLEARLY 19:12          51:16,20 52:6 60:11    CONCLUSION
        CIRCULAR 63:1,8            21:7 30:10            61:2,25 63:24           70:22
        CIRCUMSTANCES             CLERK 78:3            COMPANY 14:21           CONCRETE 25:11
         21:23 25:2 54:10         CLIENT 11:20 81:19     22:5,8 38:7 43:8       CONCURRED 68:19
        CITATION 32:14            CLIENTELE 72:12        47:13 50:11,12         CONDEMN 25:5
         70:20                    CLOSE 71:12 77:26      59:16 62:1,2,3,5,6     CONDEMNATION
        CITATIONS 32:10           CLOSED 23:22          COMPED 3:25              25:6
         44:16                    CLOSELY 21:3          COMPENSATION            CONFER 78:7,8
        CITE 29:13 32:10          CLOSER 19:6            33:15                  CONFERENCE
         33:1,2 35:18 48:17       CLUB 3:25             COMPETITIVE              78:13 83:4,5 84:8,10
         55:13 56:2 70:21         CLUBS 3:10             37:22                   84:23
         75:6                     COBBLE 71:8           COMPETITIVEN...         CONFORM 9:28
        CITED 6:23 7:19           COCHRANE 2:13          76:8                   CONFRONTED
         16:10 36:3 38:11          1:26,27 4:26 5:4     COMPLAINED               20:15
         39:16 41:7,14 55:18      CODIFIED 53:15         34:15                  CONFUSED 6:8 15:3
        CITES 9:15 40:20,22       COE 7:26              COMPLAINT 73:13          15:23
         41:6                     COEDITOR 7:28          73:13                  CONGRESS 7:7,11
        CITY 2:3 1:14,18          COHOE 7:25            COMPLETELY               9:4,12 12:4 14:1,9
         5:26 7:19 13:7,8         COLLATERAL 2:5         53:20 61:2 63:1,8       17:14 20:15,25
         27:14 37:19 46:7         COLLEAGUE 3:27        COMPLICATED              21:21 22:16 24:1,4
         49:5 54:15 77:4           5:23                  54:7                    24:18 25:17,28 27:2
         83:17                    COLLEAGUES            COMPLICATES              28:15 29:5,6,23 30:4
        CITY'S 70:5,6              79:12                 12:18                   30:18 41:5,12 50:28
        CLAIM 2:8 9:17 18:9       COLLECTIVE 28:20      COMPLICATION             61:4 62:13 70:1 75:4


                                           Veritext Legal Solutions
                                                866 299-5127
   BRIEF OF LA CITY ATTORNEY                ATTACHMENT C                         No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1203
                                                        PageID.901 Page
                                                                    Page29
                                                                         29of
                                                                            of46
                                                                               46
                                                                                                          5

         76:12,19                 CONTRACT 33:20           50:24 71:11             23:19 24:19 25:3
        CONGRESSIONAL              47:4 57:25 58:26       COPY 32:16 56:14,15      27:6,7,7 28:18 29:9
         9:10,11 75:6              62:1,9 69:26            64:16 84:28             30:13 31:18,22,24
        CONGRESSMAN               CONTRACTING             CORPORATE 2:24           32:9,9,11,19 33:6
         7:12                      47:12,14                2:25                    35:5,14,21,24 36:18
        CONNECTION                CONTRACTOR 8:27         CORPORATION              36:24,24 37:2,5,10
         47:26                     9:9 10:2,4,9,11,19      47:14                   38:17,22 39:12,14
        CONSEQUENCES               11:1 14:6 17:13,17     CORRECT 15:17            39:27 40:4,10,18,22
         10:10 19:1 66:8           19:4 22:27 24:1,7       16:14 18:7 20:3         40:25,27,28 41:18
        CONSIDER 53:24             26:9 32:7,27 34:11      21:10 22:9 25:13        42:11 46:12,20
        CONSIDERED 47:25           34:13,21,26 35:8        38:5 43:22 65:4,5       48:21,27 49:2,5 50:7
         53:14 76:22               36:21,28 38:1 40:3      80:14 86:20             51:28 52:16,23,24
        CONSIDERING                41:22 42:5,10 46:22    CORRECTLY 27:16          53:6 54:2,18,23,27
         70:27                     46:26 47:11,16         COST 4:19,21 9:5         55:1,3,9,10 59:21
        CONSISTENT 80:13           50:14 56:21 57:4,6      10:4 12:13 14:3 19:2    64:17,26,27 65:15
        CONSTRAINED                58:1,24,25 59:18,19     28:1 38:10 39:24        66:18 67:25,27,28
         66:17                     67:1 69:28 70:1,18      44:11,15,27             68:18,23 69:3 70:12
        CONSTRAINS 67:25           72:24 74:2 75:4,5      COSTS 10:1 26:17,18      70:26 71:2,14,14,17
        CONSTRUCTION              CONTRACTORS              26:21,24,25 27:2        71:24 72:18,25
         43:17,18                  6:15 9:1,14,19,20,27    38:14 40:5,8,13         73:15,19 74:12,16
        CONSTRUCTIVE               13:22 15:27 16:11       45:14,15,16,17,20       74:22,23,25 76:1
         14:15                     17:3,27 18:7,11 21:1    63:19                   77:11,20 78:2,18,26
        CONSULT 54:26              21:17 22:15,18,19      COUNSEL 26:17            79:10,20,24,24,27
        CONTACT 79:15,16           22:24 23:3,9,15         31:28,28 32:17 35:3     80:1,4,9,16,23,25,27
        CONTACTS 11:20             27:22 28:3 34:8 36:8    38:5 45:3 49:20         80:27 81:2,5,13,19
        CONTEMPLATE                37:28 38:4,7 39:20      54:26 61:21,23          81:23,26 82:6,19,22
         5:10                      41:24 42:1,8,15,19      62:14 64:2,5,19,20      83:3,21 84:7,15,18
        CONTEMPLATED               47:28 48:6,7,8 50:10    65:1                    85:5,10,14,17 86:1
         63:11 77:18               50:16,22 51:21,24      COUNSEL'S 50:19          86:17
        CONTEMPLATES               51:26 52:3,7 53:1       60:23 61:5             COURT'S 7:18 37:19
         13:25                     57:19 58:14,17,19      COUNTED 6:26             71:15 85:14
        CONTEND 65:18              60:13 61:24 64:25      COUNTERVAILI...         COURT/HIGHBE...
         69:16                     65:4,10,13 69:13,24     12:16                   79:7
        CONTENDED 36:2             69:25 70:16 72:1,2,4   COUNTY 1:2 46:7         COURTS 7:18 11:16
        CONTENT 36:16              72:6,26 74:27 75:19     86:2,18                 38:25 40:11 66:20
        CONTENTS 54:1              75:21,23,24 76:10      COUPLE 2:4 67:24         79:6 80:10
        CONTEXT 10:12,17          CONTRACTS 62:6          COURSE 5:19,22,24       COVER 33:25
         11:7 16:15 38:27         CONTRARY 22:12           17:12 25:4 33:23,28    COVERED 52:10
         39:2                      24:3                    47:20 56:23 61:1       COVEY 7:25
        CONTINUAL 17:13           CONTRAST 51:27           66:24 71:2 77:19       COWBOY 29:27
        CONTINUALLY               CONTROL 66:21            83:16                  COWBOYS 25:17
         17:10                    CONTROLLED 68:2         COURT 1:1,10 2:4,15      26:12
        CONTINUATION               68:6                    3:2 5:22,25,28 6:6     CREATE 11:24 25:8
         13:20                    CONTROLLING              13:14,19 15:8,10        25:9,11 80:13
        CONTINUE 63:26             52:28 53:4 67:14        16:4,7 18:17,24        CREATED 10:16
         65:1                      71:13,14                19:12,23,26 20:8,18     26:2
        CONTINUING 3:1            CONTROLS 50:23           21:2,11,22 23:11,18    CREATING 26:28


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                          No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1204
                                                        PageID.902 Page
                                                                    Page30
                                                                         30of
                                                                            of46
                                                                               46
                                                                                                    6

         71:18                 57:18 58:7             DEFINING 29:28        DETERMINING
        CRITERIA 56:9,11      DECEASED 8:1             70:15                 37:23 44:14 57:4
         57:9,9 58:3          DECEIVE 55:10           DEFINITELY 77:9        58:23
        CRITICIZES 76:5       DECEMBER 4:3,11         DEFINITION 33:11      DEVELOPED 25:15
        CROSSED 4:27,28        81:24 84:7 86:23        33:14                DEVIATE 80:17
         5:22                 DECIDE 22:22 68:6       DEGREE 37:23 85:1     DICTA 74:14,16
        CRUTCHER 2:10         DECIDED 4:4 51:10       DELAWARE 6:17         DICTATE 41:2
        CSR 1:26,5 86:27       53:14 60:15 68:24      DEMONSTRATE           DIFFERENCE 30:22
        CURE 38:17             74:10 80:20 81:14       34:12                 45:18
        CURED 38:22            84:14                  DEMONSTRATED          DIFFERENT 7:3
        CURIOUS 62:18         DECIDES 68:23            44:1,9 50:21 73:2     22:7 41:3 43:20
        CURRENT 8:7 45:19     DECIDING 19:1           DEMONSTRATES           44:18,20,21 54:11
         64:8                 DECISION 7:19,28         47:23 48:19           57:3 61:1 70:21 71:9
        CURRENTLY 28:12        21:16,16 22:11         DENIED 9:12 48:19      73:20 75:8
         63:22                 23:18 27:8,11 32:20     50:25 53:5 80:26     DIFFICULT 20:6
        CURSORY 10:23          36:9 37:19 38:8 39:7   DENY 75:28             24:27 76:18
        CUSTOMARILY            39:11 40:20 41:7       DEPARTMENT 1:3        DILLINGHAM
         35:28 61:10           46:24 50:24 66:19       1:4 3:12 4:9 63:18    40:21,28
        CUSTOMERS 11:24        66:23 70:21,25,26       86:3                 DINNER 3:10,24
         59:13,13              71:8,16 77:5 78:6,11   DEPENDS 21:8           4:19
                               78:17,21,23 80:20      DEPOSITION 79:18      DIRECT 17:4 28:5,6
                  D            80:26 81:5 84:11       DEREGULATE             28:10 37:21,26 50:7
        D 2:23                DECISIS 7:17 10:22       51:15                 50:15 73:23
        D.C 2:28,28            10:25 80:10            DEREGULATED           DIRECTION 5:15
        DAMAGES 53:19         DECLARING 81:7           51:11,15,20          DIRECTLY 30:10,11
        DAN'S 37:19 49:5      DECLASSIFICAT...        DEREGULATION           31:11 38:9 41:22
        DANCE 54:8             67:18                   12:24,26 14:19,26     74:12,15
        DANIELLE 2:5 1:18 DEEMED 71:20                 51:9                 DISAGREED 27:7,10
        DARN 7:15             DEFEATS 13:26           DEREGULATORY          DISAPPROVED 9:12
        DATE 81:21 82:2,17 DEFENDANT 18:11             14:10                DISCARD 29:3
         82:21,23 84:2,8 85:3  18:23                  DERIVATIVE 10:1       DISCLOSURE 2:20
        DATED 86:23           DEFENDANTS 1:11          11:17 66:25           5:7,17,19
        DATES 83:7             2:10 1:22,25,28 2:3    DESCRIBED 19:24       DISCOURAGE
        DATING 29:24           5:14 9:20 32:10 33:3    46:20                 22:23 29:8
        DAVID 8:1              38:2 39:16,22 41:27    DESCRIBES 15:3        DISCOURAGED
        DAY 86:23              47:28 53:1 64:21       DESCRIBING 29:26       26:8
        DE 44:12,27 46:3       65:19 69:17 70:28      DESERVE 65:28         DISCOURAGES
        DEADLINE 77:18         72:24 77:11 82:24      DESIGNED 17:16         23:2
        DEAL 11:6 54:9         86:11                  DESIRABLE 12:17       DISCOVERY 79:4
         68:15                DEFENDANTS' 6:10        DESTRUCTION            79:13,14,22
        DEALING 34:25          9:17 11:3 15:1 18:5     14:15                DISCUSS 42:18
         43:16 65:24,25 67:4   32:2 37:7 39:14,26     DETACHED 74:5,5        81:25
        DEALT 10:23 66:28      65:2                   DETERMINE 67:1        DISCUSSED 42:23
        DEBATE 7:12,14        DEFENSE 2:8 6:2          76:19                 42:24
        DEBATES 23:5           35:3 38:4 53:21        DETERMINED            DISCUSSES 48:21
        DECADES 75:7          DEFER 77:23              47:18 74:23 84:16    DISCUSSION 15:20
        DECADES-OLD           DEFERENTIAL 12:1        DETERMINES 22:26       50:26


                                        Veritext Legal Solutions
                                             866 299-5127
   BRIEF OF LA CITY ATTORNEY             ATTACHMENT C                        No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1205
                                                        PageID.903 Page
                                                                    Page31
                                                                         31of
                                                                            of46
                                                                               46
                                                                                                          7

        DISFAVOR 21:17             69:17 72:3,14,15        28:5,6 31:2,9,15        21:7 29:23
         52:8                     DRIVER 14:18 24:10       37:6,7,9,13            ENACTING 24:4
        DISFAVORED 22:19           46:10 47:6 59:11       EFFECTIVE 15:28          46:19
        DISPOSE 53:20              73:3                   EFFECTIVELY             ENCOURAGE 9:18
        DISPOSITIVE 35:10         DRIVERS 9:19 18:22       13:20 15:26 17:26      ENFORCE 49:14
         48:10                     39:24 44:5 45:2,12      25:24 27:20             65:9
        DISPUTE 42:14              45:13 61:13 63:14      EFFORT 10:18 48:2       ENGAGED 28:12
        DISPUTED 6:19              65:20,28 69:18,19       80:15                   35:28 61:10,17
        DISPUTING 55:22            69:21 70:19 72:7       EIGHT 32:23 73:20       ENGAGING 28:11
        DISSENT 49:4,6            DRIVES 61:16            EITHER 4:18 6:2         ENSURE 9:23,26
        DISSENTED 7:23            DRIVING 16:9 21:28       17:8 54:14 59:5         34:25 36:7 46:21
        DISTANCE 67:26             39:24                   61:25 65:16            ENTER 49:16
        DISTINCTION 7:6           DROPPING 7:12           ELECTS 33:24            ENTERPRISE 6:20
         12:24 45:1 48:22         DROVE 66:4              ELEPHANT 65:16          ENTIRE 19:10 32:11
        DISTINCTIONS              DUE 84:24                65:17                   71:1,3 82:1
         72:25                    DUNN 2:10 1:21,24       ELIMINATE 14:3,11       ENTIRETY 49:28
        DISTINGUISHED              1:27 2:21 3:8,17 4:8    27:3 41:5              ENTITY 1:21,25,27
         5:20 23:12                4:14 5:21 6:3 82:25    EMANATED 28:21           2:3 11:18 24:22
        DISTINGUISHES             DURATION 24:22          EMPHATIC 55:8            47:21
         48:5                     DUSSEAULT 2:12          EMPLOYED 28:19          ENTRY 14:2,11 25:7
        DISTINGUISHING             1:23,24 4:28           EMPLOYEE 8:12,13        ENVISION 77:20
         36:28 51:26 75:18        DUTY 53:21               8:26 9:19 10:3 14:4    ENVISIONED 27:24
        DISTRICT 6:12             DYNAMEX 13:20            14:7 22:26 27:17,18    EQUAL 3:24
         23:18 27:9                15:20,25 16:4,8,15      32:8,28 33:11,13,14    EQUATION 11:27
        DITHERING 78:18            16:16 20:28 23:13       33:17 34:1,11,27       EQUIPMENT 34:22
         78:27                     23:14 27:13 34:6        35:9 37:1 38:2 40:3    EQUITY 10:26 66:16
        DOCUMENT 78:4              35:26 38:17,21,22       46:25 47:7 55:20        80:5
        DOING 8:11 28:22           38:25 39:1 46:20        56:22 57:5,6 60:3      EQUIVALENT 32:8
         39:25 41:11 53:2          65:11 66:14,23,27       66:8 73:4,15,18 74:2    32:28 57:1
         66:15 76:9 83:28          67:4,12 68:18,21,28     79:15                  ERADICATE 59:26
        DOLE 25:1                  69:4,5 74:4,12 81:14   EMPLOYEES 8:23          ERISA 40:15,21 41:2
        DOLLARS 26:21                                      9:24,27 17:8 36:11      41:7
        DOT 44:2 65:21,21,21               E               39:24,24 48:7 66:1,5   ESQ 2:4,5,11,12,13
        DOUBLE-SPACED             E 2:23,26                66:10 70:16 75:19       2:18
         77:21                    EARLIER 73:2            EMPLOYER 8:16           ESSENTIALLY 14:2
        DOWNTOWN 3:10             EARLY 53:9 82:4          10:6 11:18,21 33:24     18:28 65:22 81:13
        DOZEN 12:6                EASILY 9:7 30:26         33:24 34:1 35:27       ESTABLISH 26:23
        DRAFT 26:20               EASTERN 27:9             56:22 57:7,22           64:5
        DRAFTED 73:13             EASY 68:3               EMPLOYER'S 10:7         ESTABLISHED 36:1
        DRASTIC 19:2              ECONOMIC 10:10          EMPLOYERS 9:18           61:11,17
        DRAYAGE 13:23              11:26 13:26 23:5        9:23,26                ESTABLISHING
         16:12 28:22,25            59:28 76:21            EMPLOYMENT               46:20
        DREADFUL 14:17            ECONOMY 16:27            2:26 18:25 19:21       ESTEEMED 5:23
        DRIVE 18:21,24            EDELMAN 4:17             22:13 33:22,27 50:3    ET 1:10,11 86:10
         25:19,19 26:27           EDITION 53:17           EN 63:22                ETHICS 2:7
         28:19 61:13 62:26        EDUCATION 3:4           ENACT 49:14             EVENT 4:22
         63:15 65:19 66:6         EFFECT 8:9 13:6         ENACTED 20:16           EVENTS 3:22


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                   ATTACHMENT C                        No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1206
                                                        PageID.904 Page
                                                                    Page32
                                                                         32of
                                                                            of46
                                                                               46
                                                                                                        8

        EVERYBODY 8:11            EXPERIENCE 83:13      FACTOR 44:14            FIRE 84:13
        EVIDENCE 45:4             EXPLAIN 44:28         FACTORS 34:18,24        FIRM 3:14,15,19,20
         75:2                      71:10 84:14           58:9                   FIRST 2:5,11 13:18
        EX 7:21 19:9              EXPLAINED 37:25       FACTUALLY 9:17           15:1 23:20 42:22
        EXACTLY 14:17              48:26                FAIR 5:11 10:20 12:7     43:12 48:15 55:8
         17:14 24:24 35:16        EXPLAINS 78:24         15:11 81:19             70:6,22,23 81:17
         35:23 37:4 39:26         EXPLICITLY 43:14      FAIRLY 15:3              83:18 84:1
         40:1,4 41:19 42:2         74:14,16             FALL 52:16              FIT 85:2
         63:6 76:16               EXPRESS 1:10 14:23    FALSE 47:8              FIVE 79:18 81:12
        EXAMINED 35:15             33:20 51:2,8 76:18   FAMILIAR 46:2 54:1      FLAVOR 65:27
        EXAMPLE 16:28              77:1 86:10           FAR 10:4 80:18 81:12    FLAW 38:22
         21:21 51:13              EXPRESSLY 66:19       FASHION 10:24           FLOOR 2:7 7:12,14
        EXCEPTION 13:23            71:24 80:22          FAST 84:16,18            31:24 60:8
         23:27 27:25 28:2         EXTENT 29:19 38:21    FAVORABLE 12:11         FLOW 11:24
         34:8 38:18 50:6           40:8 47:12 52:15     FEAR 5:14               FOCUS 75:3 76:15
         57:17 58:21 59:2,9        73:23,24 74:23       FEARY 2:17              FOCUSED 28:1
         59:11 60:25 62:21         75:14 79:3 84:12     FEDERAL 2:15             61:20 75:4
         63:12,19                                        12:11,16 14:23         FOLLOW 7:17 66:9
        EXCLUSIVELY                         F            42:26 43:23 44:1,4,5    66:17 68:12 80:9,21
         17:23                    F4A 6:14,23 8:9,14     44:11 45:20 51:2,8     FOOTNOTE 44:10
        EXCUSE 10:2 11:14          10:24,27 12:8,15,25   57:22,25,26 60:16      FORBES 4:15,17
         33:2 37:17 39:10          12:25 18:16 19:11     71:20                  FORCE 12:7
         48:6 53:15 61:7           20:15 21:16 22:14    FEDEX 21:25 51:14       FORCED 78:14
        EXEMPTION 34:7             24:2,5 26:4 28:4,16 FEDEX'S 76:8             FORCEFUL 10:22
         34:20 35:1 36:6 39:3      29:15,22,25 30:22    FEE 44:17,22,24         FORCES 37:22 39:25
         39:9 42:6,16,19,25        30:24 31:15 32:26    FEEL 5:10 67:12         FORCING 10:26
         43:6 45:26 46:11          36:3,4 37:21 41:17   FEET 84:13               26:26
         47:6,19,24 74:6,9,21      41:20 48:22,23 49:7 FELT 81:7                FOREGOING 86:19
         74:26                     49:26 52:25 67:22    FESTIVITIES 3:11        FOREVER 3:20
        EXEMPTIONS 9:13            67:27 70:13,23 71:1 FICTITIOUS 46:12         FORGET 21:25
         38:20 47:27               71:28 75:7,25 80:2,6 FIELD 8:4 40:18 76:8    FORM 49:26
        EXERCISE 76:23            FAA 67:18             FILE 80:28              FORMATION 3:4
         82:12 83:12 84:1         FACE 12:15 14:22      FILEABLE 78:4           FORMER 8:1
        EXERCISING 14:8            83:19                FILED 78:3              FORMING 73:4
        EXHIBITS 2:27             FACED 38:7 68:13      FINAL 12:23 76:3        FORTH 67:15 73:26
        EXIST 74:9                FACIAL 70:27           83:4 84:8              FORWARD 4:6 5:12
        EXISTED 14:19             FACIALLY 19:11        FIND 10:17 15:15         20:5,12 83:16,17,27
         35:12                    FACILITIES 34:23       53:10 66:23 67:14       84:27
        EXISTENCE 59:23           FACILITY 4:5           80:2                   FOUND 6:22 21:18
        EXPECT 15:8               FACING 41:2           FINDING 28:14            22:2 32:3,4 51:5
        EXPECTING 18:23           FACT 12:14,21 14:26    49:24 75:11 77:3        59:28 67:8
        EXPECTS 66:8               16:5 17:15,22,25     FINDS 8:8 12:17         FRAILTY 3:28
        EXPENSE 10:8 73:16         24:2 36:22 39:13      39:28                  FRAME 2:17
        EXPENSES 57:27             49:2 53:25 56:7      FINE 23:13 54:27        FRANCHISE 45:28
         73:18                     57:21,24,27 60:2      72:25 77:28            FRANKLY 5:14
        EXPENSIVE 11:12            68:23 69:26 70:23    FINGER 48:23             18:19 19:9 75:12
         28:23                     71:14 73:8           FINISH 13:12            FREE 9:20 49:14


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                        No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1207
                                                        PageID.905 Page
                                                                    Page33
                                                                         33of
                                                                            of46
                                                                               46
                                                                                                    9

        FREEWAY 21:28          16:22 17:9 77:5,11    GRAVE 41:11             48:27 70:12
         22:2                  77:16 78:11 84:9      GREATER 10:12          HELPFUL 15:6
        FREIGHT 13:3 22:3      85:16                  28:10                  16:19
        FRIDAY 2:6 77:25      GIVEN 7:16 17:25       GROUP 4:7 8:2          HELPS 12:18 13:7,9
         84:24                 79:13                 GUARANTEE 14:5         HERETOFORE 1:7
        FRONT 15:13 24:1      GIVES 8:7 33:1,18       78:28                 HEY 21:27 22:4
         68:16 74:16          GIVING 20:21           GUESS 18:18 21:13      HIGH 14:3 29:10
        FUEL 45:17            GLAD 82:11              21:22 59:21 70:22      85:1
        FULL 4:19 20:21       GO 10:4 15:2,9 20:5     83:6                  HIGH-COST 14:11
         38:28 48:11 50:1      20:12 26:15 31:26     GUESSING 18:18         HIGHBERGER 1:3,4
         86:20                 34:9 36:16 39:7       GUIDANCE 68:11          81:4 86:3
        FUNCTIONALLY           40:27 54:4 57:8       GUY 26:26              HIGHER 71:16
         10:28 11:9            61:28 66:11 67:6                             HIGHLIGHTED
        FUNNY 20:20            75:15 83:15,17                 H              33:21 56:15,16
        FURTHER 13:5          GOES 18:8 29:14,21     H 2:26                 HIGHLIGHTING
         66:11                 35:4                  HALF 12:6               33:9 56:17
        FUTURE 54:6           GOING 2:23 4:2,6       HALLS 4:27             HIGHLY 15:15
                               5:12 8:27 9:4 13:12   HAND 10:27 12:2        HIGHWAYS 49:16
                 G             17:7,9 18:26 26:27     32:17 33:5 46:16,17   HINDSIGHT 53:12
        GAME 18:19,19          33:21 51:14 55:5       52:1,5 83:11           68:27
        GARAGE 49:3,4,8        58:23 76:1 77:4,11    HANDED 56:5,6          HIRE 30:1 33:20
        GARBAGE 12:13          82:10,18,27 83:15     HANDLE 79:13           HIRED 28:18
        GARVIN 2:16            84:7                  HANDLED 67:17          HIRING 6:20
        GAS 10:7              GOLDSTEIN 2:5          HANSON 2:16            HISTORIC 42:11
        GENERAL 8:8 16:7       1:17,18               HAPPEN 82:28           HISTORICAL 13:24
         23:6,23 41:16 47:18 GONZALEZ 16:20          HAPPENED 2:10          HISTORICALLY
         49:14,15,25 50:1,20   16:28 17:6 60:7        14:20 51:1 76:5        11:14
         67:2,4,21 71:22 76:6 GOOD 1:13,17,20,23     HAPPENS 28:22          HISTORY 17:21
         76:20 77:2            1:26 2:1 7:15 31:7    HAPPY 54:9,25           19:23 21:12 25:14
        GENERALLY 21:25        79:9 81:8 84:26,26     59:15 78:11 84:20      29:9,15,16,24 30:3
         25:5 32:6,26 35:7    GOODS 44:21 54:5       HARD 44:13 58:6         30:16,17 51:3 52:25
         36:19,27 38:15 40:1   58:20                  61:19                  55:12 60:21 75:14
         41:20 48:5 50:2,3    GOVERN 69:9            HARDER 50:14            75:17
         51:22,25 52:4,8,17   GOVERNED 72:6          HARRIS 7:21 19:9       HIT 80:11
         70:13,24 71:6,25     GOVERNING 32:7         HASSLE 26:15           HIT-THE-GROUND
         74:1 75:18            32:27 35:7 36:20      HATE 79:3               22:8
        GENTRY 80:21,24        40:2 41:21 74:1       HAUL 24:20             HOBBLE 76:10
         81:6,7               GOVERNMENT             HEAD 10:21             HOLD 3:9 41:9 84:12
        GETTING 3:19 17:1      44:1,4,5 60:16        HEALTHY 59:24          HOLD-BACK 3:16
         26:15,28 28:3 60:10 GOVERNMENTAL            HEAR 15:6 31:18        HOLDING 30:1 36:4
         60:19                 37:22                  67:23 82:24            38:13
        GIBSON 2:10 1:21,24 GOVERNOR 3:2             HEARD 61:5,5,21        HOLIDAY 3:10 77:8
         1:27 2:21 3:8,17 4:8 GOVERNS 70:4,10         62:14 64:14,19         77:26
         4:14 5:21 6:3 82:25 GRAB 64:15              HEARING 54:16          HOME 84:28
        GIFT 3:23             GRAND 2:14              58:11 78:16 82:3      HON 1:3,4 86:3
        GIG 16:27             GRANT 81:1             HELD 3:26 11:18        HONEST 4:26 77:12
        GIVE 5:12 13:11       GRAPPLE 74:26           40:10,11,23,28        HONESTLY 44:12


                                        Veritext Legal Solutions
                                             866 299-5127
   BRIEF OF LA CITY ATTORNEY             ATTACHMENT C                        No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1208
                                                        PageID.906 Page
                                                                    Page34
                                                                         34of
                                                                            of46
                                                                               46
                                                                                                       10

         74:6                     HUNDRED 70:8          73:17                    57:4,5,18,19 58:1,1
        HONOR 1:13,17,20          HYPOTHETICAL        INCLUDED 4:14              58:5,7,14,17,19,24
         1:23,26 2:1 4:9 5:18      31:6                 35:19 55:17,23,27        58:24 59:2,7,15,18
         5:24,27 6:5 13:13                            INCLUDES 12:25             59:19 60:13 61:16
         15:5,17 16:2,14,22                  I          49:10 55:15              61:24 62:11,17 63:4
         17:19 18:2 19:18         ICC 25:1 30:2       INCLUDING 3:5              63:20 64:9,24 65:4
         20:4,21,22,24 21:5,8     IDEA 12:12 50:2       6:12,16 18:15 27:6       65:10,12 67:1 69:12
         21:14 22:9,21 27:8       IDENTICAL 7:5,5       33:22 45:7 60:1          69:24,25,28 70:1,16
         27:10,28 28:28             32:13 73:9          68:20 74:28              70:18 72:1,2,4,5,7
         29:12,17 30:9,21         IDENTIFICATION INCOME 46:5                     72:21,23 74:2,27
         31:23,25,27 32:1,17        57:22             INCOMPATIBLE               75:3,5,19,21,22,24
         32:21 33:8 34:10         IDENTIFIED 32:24      49:6                     76:10
         35:13,16,17 37:16          39:14             INCOMPLETE 32:4          INDEPENDENTLY
         38:19 39:13 40:15        IGNORE 48:14 85:18 INCONSISTENT                35:28 61:10,17
         48:22 49:19 50:17        IGNORED 48:14,15      81:6 83:15,20          INDICATE 18:23
         50:19 51:2 52:22           48:16             INCONTROVERT...            19:24 59:24 78:19
         53:28 54:12,17,21        IGNORES 71:23         66:18                  INDICATED 4:1
         54:28 55:2,5 56:6        IGNORING 48:18      INCORPORATE                27:11
         60:6 64:1,6,6,20         IMAGINED 2:15         72:9                   INDICATIVE 48:12
         67:23 68:5,11,16,21      IMMUNE 71:26        INCORRECT 42:21            78:27
         69:15,22 71:10           IMPACT 28:10 29:1 INCREASED 38:13            INDIRECT 28:5,6
         72:20 74:15 75:15          29:3 50:4           40:5,8,12                31:9 37:6,13
         75:28 77:10,19,27        IMPAIRMENTS         INCUR 57:27              INDIVIDUAL 11:25
         78:1,15,16,22,24           71:19             INDEPENDENT                26:26 45:24,25 46:6
         79:26,28 81:18,25        IMPEDES 42:19         6:15 8:27 9:1,8,14       46:9,16,28 47:17
         81:28 82:10,20,26        IMPLICATION 6:28      9:19,20,27 10:2,3,8      57:14 73:3
         83:7,14,26 84:17          21:14 55:11 77:1     10:11,19 11:1 13:22    INDIVIDUALS 18:24
         85:4,11,13,15,19          81:3                 13:28 14:6,12,26         36:8 63:21 65:19
        HONOR'S 15:20             IMPLIED 33:21         15:26 16:11 17:3,13      66:6 69:17
         56:15 83:8               IMPLIEDLY 80:23       17:17,27 18:7,11       INDUSTRIES 76:21
        HONORED 3:11              IMPORTANCE            19:4,27 21:1,17        INDUSTRY 11:16
        HOPE 4:16 82:19            10:18 12:22          22:15,18,19,24,27        13:25 14:16,19
         83:12                    IMPORTANT 30:19       23:3,9,15,28 24:7,10     15:27 16:24,25,27
        HOPING 2:24 84:1            36:17 42:2 83:9     24:16,25 25:16 26:8      17:9,22 25:4,14
        HORRIBLES 2:13            IMPORTANTLY           27:21,26 28:3,14         57:20 58:17 72:6
        HORSE 27:15                 40:14,19            29:27 30:5,17 32:7       76:12
        HOURS 79:18               IMPOSE 59:15          32:27 34:8,10,13,14    INFORMATION 5:8
        HOUSE 6:26 7:10,10        IMPOSSIBLE 57:17      34:20,26,26 35:8         6:9 79:15,16
         9:15 21:3,11 22:17       IMPROPER 73:25        36:8,20,28 37:28       INFORMATIVE 7:7
         26:7 29:10,21,26         INACCURATE 9:17       38:1,4,7 39:6,20       INHERENT 30:6
         30:9 50:26 52:19         INAPPROPRIATE         40:3 41:22,24 42:1,5   INITIAL 54:22
         55:13 66:14 76:5           59:26               42:8,10,15,19 45:1,2   INSIGHT 84:19
        HOWLING 79:22             INCENTIVES 41:1       45:6 46:22,23,26       INSIGHTFUL 79:13
        HUGE 25:7                 INCIDENTAL 31:2       47:5,9,11,16,28 48:6   INSOFAR 14:9
        HUGELY 10:12              INCLINED 77:13        48:7,8 50:10,14,16     INSTRUCTIVE 56:7
        HUMANS 13:5               INCLUDE 11:8 33:3     50:22 51:21,24,26      INSTRUCTORS 2:16
        HUMOR 81:18                 55:26 62:13 73:15   52:3,7 53:1,3 56:21    INSTRUMENTAL


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                       No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1209
                                                        PageID.907 Page
                                                                    Page35
                                                                         35of
                                                                            of46
                                                                               46
                                                                                                          11

          3:4                     JERSEY 6:17,22 7:3       KEY 32:22 33:9 35:9    LATTER-IN-TIME
        INSURANCE 10:7              11:8 12:6 21:1 35:21    36:14 39:13 47:24      81:5
          26:22 41:15 45:8,11       35:22                   48:21 64:14 70:25     LAW 7:3,3,4,5 8:2
          45:15 49:24 63:28       JIM 5:23 6:1             KICK-UP 12:12           9:12,28 16:1,7,26
          64:7,10,11 72:11        JOB 24:23                KILBERG 3:6             17:21,24,25 18:12
        INTEND 4:10 31:26         JOIN 28:19               KIND 3:9 4:12,20        19:19 21:4,15 22:13
          76:13 78:26 83:23       JOINT 84:24               8:15 28:12 37:3        22:16,17,19,22,23
        INTENDED 7:7 12:8         JOKED 64:2,6              52:16 65:23,26         26:6,8 27:4,17 31:8
          14:17 16:11 41:5,12     JOSHUA 2:11 1:20          67:22 72:2 75:24       34:5 37:3 41:9 47:15
          65:17 76:2              JUDGE 1:3 4:4 5:14        77:17                  47:18,20 48:5 50:20
        INTENDS 8:15 76:19          27:10 79:11 86:3       KINDS 6:13 23:5         50:27 51:11,22,23
        INTENT 55:10              JUDGES 3:18 80:12         25:28 44:18,20,21      55:13 65:7 67:17,21
        INTEREST 78:8             JUDGESHIP 2:11            72:5 76:21             68:8 69:20 70:14,17
        INTERESTED 78:17          JUDGMENT 41:23           KNEW 8:28               70:24 71:3,27,28
        INTERESTING 6:7,9           65:26 76:24            KNOW 2:21 4:4,17        72:17 74:1 75:18
          20:24 32:3,4 61:22      JUDICIAL 2:7,9 11:5       5:3,3 15:10 20:17      76:6,25,26,27,28
          62:15                     13:19                   21:11,15 22:16 23:8    80:13 81:6,8
        INTERESTINGLY             JULY 85:2                 23:21 26:11 27:14     LAWS 7:1 10:28 12:6
          20:18 42:20             JUMP 13:11                27:26 40:14 47:13      12:11 17:15 18:26
        INTERPRET 49:20           JURISDICTION              56:15 58:11 71:27      19:7,21,22 20:21
        INTERPRETATION              43:11,27 46:7 62:22     73:12 75:14 79:2       23:6,8,23 28:4,6
          66:13                   JURISDICTIONS             83:24 84:10            29:5 30:19 32:6,25
        INVEST 10:18                6:12,27 7:1 18:15      KNOWLEDGE 2:10          32:26 35:5,7 36:20
        INVITE 3:12 77:4            20:24 32:24,25          3:7                    36:27 38:15 40:2
        INVOKING 9:22,25            55:14,16               KNOWN 13:3              41:3,15,21 49:10,14
        INVOLVED 79:5             JURISPRUDENCE            KRUSE 3:6               49:25 50:3,3 52:1,6
        IRRATIONAL 71:18            80:15                  KUHL 4:4                52:16,17 66:9 71:26
        ISSUE 5:13 8:21,22        JURISPRUDENTI...                                 75:8 76:20,20 77:2
          10:13,19,22 14:15         67:2                             L            LAWSON 7:24,25
          17:5 18:13 20:10        JURISPRUDENTI...         L.A 2:28 3:1           LAWSUIT 45:14
          30:11,22 31:17            80:14                  LABELED 46:22,25        60:28
          36:18 37:4 38:10        JURIST'S 10:27           LABOR 2:26 3:3 4:9     LAWYER 2:24 26:19
          39:12,28 40:1,8         JURY 84:8                 14:3,4,8 18:25 19:7    45:7
          41:19 44:13 52:14       JUSTICE 7:23 8:20         22:13 23:6 41:15      LAWYERS 4:14
          52:18,20,21,27            9:2 10:15 16:3 18:1     42:11 49:24           LAYS 57:3
          53:19,21 58:8 63:14       18:5 22:10,20 49:3,8   LACK 2:20              LEAD 19:10
          65:8,8 68:7,8 69:1,4      65:2,15 68:19 69:14    LACKING 75:5           LEADING 29:16
          69:5 73:7,9,9,28        JUSTIFY 12:18 19:3       LAKE 2:19              LEARN 60:22,22
          76:2,25,26,27 78:21       50:5                   LANGUAGE 12:25         LEARNED 5:28
          80:20 82:11 84:4                                  30:22,24 31:14 32:6   LEASE 24:11,15
        ISSUED 84:11                       K                48:18,28 49:23         25:24 26:13 59:16
        ISSUES 45:14 52:11        KAFGUARD 8:1              56:18 62:15,20        LEASING 17:16 24:6
        ITEMIZATION 6:11          KEEP 4:2,6 53:26          64:14 70:11 71:7,23    24:8,9,14,21 26:2
                                   58:11 60:16 75:13        78:24                  29:23 30:7 57:26
                  J                76:1 83:7               LARGE 9:14              59:5,6 62:12 63:5
        JANUARY 78:13             KEN 3:6                  LASTLY 75:2             70:2 72:15
         83:5 84:10,23,24         KEPT 84:2                LATE 4:27 53:23        LEAVE 20:10


                                             Veritext Legal Solutions
                                                  866 299-5127
   BRIEF OF LA CITY ATTORNEY                  ATTACHMENT C                         No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1210
                                                        PageID.908 Page
                                                                    Page36
                                                                         36of
                                                                            of46
                                                                               46
                                                                                                         12

        LEAVES 10:21 15:3         LIMITING 13:6           LOOK 13:17 16:3        MARK 29:11
        LED 30:6                   31:14 48:24 52:26       19:5 40:4 43:12       MARKET 37:22
        LEFT 3:13,18 12:7         LIMITS 6:13 48:28        46:17 53:28 54:18      39:25
         80:16 82:25              LINE 57:7 70:5,6,16      54:25 55:28 56:4,10   MASSACHUSETTS
        LEGACY 14:11              LIPSHUTZ 2:11 1:20       68:28 70:5,20 84:14    7:3,5 13:19 23:19
        LEGAL 53:19 65:6           1:21 4:26 5:4 6:4       84:28                 MASSE 63:22
         65:25 66:13               15:5,17 16:6,14 19:5   LOOKED 29:2 43:1       MASSIVE 37:13
        LEGALLY 59:24              20:3,9,20 21:5,13       44:15 46:1,19 68:25   MASSIVELY 48:28
        LEGISLATION 8:16           22:9 24:24 25:13        68:26,27              MATCH 13:24
         12:9 24:6 76:7            28:24 29:12 30:14      LOOKING 68:27          MATTER 10:25
        LEGISLATIVE                31:20,23 42:23 53:7     69:7 84:20,21          11:15 13:21 27:22
         14:15 21:12 29:9,15       54:12,14 55:1,2,5      LOOKS 56:12             37:10 65:6 66:13
         29:24 30:3,16 52:25       60:6 64:18 67:23       LOOPHOLE 11:8           67:2 78:19
         55:12,13 60:21            68:4,21 77:16,19,27     71:18                 MATTERS 37:16
         75:14,17                  78:15,22 79:26 80:7    LOOSE 6:18             MAXX 79:5
        LEGISLATURE                81:18,20,24,28         LORENA 16:20,28        MCDONALD'S 60:4
         16:12 39:3,5 46:18        82:11,26 83:14,21       17:6 60:7             MCNATT 2:18,1,2
         47:27 52:12 54:2          83:23 84:17 85:11      LOS 1:2 2:2,8,15 1:3    6:5
         59:22 60:14              LIST 32:5,9,11 33:18     1:14,18 63:15,16,23   MCNATT'S 6:3
        LEND 67:9                  45:3,5 48:11 56:9       86:2,18               MEAL 8:5,14,24 9:3
        LET'S 14:28 18:17          58:9                   LOSSES 46:5             9:5,6 10:5 18:27
        LETTERS 79:19             LISTED 35:18 57:10      LOT 7:11 9:2 10:14      19:2,21,28 23:5 65:8
        LEVEL 67:20 77:1          LISTEN 60:26             16:12 21:27 22:3       73:8,22
        LEVELS 66:20              LITANY 16:18 38:11       28:1,23 36:22 71:3    MEAN 62:20 76:17
        LEVERAGE 59:28            LITERALLY 30:11          79:11                  81:3 83:15
        LIBERTY 33:9 81:7          38:3,6 50:9            LOTS 25:10             MEANINGFUL
        LICENSE 11:13,17          LITIGATION 8:8          LOWER 53:15             57:23
         11:19,22 24:11,13         19:26 79:4             LOWERCASE 53:16        MEANS 13:4 21:8
         24:17,19,20,28           LITTLE 71:19 78:12      LUCK 20:11              33:17 58:6 84:19
         25:21,26 26:16 43:9       83:19                  LUNCH 14:27            MEANT 6:26 7:11
         43:18,18,22 46:8         LIVING 25:19 61:17                              14:1 76:16
         57:12 62:18,23,25        LLC 1:10 7:25,25                 M             MEASURE 55:19
         62:27 63:1,4,6,9,13       26:23 47:14 86:10      MAIN 50:4 57:27        MEET 50:15 60:24
         63:13 64:12 72:9         LLP 2:10                 77:26                  60:27 61:19 84:4
        LICENSED 24:22            LOAD 14:20 24:21,23     MAINE 6:17             MEMBERS 4:5
         25:12                     24:23                  MAINTAIN 34:21         MENDONCA 32:24
        LICENSES 26:28            LOADS 25:19 28:14        72:11                 MENTION 10:9
         43:14,15 58:28           LOCAL 41:4              MAINTENANCE             36:24 75:9
         63:27                    LODGING 78:3,5           10:7 45:16            MENTIONED 22:17
        LIFE 2:14 53:10           LOGIC 25:3              MAJORITY'S 49:6         27:8 40:15 73:11
         82:24                    LONG 5:20 6:18 9:21     MAKING 2:28 3:23       MERELY 8:26 37:10
        LIGHT 2:16                 59:26 60:5 63:15,16     7:13                   65:18 69:16
        LIKEWISE 25:10             63:23 71:15,20         MALPRACTICE            MERIT 38:15
        LIMINE 11:7 53:8,9         75:20                   64:7                  METHOD 62:12
         54:10,20                 LONG-TIME 59:22         MARGARET 4:10          MIDDLE 53:9 66:27
        LIMIT 8:15 75:23          LONGER 3:17 4:1         MARGINAL 10:4          MIND 2:18 18:18
        LIMITATION 57:23           38:26 81:8              23:23                  29:5 54:19


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                         No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1211
                                                        PageID.909 Page
                                                                    Page37
                                                                         37of
                                                                            of46
                                                                               46
                                                                                                     13

        MING 7:23                  75:28              61:12,18               NUANCED 12:4
        MINIMIS 44:12,27          MOTIVATED 19:25    NEARLY 25:23            NUMBER 1:1 6:27
         46:3                     MOTOR 9:13 11:13   NECESSARY 5:18           6:28 7:1 16:21 34:24
        MINIMIZE 12:22             11:17,19 13:5,27  NECESSITY 10:5           35:18,19 57:22 75:6
        MINIMUM 10:10              15:27 17:27 24:10 NEED 5:10 7:2 11:28     NUMEROUS 40:11
         60:3                      24:12,13,16,16,19  15:13 46:12 63:17
        MINUTES 72:19              24:28 25:12,14,20  79:17 80:13 82:28                O
        MISCLASSIFICA...           25:25 26:12,14,15 NEEDED 11:22 85:17      OBJECT 82:24
         19:18 68:10                                 NEEDS 27:1
                                   27:21 28:7,10 31:1,9                      OBJECTION 5:21
        MISCLASSIFIED              37:24 39:18 44:6,6NEGATIVE 19:1           OBLIGATIONS 7:16
         17:10 34:27 36:10         47:4 49:11,17 51:7NEGOTIATE 57:13         OBTAINING 44:11
         65:28 73:5                51:17,23 58:17,20 NEITHER 68:22           OBVIOUSLY 3:13
        MISFORTUNES                59:6 62:18,27,28   69:27                   13:4 26:19 41:27
         2:14                      63:5,9,10,12,13   NEVER 36:2,3 64:7       OCCASION 7:23
        MISSED 65:16               64:10,11,23 65:12  83:18                   8:20 10:18
        MISSING 8:19               69:12,23 70:18    NEVERTHELESS            OCCUPATION
        MOBILITY 80:19             71:28 72:16 76:11  7:27                    33:24,28 36:1 56:24
         81:6                     MOVE 44:21 82:17   NEW 1:21,25,27 6:17      61:11,18
        MODEL 17:1,4,13,18         82:21,23,28 83:27  6:22 7:3 11:8 12:6     ODD 76:7
         24:1,7 25:15 26:5,9      MOVED 53:16         21:1 25:8,9 35:21,22   ODDBALL 54:23
         27:4,24,26 28:15,27      MOVING 13:5         58:22 59:18 60:24      OFF-PREMISES
         29:5,6 30:5 31:10,12     MULTIPLE 76:21,21   61:2 69:9               11:8
         57:18 58:2,5,8 59:4      MUNSEY 2:4 1:13,14 NEWS 84:26              OFFENDING 6:27
         60:11,15,17,17,18         5:18,24,27 13:13  NGUYEN 1:26,5           OFFER 28:9,11
         60:19 61:3,3 63:26        31:19,24,25 32:21  86:16,27               OFFERED 2:27 54:2
         64:9 69:28 70:1           33:8 35:16,22,25  NICE 83:19              OFFICE 2:2 1:15,19
         72:27 73:13 75:25         37:15 38:19,23    NINE-FACTOR              2:8 5:26 6:3 34:22
         75:26                     40:19,26,28 42:13  34:12,17               OFFICIAL 1:27
        MODEST 10:16                                 NINTH 15:11 23:11
                                   46:14 53:7,27 54:13                        86:16,28
        MODIFY 21:24               54:21,25,28 72:18  23:17 51:5 68:24       OFFLOAD 10:8
        MOMENT 18:2                72:20 73:17,20     69:7                   OFFSETS 7:15
         32:19 50:17 53:28         74:14 77:8,9,18,28NO-LONGER-WO...         OFFSETTING 3:23
         77:3,13 82:9              82:10,20 83:6,26   4:8                    OH 64:6 79:12
        MONEY 3:14 17:2            85:4,12,15,19     NON-INCORPOR...         OKAY 2:4 6:6 20:25
         60:12 82:13              MUNSEY'S 55:3       11:10,11                21:4,7,15,18,19
        MONTH 4:11                 83:19             NORMALLY 53:8            31:22 51:20 54:27
        MONTHLY 3:19              MYRIAD 41:3         76:22 82:24             78:2,22 85:14
        MONTHS 84:2                                  NORTH 2:6,19 25:11      OLD 2:2 61:3 81:13
        MOOD 14:10                         N         NOTE 35:20 36:12        OMISSION 48:11
        MOONLIGHT 64:3            N 2:23              42:2                   OMITTED 32:12
        MOOT 15:13                NAME 1:2 46:13     NOTED 1:7 9:16           55:9
        MORALES 52:27             NAMES 55:14        NOTES 74:15             ONCE 78:21
         71:12,13,17 80:8         NARROW 25:2 76:15 NOTICE 11:5 57:8         ONCE-EVERY-T...
        MORNING 31:27             NATIONAL 14:8       78:3,5 85:16,17         2:6
        MOTION 2:5 11:7           NATURALLY 29:1     NOTION 71:22,25         ONE-TIME 44:17,22
         15:1 37:4 48:15,19       NATURE 3:25 17:13 NOVEMBER 1:15,3          ONES 32:12
         50:25 53:5,13 54:9        22:28 27:13 28:26  86:22                  OPEN 48:3 54:14


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                     No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1212
                                                        PageID.910 Page
                                                                    Page38
                                                                         38of
                                                                            of46
                                                                               46
                                                                                                         14

        OPENING 25:9 70:5         OVERLAP 34:18           29:19 70:21 77:21       7:20,21 8:23,28 11:2
        OPERATE 39:8              OVERLY 2:17             86:19                   13:8 17:3 18:6 19:9
         57:24 63:16              OVERRULED 66:19        PAID 24:20 80:27         19:25 20:1 23:7
        OPERATED 72:22             80:22,23              PAINT 23:26              25:17,18 39:7 56:19
        OPERATES 30:1             OVERTIME 10:9          PAN 21:28                60:12,26 62:16 65:3
        OPERATING 30:2            OWNED 25:25 72:22      PAPER 46:26 48:2         65:18 66:3 69:16
         34:13 38:14 40:5,8       OWNER-OPERAT...        PAPERS 20:23 48:26       72:8 77:28 86:5
         40:12 42:26 43:7,23       11:22,25 13:28 30:5    55:9                   PEOPLE'S 9:18,22
         44:2,6,11 45:20           30:18 45:6 58:1,5,8   PARAGRAPH 56:21          9:25 18:9,10 22:12
         63:22,26                  59:3,4 61:16 62:17     56:26,27 64:21,28       37:6 39:17,22 49:27
        OPERATIONS 38:14           63:5                  PARCEL 14:21             64:22 77:14
         51:12,16 52:9            OWNER-OPERAT...        PARDON 9:24             PERCENT 12:12
        OPERATOR 24:16             11:9,11,15 14:13,27   PAREN 71:22              37:11,11,12,12
         27:26                     19:27 24:26 26:13     PARENS 71:18            PERFORMANCE
        OPERATORS 25:16            29:27 57:19 59:7      PART 21:12 22:21         2:9
         28:14                     62:11 63:21 64:9       24:23 47:24 70:22      PERFORMED 43:10
        OPINION 8:19 18:5         OWNS 24:12 26:26        70:25,25 71:7           43:26 62:22
         22:21 32:22 35:4          29:28                 PARTIALLY 4:21          PERFORMING
         36:13,15 49:2,28                                PARTICULAR 4:15          56:23 58:20
         50:1 67:8 71:9 81:1                 P            21:23 42:9 76:4        PERIOD 3:17 8:14
        OPPORTUNITY               P.C 2:17               PARTICULARIZED           9:15,28 18:27
         5:16 17:7 77:12,16       P.M 1:6 84:23 85:22     71:21                  PERIODS 8:24 9:3,6
        OPPOSED 9:6 22:8          PAC 7:21 10:13,15,21 PARTICULARLY               9:7 10:5 19:28 23:6
         23:1                       10:24 12:1 17:27      7:16 11:10,10 60:1     PERIPHERAL 31:8
        OPPOSING 32:17              18:13 19:9 20:7,9,13 PARTIES 11:6             37:8 50:5
        OPPOSITION 38:12            22:11 23:11 32:5,6   PARTNER 2:21,28         PERMISSIBLE 6:14
         42:4 43:4                  32:20 35:4,5,10       8:1                     75:20
        ORDER 9:27 45:6             36:15,18 37:15,16    PARTS 57:16 71:9        PERMITTED 72:16
         63:16 71:9                 37:25 39:11 40:20    PASADENA 2:21           PERSIST 12:15
        ORDERS 8:6,25               40:25,26 41:8,14,18 PASS 16:13 45:11         PERSISTING 59:26
         10:17 28:13                48:9,9,12,21 49:22    49:16 51:11            PERSON 29:28 30:9
        ORDINANCES 12:28            50:1,6,23,27 51:27   PASSAGE 29:16 30:7       33:19,22 47:10,17
        ORGANIZED 51:2,4            52:16,20,23,28 53:4 PASSED 6:14 18:16         57:11,21 61:10
         51:17                      64:13,14,15 66:23     24:2 26:2,4 28:16      PERSONS 59:27
        ORIGINAL 56:18              68:3,6,6,7,8,13,14    29:5 30:19 75:7        PETITION 80:26
        OUGHT 78:13 79:9            68:15,17,22,26 69:8 PASSING 7:13 24:5        PHONETIC 8:1
        OUTCOME 12:17               69:8,9 70:4,9 71:16   53:7                   PHRASE 23:7 38:23
        OUTDATED 17:1               73:6,26 75:15,16,27 PATHS 4:28 5:23           48:24 49:9,21 52:26
         60:10                      76:25,27 80:5 81:10 PATTERN 16:5              66:5 75:23
        OUTRAGEOUS                  81:12                PAVING 25:11            PHRASEOLOGY
         79:21                    PAGA 79:4              PAY 10:10 19:1 26:20     7:6
        OUTRIGHT 22:14            PAGE 18:4 32:21         45:1,2 65:19 69:17     PICTURE 13:17
         23:3,25,26                 34:9 37:18 38:11     PAYING 4:18 18:24       PLACE 6:13,19 7:1
        OUTSIDE 6:19                39:15 40:26 49:23     66:5                    36:22 83:18
        OUTSOURCE 62:2              64:15,20 68:1 73:19 PAYS 18:21               PLAINTIFF 1:7 2:2
        OVER-DISCLOSU...            73:20                PEOPLE 1:5,2,11,15       1:15 77:14 79:5,14
         2:19                     PAGES 1:28 8:10,19      1:19 3:3 4:8,9,20,24    79:17 82:7,22 85:16


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                         No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1213
                                                        PageID.911 Page
                                                                    Page39
                                                                         39of
                                                                            of46
                                                                               46
                                                                                                         15

         86:7                      15:26 17:26 26:3,24     10:11 74:22            23:8 28:6 29:8 38:4
        PLAINTIFF'S 79:21         PRACTICE 3:1,3          PRESS 54:19             38:6 58:7,13 60:18
        PLAINTIFFS 82:23           11:16 59:23,25,27      PRESUMABLY 46:5         61:23 65:10,12
        PLAN 81:21 82:3,5          60:5                   PRESUME 83:8           PROHIBITED 22:18
         82:11,27 83:3,18         PRACTICED 4:24,25       PRESUMPTION             61:24
        PLANNING 83:16            PRACTICES 2:26           41:12                 PROHIBITING
        PLANS 41:2 81:25           13:24                  PRETTY 7:15 65:25       37:28
         82:14 83:28 84:4,6       PRECEDENT 52:24          80:1                  PROHIBITION
        PLAY 18:18                PRECEDES 54:8           PREVAILING 12:10        23:25,26
        PLAYING 76:8              PRECISELY 39:11          12:11,13,14 36:23     PROHIBITORY
        PLEASE 54:13              PRECONDITION             37:11 40:24 41:1       11:1,9
        POINT 3:23 12:21           79:21                  PREVENT 18:6,10        PROHIBITS 22:14
         16:2 17:28 18:1          PREDATES 68:7            39:19 46:9,16 48:8     23:3,15 27:4,21 28:4
         27:28 29:4 30:9,10       PREDICT 67:27            50:21 58:7 64:24       28:11 46:28 58:16
         37:12 53:23 56:17        PREEMPT 7:8 12:5         65:3 74:28 75:20,22    63:7 71:28
         64:8 65:23 73:7 76:9      67:22 70:13,24         PREVENTED 69:12        PROMOTION 3:5
         78:9 81:9 83:10           76:13,17,19 80:3       PREVENTING 37:27       PRONG 34:3 35:25
        POINTED 19:18             PREEMPTED 6:23           41:23 50:10            35:26 36:2,4,5 56:25
         57:16 70:8                7:2 19:7,11,15 20:16   PREVENTS 41:28          57:1 61:6,7,9,13,15
        POINTS 31:27 67:24         22:14 23:9,16 36:3,4    42:8,9 45:23 70:17     61:20
        POLICE 76:23               41:9,17 49:26 52:19    PRICE 29:1,3           PROPERLY 9:21,23
        POLICY 25:6 76:24          61:8 66:14,25 67:18    PRICES 13:1 28:5,8      9:26
        POLITICAL 49:13            68:9,10 69:3,6,10,13    31:2,10 37:7 39:18    PROPERTY 13:3
         76:24                     71:1,28 72:17 73:27     39:20 64:23            30:25 31:4,12,16
        POOL 42:11                 74:13                  PRIMARY 42:22           48:25 49:10,12,18
        PORT 13:22 16:12          PREEMPTING              PRIME 17:23             49:21
         26:20 28:22,24 45:7       10:28                  PRINCIPLE 69:14        PROPOSAL 83:27
         63:15,16,17,23,27        PREEMPTION              PRO 1:27 86:16,28      PROPOSED 62:13
        PORTION 8:6 9:14           12:19 15:15 19:3       PROBABLY 4:4 5:15       77:4 78:6
         32:22 33:22 36:13         20:15 21:6,16 24:2,5    5:28 66:15 82:12      PROPOSITION
         36:14 40:19,21 73:2       26:4 28:4,17 29:15     PROBLEM 25:27           41:15 67:5
        PORTIONS 33:10             29:22,25 30:11          40:7 61:15 74:24      PROPRIETOR 46:10
        POSSIBILITIES              37:14 38:16 40:17      PROBLEMS 5:13           46:13 47:9
         19:4                      40:18 41:25 49:1        25:28 30:6 74:17      PROPRIETORS
        POSSIBILITY 83:10          50:5 66:27 71:26       PROCEEDING              45:27 46:2,17 47:2
        POSSIBLE 2:13              73:25 74:18 75:9,11     23:14                  47:21 74:28
        POSSIBLY 40:12             76:18 77:3             PROCEEDINGS            PROTECT 14:22
         41:5                     PREEMPTIVE 8:8           1:14 85:8,21 86:20     17:15 24:6 28:16
        POSTAL 14:23               27:5 37:8              PROCESS 26:27           29:6 30:20 60:17
        POSTING 78:9              PREMISE 9:22,25         PRODUCTIVE 79:18        61:4 75:26
        POTENTIALLY                24:9                   PROFESSION 16:9        PROTECTED 70:1
         39:20                    PREMISES 35:24           33:23,28 56:24        PROTECTING 39:5
        POWERFUL 55:4             PREPARE 84:4            PROFESSIONAL           PROTECTIVE 8:15
        POWERS 76:24              PREPARED 7:13            3:5 43:13              12:9
        PRACTICAL 13:21           PREPARING 82:13         PROGRAM 2:24           PROVE 35:27
         16:1                     PRESENT 8:7             PROHIBIT 13:22         PROVIDE 10:6 16:19
        PRACTICALLY               PRESENTED 2:9            15:26 16:11 17:26      28:21,24 32:11


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                         No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1214
                                                        PageID.912 Page
                                                                    Page40
                                                                         40of
                                                                            of46
                                                                               46
                                                                                                       16

         34:22 37:24 50:11        QUALITY 13:2 77:15    READING 72:23          REGULAR 11:23
         59:6 61:25,26 62:6,8     QUANTUM 38:10         REAL 2:14 48:1 53:3    REGULATE 17:17
         62:9                     QUESTION 8:12 9:8      73:4                   28:16 29:7 30:20
        PROVIDED 2:8 6:10          10:27 12:2 15:11,13  REAL-WORLD 11:3         51:8 60:18 71:4,5
         33:3 44:16 45:4           19:5 20:6 23:1 27:3  REALISTIC 79:12        REGULATED 26:1,3
         56:20                     49:22 52:15 53:6      85:3                   51:7,7 70:2
        PROVIDER 62:23,24          54:24 63:20,25       REALITIES 13:27        REGULATES 24:15
        PROVIDES 11:21             66:28,28 67:10,16    REALLY 5:7 8:18,20      67:17
         34:7 50:7                 68:7,23,28 69:2       14:1 21:28 23:21      REGULATING
        PROVIDING 28:26            74:22,25 75:27        27:3 29:19 32:4        30:28 31:11
         38:8,9                    76:18 78:15 79:3,9,9  69:21 74:6 82:28      REGULATION 6:18
        PROVINCE 76:23             79:28 81:27          REASON 6:6 11:4         10:9 29:23 40:9,12
        PROVISION 18:16           QUESTIONS 79:1         14:12 53:23,25 54:4    41:4,10 44:16 59:5
         20:16 21:6 24:2,5        QUICK 67:9,9           71:19 73:12           REGULATIONS
         26:4 28:4,17 29:15       QUITE 24:2 29:24      REASONABLE 35:2         12:28 41:16 49:10
         29:16,22,25 40:17         31:26 42:24 56:7      77:23                  49:17,25 70:3
         43:25 45:25 49:7          76:12                REASONS 25:28          REGULATORY 9:13
         51:19 54:1,17 55:18      QUOTE 9:28 13:2       RECESS 82:8 85:14       22:6 52:10 76:9
         55:21,23 56:20            17:1,5,6 18:2,5,21   RECLASSIFY 39:23       REGULATORY-...
        PROVISIONS 43:13           29:28 32:23 35:28    RECOGNIZE 11:28         22:1
         49:11 55:21               37:5 39:16 40:24     RECOGNIZED             REIMBURSE 4:21
        PUBLIC 25:5,6 51:6         41:1 43:9,26 48:28    11:16                 REIMBURSEMENT
         72:13 77:26               56:2 61:22 70:12,13  RECOMMENDAT...          4:13
        PUBLISHED 66:17            70:14,17,17,17,23     83:6                  REJECT 64:27
        PUC 52:10                  70:23 71:17          RECORD 1:10 9:10       REJECTED 64:26
        PULL 13:9 46:8            QUOTED 16:21           9:11 82:8 85:5,10      65:7 71:25
        PULLED 81:10               55:18                RECUSED 3:17,20        REJECTS 39:27
        PURE 65:25                QUOTES 71:8           RECUSES 4:25 5:6       REL 7:21 19:9
        PURPORT 13:1              QUOTING 71:12         REDUNDANT 11:12        RELATE 75:8
         21:24                                           27:2                  RELATING 57:28
        PURPORTS 62:5                      R            REFERENCE 11:4          71:23
        PURPOSE 46:18,19          RAILROADS 25:4,8       12:5 78:7             RELATIONS 14:9
         46:21 56:22 82:3         RAISE 82:10           REFERENCED              76:22
        PURPOSES 13:15            RAISED 30:21 31:27     32:20 38:12           RELATIONSHIP
         33:14 34:1 36:15          31:28 39:12 73:21    REFERENCES 37:18        26:3 27:23 41:11
         37:17                    RARELY 54:3            50:1 74:4              47:16 59:19,20,20
        PURSUANT 47:5             RATES 17:3 57:13      REFERRED 25:17         RELATIVELY 6:18
        PURVIEW 44:3               58:28 59:3,7,8 60:12 REFERS 43:22            9:5
        PUSHING 53:26             RATIONALE 72:12 REFUSED 80:21                RELEVANT 15:16
        PUT 3:2 29:17 30:4        REACH 70:21           REGARD 41:3             71:7 75:17
         30:16 38:24 48:22        REACHING 12:18        REGARDING 50:27        RELY 27:27 64:10,11
         51:19 67:24 70:15        REACTION 54:11,22 REGARDLESS                 REMAIN 2:7 49:13
         78:9                     REACTIVE 21:22         78:12                 REMANDS 81:2
        PUTS 2:17 21:3 27:14       76:7                 REGIME 22:6 45:19      REMANUFACTU...
                                  READ 21:2 22:21        45:19                  54:5
              Q                    64:19,20,21,28 65:1 REGISTRATION            REMEMBER 5:1
        QUALIFY 51:17              69:15                 43:10,19               16:10 24:26


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                       No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1215
                                                        PageID.913 Page
                                                                    Page41
                                                                         41of
                                                                            of46
                                                                               46
                                                                                                           17

        REMIND 81:23               19:2,21,28 23:5 65:8              S              65:16 67:7 80:7
        REMITTANCE 4:20            73:8,22                S 2:11,26 53:15           83:19 84:15
        REMOTE 37:8 50:5          RESTRICTIONS            SAD 11:2                 SEEKING 65:9
        REPEATEDLY                 49:15                  SAFE 5:9                 SEEKS 34:28 36:7
         40:10                    RESULT 12:19 14:25      SAFETY 49:14 52:11       SEEN 10:25,28 24:21
        REPLY 48:16                22:7 48:4 50:23        SALES 66:16 80:5         SEMI-LEVELING
        REPORT 6:26 7:10           51:10 52:7             SATISFACTION              76:7
         7:10 9:15 21:3,12        RESULTING 28:20           34:16                  SEMI-RETIREME...
         22:17 26:7 29:10,21      RETIRED 3:8             SATISFIED 30:26           5:25
         29:26 30:4,9 50:27       RETROACTIVE               61:14                  SENATOR 7:12
         52:19 55:13 66:14         38:20 39:4 47:28       SATISFY 34:11 42:5       SEND 4:13,20
         76:5 84:24               RETROACTIVITY             42:15,26 45:7 58:6     SENIOR 3:8
        REPORTED 1:26              15:14,15               SAW 25:28                SENSE 14:1 16:8
        REPORTER 1:27,5           RETURNS 46:6            SAYING 12:27 22:20        59:17 61:28 67:7
         86:16,28                 REUNION 4:9               27:15 33:26,27 42:7     83:25
        REPORTER'S 1:14           REVERSED 79:24            42:9 50:13 52:12       SENTENCE 18:17
         86:11                    REVIEW 79:27 80:10        67:24 69:8              64:28 69:16
        REPORTS 75:7,10            80:26                  SAYS 9:9 16:1,11         SENTIMENT 68:5
        REPRESENTED               REVIEWING 54:22           18:1,5 22:22 26:7,18   SENTIMENTS 82:7
         13:8                     RID 17:1 28:3 60:10       26:24 30:24 32:23      SEPARATE 34:21
        REQUIRE 43:6 44:1          60:15,19 61:3            33:16 34:10 37:2,5      64:5
         53:22 61:2 63:9          RIG 24:21                 37:16,20 41:25 43:8    SEPARATELY 43:14
        REQUIRED 46:8,15          RIGHT 20:9 22:27          43:24 45:25 46:14       43:17 72:22
         57:25 62:24 63:19         24:24 26:10 55:26        47:15 49:23 52:1,17    SEPTEMBER 2:22
        REQUIREMENT 2:7            63:2 66:3 69:15          55:14 56:20 57:14       2:22 60:8 85:2
         44:8 57:11,12 59:1        79:21 80:11,16 81:4      61:9 62:21 65:2,15     SERIES 26:25 30:15
         62:17                    RIGHTS 8:27 14:8          65:18 69:16 75:17      SERVE 78:2
        REQUIREMENTS               25:5 60:2 66:1         SCALIA 49:3,8            SERVED 78:6
         45:4,5 46:1              RIGOROUS 76:27          SCARE 2:13               SERVICE 13:1 14:21
        REQUIRES 34:16,19         RISE 8:7                SCHEDULE 82:1             14:23 28:22,25,25
         34:20 35:27 42:25        ROAD 22:4                 83:1 84:28              33:20 38:8 50:12
         43:8,11,17,25,27         ROLLING 22:4            SCHEDULED 82:2            56:23 57:28 62:23
         46:7 50:24 59:2,6        ROLODEX 11:23           SCHEME 71:20              62:24
         62:22                    ROOM 65:17,18           SCHOLAR 8:4              SERVICES 24:11
        RESEMBLANCE               ROOT 12:8 60:4          SCOPE 48:28               25:24 26:14 28:7,8
         56:9                     ROTATION 2:23           SCOPELITIS 2:16,2         28:10,12 31:3,10
        RESEMBLE 56:7             ROUTES 31:3 39:18       SCOTT 3:6 4:17            37:7,23 39:18,21
        RESOLVED 20:10             64:23                  SCRATCHING                59:16 61:26 62:7,12
        RESPECT 13:2 21:9         RUBBER 22:3               10:21                   63:5 64:23 72:15
         30:25 45:19 48:24        RUG 81:10               SEASON 3:11              SET 12:20 52:18 53:8
         49:9,18,21 73:6          RULE 15:12 79:28        SECOND 45:23 46:27        58:28 59:3 60:12
         77:14 83:24              RULED 72:6              SECTION 14:8 29:13        67:15 73:26
        RESPECTED 8:3             RULING 15:8               34:11,12 35:4 39:13    SETS 17:2 51:28
        RESPECTFUL 83:21          RUN 2:12 14:12 29:9       48:20,21               SETTING 82:3 83:5
        RESPOND 5:16               53:9                   SEE 4:17 10:22 12:3       84:10,22
        REST 8:6,14,24 9:3,6      RUTTER 8:2                14:28 21:3 43:1 54:5   SETTLED 2:25 20:8
         9:7 10:5,10 18:27                                  54:16 55:4 56:1        SEVEN 77:21


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                           No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1216
                                                        PageID.914 Page
                                                                    Page42
                                                                         42of
                                                                            of46
                                                                               46
                                                                                                          18

        SHARE 5:8 24:19            46:1,10,13,17 47:2,8    32:2 81:14             STOPS 53:2 73:3
        SHARING 25:5               47:21 74:28            STARTING 4:3            STORES 79:14,17
        SHIPPERS' 28:13           SOMEWHAT 10:23           64:21                  STRAIGHT 67:1
        SHOP 48:3                 SORRY 5:9 21:7          STATE 1:1,5,16 2:15     STREET 2:6
        SHORT 59:28                54:12 83:23             7:17,18 9:28 37:25     STRENGTH 4:2
        SHORTHAND 66:7            SORT 24:25 41:13         40:11 41:3,9,10        STRICT 67:19
        SHOUT-OUTS 79:11           56:25 66:6              43:18 44:2 50:9 56:2   STRICTER 38:2
        SHOVE 80:15               SORTS 2:14               66:20 71:19 76:19      STRIKE 70:28 71:3
        SHOW 9:11 73:1            SOUGHT 27:3 28:15        76:23 79:20,23         STRIKES 35:2
        SHRIEKING 79:22            29:6 61:4               80:27 81:2 86:1,5,17   STRIKING 39:5
        SIDE 6:2 64:2,3 67:8      SOUNDS 15:21 56:25      STATE'S 15:10 37:21     STRING 13:9 32:10
         74:7 80:1                SOUTH 2:14               41:23                   33:1,2 35:18 48:16
        SIDES 77:15               SPEAK 12:1 20:26        STATE-MANDAT...         STRONGLY 49:23
        SIGNED 68:20               23:22 82:14,26          8:14                   STRUCTURALLY
        SIGNIFICANT 36:13         SPEAKING 16:9           STATED 8:11 18:2         32:13
         37:23                     59:21 76:13            STATEMENT 7:13          STRUCTURE 27:22
        SIGNIFICANTLY             SPEAKS 30:10             16:3 77:5,24 78:6      STRUCTURED 8:26
         39:17 64:22              SPECIAL 49:11           STATEMENTS               56:11
        SILENTIO 18:28            SPECIFIC 6:27 36:18      16:18,21,23 17:20      STRUCTURES 14:11
         66:19                     75:24,26               STATES 6:16 12:5        STYLED 7:21
        SIMILAR 6:21 7:4          SPECIFICALLY             20:21 26:5 29:7 32:5   SU 23:12,18 68:24
         35:11 57:10               16:16 18:27 20:25       32:9 35:18 40:10,22     74:8
        SIMILARLY 32:23            39:3 47:27 52:6         48:27 49:13 60:18      SUB 18:28 66:19
         51:11,15 71:22           SPECULATES 74:17         62:27                  SUBCONTRACT...
        SIMPLY 8:28 22:25         SPELLING 33:13          STATUS 9:9 10:19         43:17
         27:25 29:4 30:28         SPONSOR 16:21            11:1 67:1,18 78:13     SUBDIVISIONS
         31:9 34:27 36:10,19      SPONSORED 3:22           83:4 84:8               49:13
         36:27 40:5 44:8 46:4     SPONSORING 4:23         STATUTE 12:16           SUBJECT 41:4 45:26
         50:13 55:11 59:18        SPRING 2:6               19:11,15 32:14,16      SUBMISSION 15:9
         63:21 74:21 75:5         SQUARELY 50:24           33:15 34:2,7 35:11     SUBMIT 36:14 77:4
        SIMULTANEOUS...            52:28 53:4              38:28 40:15 41:1       SUBPART 43:16
         26:4                     SSC 1:3,4 86:3           43:12 54:22 55:7       SUBSECTION 33:19
        SINGLE 48:16 49:11        STAND 33:7 79:23         56:3,5,10 69:11         34:10 57:1,3
         59:16                     84:25                   71:22 76:14,17         SUBSTANTIALLY
        SIT 79:18                 STANDARD 11:16          STATUTES 12:28           35:11
        SITUATION 67:3             18:14,14 36:23,25       32:15 33:4 35:19       SUBSTITUTE 41:22
         68:16 69:9                36:26                   36:16,17 48:11         SUBSTITUTION
        SKIDDED 67:14             STANDARDS 36:27         STATUTORY 56:18          37:21,26 50:8,15
        SLIDE 81:26 82:6,23        57:10 73:25 82:15       60:2                    73:24
        SLOW 84:16,19             STANDING 60:5           STAY 18:17              SUCCESSFUL 39:23
        SMALL 9:5 17:8 36:9       STANDS 81:12            STEADY 11:24            SUDDEN 37:14
         36:9                     STARE 7:17 10:22,25     STEVE 3:6               SUFFICIENT 38:15
        SMALLER 7:1                80:10                  STIPULATE 53:18          40:6
        SMIRK 83:19               START 15:19 32:1         54:16                  SUGGEST 79:28
        SO-CALLED 31:14            55:7 56:14,19 77:13    STIPULATION             SUGGESTED 40:5
        SOCIALLY 59:24             80:5,7                  53:22,25                78:16
        SOLE 9:22,25 45:27        STARTED 24:27           STOP 31:20              SUGGESTING 29:3


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                          No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1217
                                                        PageID.915 Page
                                                                    Page43
                                                                         43of
                                                                            of46
                                                                               46
                                                                                                       19

        SUGGESTION 75:10          SYSTEMATIC 17:12 TENDER 3:14                  5:20 6:27 11:2,4
         84:5                     SYSTEMATICAL... TENDING 77:3                  12:7 15:1,11,19 16:2
        SUING 79:5                 17:10               TENS 63:23               17:6,19 20:5,9 21:5
        SUIT 19:25                                     TENUOUS 37:8             21:10,20 23:27
        SUITABLE 78:19                      T           41:11 50:4,4            27:12,14 29:1,12,18
        SUITE 2:20                T 2:26 53:16         TERMS 8:8 12:27          31:20,20 38:23 46:6
        SUITS 54:10               T.J 79:5              13:27 58:18,22          51:13 52:22 54:10
        SUMMARIZED                TABLE 40:9            71:25                   54:15 55:25 56:6
         39:14                    TAKE 1:12 16:3,4     TEST 6:22 11:7 13:21     58:3 59:22 60:26
        SUMMARY 53:11,18           27:12 45:27 47:21    20:13,14,14,28 21:1     61:27 65:24 66:11
        SUPERIOR 1:1 79:6          54:25 77:22 80:2     21:9 22:25,28 23:2      67:13 68:12 76:4
         86:1,17                   84:28                23:13,14,15 27:20       77:22,23 78:20,25
        SUPPLEMENTAL              TAKEN 11:5 33:8       34:4,12,16,17,28        80:11,16 81:27 82:1
         6:6 29:14,20 30:16        81:17 86:21          35:20 36:18 37:3        82:2,17 85:12
         38:13 42:17 44:10        TALK 15:1,2 16:12     38:1 39:1,10 46:20     THINKING 76:1
         70:6,7                    54:15 59:1 82:8      47:19,25 50:13,14      THINKS 13:7,9
        SUPPORT 28:16 29:7        TALKED 81:21          51:25 52:4,4 55:24     THOMAS 2:13 1:27
         30:20 72:26,28           TALKING 22:10         55:24,25,26 56:8,8     THOUGHT 16:9
         75:11                     23:1 30:26,28 47:12  56:12,13,26 57:4        20:20,23 27:11 29:1
        SUPPORTED 17:15            47:13 55:15 83:11    58:10,18,22,25,26       30:18 61:22 66:15
         70:2                     TALKS 18:20 26:7      59:18 61:1,2,7,8,16    THOUGHTS 15:6
        SUPPORTING 45:9            30:17                66:7 68:1,2,10 74:4    THOUSANDS 26:21
         80:12                    TALLENT 3:6           74:17,20,24             63:24
        SUPPORTS 29:18            TANGENTIAL 31:9 TESTIMONY 86:21              THREE 42:18,20
         49:24                    TARGET 17:4 37:20 TESTS 35:25 52:18           44:20 45:21 72:19
        SUPPOSED 58:12             49:17 80:11         THANK 6:5 15:5          THREE-PART 13:21
         68:12 80:9 81:24         TARGETED 17:22        31:23,25 53:6 54:28    THRESHOLD 8:21
        SUPPOSEDLY 58:13           51:23 76:11          55:2 72:17,18 76:1      8:22 15:13
         64:15 70:10 71:10        TARGETING 16:16       85:4,11,19             THURSDAY 84:23
        SUPREME 7:18               16:23               THEN-EXISTING           TICK 55:6
         13:19 15:10 19:12        TARGETS 16:26         14:16                  TIME 1:6 5:10,12 9:2
         23:11,19 27:7 37:18       17:24               THEORETICAL              14:19 18:13,16
         40:10,22 48:27 49:5      TAX 43:9,19 45:28     65:23                   20:15,22 21:6,16
         52:24 66:18 67:27         46:6                THEORETICALLY            24:4 27:8 35:12
         67:28 70:12,26 71:2      TEAMSTER 14:18        28:21                   36:23 40:14 51:7
         71:15,24 79:20,23        TECHNICALLY          THEORY 2:19 5:9          53:23 55:6 64:1
         80:23,27,27 81:5,13       51:16                65:27                   71:15 73:11 74:9
        SURE 4:15 5:7 21:14       TELL 9:2 52:2,2 79:2 THING 4:11 11:20         77:5 81:20 83:9 84:4
         23:8 26:5 28:3 33:12      81:19                15:21,22,22,23         TIMES 48:27 70:9
         35:22 53:27 54:25        TELL-TALES 14:14      21:14 23:8,12 27:28     80:17
         60:6 74:15 82:4          TELLING 13:14 20:4    36:13 48:10 62:10      TODAY 13:10 15:8
        SURPRISING 60:21           50:11                67:22 76:4              28:26 39:12 60:23
         60:22                    TELLS 6:25 58:19     THINGS 2:4,14,15         63:23 68:16
        SURVEY 20:21               75:16 81:9           11:4 13:1 43:20 45:5   TOKEN 12:3
        SUSTAIN 62:13             TEMPORE 1:27          57:15 68:25 71:4       TOLD 67:17 85:17
        SWEEP 71:23                86:17,28             84:25                  TOOL 54:3
        SWITCHING 28:2            TEND 78:19           THINK 4:23,27 5:6       TOOLS 10:6


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                       No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1218
                                                        PageID.916 Page
                                                                    Page44
                                                                         44of
                                                                            of46
                                                                               46
                                                                                                         20

        TOP 16:26 33:16           TRUCKING 14:16           20:1 37:6 39:17,22     13:22 15:26 17:26
        TOTAL 13:16                14:25 16:5,15,16,24     49:27 64:22 65:9       22:15,18,19,23 23:2
        TOTALLY 71:9               16:25,27 17:22 22:5     68:9 70:27 71:1,3      23:7,9 24:13 31:12
        TOUGH 5:26                 47:13 51:8,11 57:20    UNABLE 11:15            37:27 38:4,6 41:23
        TRADE 33:23,28             59:16 61:25 62:1,2,2   UNANIMOUS 7:18          41:28 42:5,8,9,10,14
         36:1 56:24 61:11,18       62:5,6                  7:22,28 66:23 68:18    42:19 47:28 48:8
        TRADITION 4:2,6           TRUCKS 18:21,25          68:22,22               50:10,16,21 51:20
        TRADITIONAL 3:11           21:27 25:18 30:1       UNCERTAIN 71:25         51:23 52:3,7 53:1
         41:10 58:5                44:25 49:15 61:13      UNCLEAR 83:27           54:16 58:13,16,26
        TRADITIONALLY              61:16 62:11 63:22      UNDERLYING              74:27,28 75:20,22
         41:4                      65:20 66:4,6 69:17      18:12                  76:10
        TRAFFIC 49:14              72:3,8                 UNDERSTAND 80:4        USERS 11:17
        TRANSCRIPT 1:14           TRUE 9:7 11:2 16:17      83:9,12               USES 33:12
         86:20                     22:13 34:5,6,13,25     UNDERSTANDAB...        UTILITIES 51:6
        TRANSPORT 31:12            34:26 35:17 39:6        7:19                  UTTERLY 71:18
        TRANSPORTATI...            43:2,5 45:1 46:23      UNDERSTANDING
         1:9 7:22 13:2 30:25       47:4 74:19 86:20        35:9                            V
         31:3,16 48:24 49:9       TRULY 17:8 36:8         UNDERSTOOD             V 1:2 7:21 79:6
         49:18,21 63:18 86:9      TRUSTS 64:4              15:18                 VACATE 81:2 84:7
        TRAVELERS 41:6            TRUTH 17:16 24:6,8      UNDISPUTED 11:6        VALUE 3:24 11:20
        TREAT 8:22 41:20           24:9,14 26:2 29:22     UNECONOMIC             VARIETY 25:27
        TREATED 8:12               30:7 57:26 59:5,6       13:26                 VARIOUS 3:3 30:19
         19:27 22:1                70:2                   UNEMPLOYMENT           VERSION 35:21,22
        TREATING 10:2             TRY 13:15 31:5 48:3      8:2 55:18,23           77:14
         54:14,20                  54:4 55:6 78:11        UNFAMILIAR 54:7        VERSUS 1:11 7:26
        TREATISE 8:2               80:13,15               UNFORTUNATELY           12:5,14 19:9 38:1
        TREATMENT 48:12           TRYING 12:5 14:10        84:18                  80:19
         49:11                     17:15 19:6 26:11       UNION 28:19            VICTIMIZED 20:1
        TRIAL 10:26 65:26          35:2 59:12,25 60:4     UNIONIZABLE 14:3       VIENNA 1:26,5
         80:12 81:21,25 82:2       67:6 77:12 84:12       UNIONIZED 14:5,6        86:16,27
         82:3,5,6,8,11,14,21      TURNING 50:26            14:18,24              VIEW 8:16 15:28
         82:23,27,28 83:3,4,5     TWO 16:26 43:19         UNIQUE 76:8             33:9 49:7 53:13
         83:16,17,18,28,28         44:25 66:20 70:21      UNITED 14:21 40:10      55:19,25 59:24
         84:4,5,6,8,9,22,26        71:9 72:21 79:14        40:22 48:27 62:27      65:23 66:7,12 67:13
         84:28 85:3               TWO-YEAR 3:16           UNLICENSED 11:14        76:9
        TRIED 70:28               TYPE 12:6 19:21          13:27 24:16           VIGOR 7:19
        TROUBLE 12:15              20:14 27:24 42:9       UNNEEDED 11:13         VINTAGE 5:5
        TROUBLED 12:9              63:4 71:27 75:3,4      UNPUBLISHED            VIOLATE 32:25
        TRUCK 10:6 22:5,8         TYPES 72:26              80:26 81:1            VIOLATING 19:20
         24:10,12 25:19,25        TYPICAL 57:28           UNQUESTIONAB...        VIOLENCE 41:11
         26:13,14,27 28:19                                 21:19 62:4            VS 1:8 86:8
         47:10 58:20 59:11                  U             UNUSUAL 46:15          VULNERABLE
         61:13 62:26 63:14        U.S 14:23 37:18 49:5    UPDATE 2:6              59:27
         72:7,14,15                52:24 63:17 66:18      UPDATED 84:24
        TRUCKER 59:15              67:27 80:27 81:5       UPS 22:2 51:13                  W
        TRUCKERS 17:7             UCL 9:18,23,26 18:9     UPSET 20:22            WAGE 8:6,25 10:17
         71:4,5                    18:10 19:10,14,20      USE 6:15 9:18,20        12:10,11,14,14


                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                         No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1219
                                                        PageID.917 Page
                                                                    Page45
                                                                         45of
                                                                            of46
                                                                               46
                                                                                                        21

         37:11 41:1 60:3          WEREN'T 52:10           WORKS 4:16 59:5         86:26
        WAIT 15:12 55:4            66:26                   78:28                12 6:12
        WALK 32:18                WHAT-IFS 2:13           WORLD 59:12,12        120 37:12
        WANT 5:11 13:15           WHATSOEVER              WORRY 8:24 15:14      12TH 86:23
         15:2 20:22 26:13,15       72:28                  WORSE 8:13            13137 1:26,5 86:27
         42:10 50:11 55:8,28      WHICHEVER 78:23         WOULDN'T 31:5         14 84:9
         56:4 66:14 72:8,9,10     WIFE 4:2,3,10,19         74:24                14TH 2:7
         72:11,14,15 75:25        WILLIAM 1:3,4 86:3      WOUND 21:26 79:5      15 77:21
         77:5,7 82:7,8,19,23      WILLIAMS 79:5,6         WRINKLE 78:12         160-SOME 79:14,17
         85:1,15                  WILLING 77:17           WRIT 81:17            17 38:11
        WANTED 2:20 25:18         WILLS 64:4              WRITE 64:4 70:7       1976 2:22
         83:18,24                 WILSON 3:2              WRITTED 80:25         1978 2:27 29:26
        WANTS 6:3 26:27           WIN 77:24               WRITTEN 79:20         1994 32:16
         60:15,16,17 75:15        WISCONSIN 32:14         WRONG 5:15 19:12      1998 2:22 3:13 5:1
         83:17                     33:14 35:14 55:7,15     19:13 27:11 43:21
        WARRANTED 5:7              55:17,19 56:1,2,5       45:22 47:1 64:12                2
        WASN'T 2:25 16:5          WISCONSIN'S 32:15        75:12 80:17 81:3     2 2:19 29:19,20 43:16
         19:17 43:3 46:2          WIT 7:20                WROTE 61:21 66:24     2(F) 43:16
         76:27                    WITNESS 33:6             66:25 68:19          2,500 63:19
        WASTED 82:13,13           WITNESSES 2:24                                2:11 1:6
        WATER 29:10               WORD 33:13                        X           2:30 84:23
        WAY 8:25 21:25            WORDS 33:26 70:15       X 2:23,26 18:20       20 84:7
         25:15,22 29:2 31:1       WORK 2:25 4:14                                20/20 53:12
         38:23,24 53:10,11         5:26 10:15 11:24                Y            200 2:6
         54:15 55:10 61:28         14:20 35:24 43:10      Y 18:21               2014 7:22
         62:28 63:3 67:16          43:26 44:5 57:28       YEAH 19:5 33:6 61:9   2019 1:15,3 44:23,23
         69:23,25 70:9 78:23       62:21 63:24 66:21      YEAR 3:28 4:12,16       53:17 60:8 86:22,23
         83:1                      67:3 68:3 78:14 79:1    44:24 68:25 84:27    20TH 77:25 81:24
        WAYS 7:16 9:4 29:25        80:12 82:13            YEARS 2:11 4:25       21 2:11 4:25
         33:18 42:18 60:1         WORKAROUND               17:14 18:15 24:27    25 1:15,3 12:12 37:11
        WE'LL 33:12 72:3           13:26 24:25 25:22       25:23 26:11 27:27      86:22
         84:15                    WORKED 14:18 30:5        72:7 81:12           27 82:2 84:9
        WE'RE 17:7 18:18           66:2                            Z
         23:1 26:10 27:18         WORKER 6:19 10:2                                        3
         30:26,28 54:14            27:16 28:18 32:7,8                           3 29:19,20 43:16
                                                                    0             84:24
         58:23 65:9 83:15          32:27,28 33:27 35:8
        WE'VE 4:5,7 9:16           35:9,27 36:20 40:2,3              1          300 26:17,18
         16:21 27:26 57:16         41:21 57:5 74:1,2                            300-DOLLAR 44:17
                                                          1 1:28 86:19
         58:12                     75:25                                        321 1:10
                                                          1,000 26:24
        WEBSITE 46:1              WORKERS 12:13                                 322 1:11
                                                          1:08:20 60:8
        WEEK 15:9                  17:11 19:25 39:6                             333 2:14
                                                          1:08:30 60:9
        WEIGHT 36:22               45:24,25 46:16,28      10 1:3,4 4:11 6:11               4
         49:15                     47:17 48:6 51:27         32:24,24 86:3       4 29:19,20 33:19
        WELCOME 84:27             WORKERS' 33:15          10207 32:16           4:06 85:22
        WENT 5:25 19:14            55:20 56:5             11 60:8               41 6:28 12:5
         43:1 45:3,28 55:12       WORKFORCE 8:7           11-FACTOR 34:16       437C 53:14
         58:4                     WORKING 6:19            11689,Signature       437C(T) 78:8

                                            Veritext Legal Solutions
                                                 866 299-5127
   BRIEF OF LA CITY ATTORNEY                 ATTACHMENT C                        No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
Case
Case3:18-cv-02458-BEN-BLM
     3:18-cv-02458-BEN-BLM Document
                           Document72-7
                                    64-5 Filed
                                         Filed12/30/19
                                               12/23/19 PageID.1220
                                                        PageID.918 Page
                                                                    Page46
                                                                         46of
                                                                            of46
                                                                               46
                                                                                       22

        48 3:14
                     5
        50 20:21
        500 37:12
        560 2:20
                     6
        60 26:11
        62 44:24
                     7
        7 14:8
        70 17:14 26:11 27:27
          72:7
        776 73:19,20
        783 70:24
        785 18:4,4 37:18
          39:15 64:20
        786 8:19 32:21 39:14
          40:26 48:20 64:17
          64:18
        787 8:20 9:10
        796 49:23
                     8
        8 34:10
        85 1:28 86:19
                  9
        9 44:10 84:23
        90 37:11
        900-DOLLAR 44:22
        90012 2:8
        90071 2:15
        90TH 3:27
        91101 2:21




                                  Veritext Legal Solutions
                                       866 299-5127
   BRIEF OF LA CITY ATTORNEY       ATTACHMENT C                 No. 3:18-cv-2458-BEN
   OPP. PLFS' MOT. PRELIM. INJ.
